Exhibit 10.2

Execution version

 

 

 

CREDIT AGREEMENT

by and among

ARRAY TECHNOLOGIES, INC.,

as Borrower,

ATI INVESTMENT SUB, INC.,

as Holdings,

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

GOLDMAN SACHS BANK USA,

BARCLAYS BANK PLC,

CREDIT SUISSE LOAN FUNDING LLC,

GUGGENHEIM SECURITIES, LLC

MUFG UNION BANK, N.A.

NOMURA SECURITIES INTERNATIONAL, INC.

and

UBS SECURITIES LLC

as Lead Arranger and Bookrunner

Dated as of October 14, 2020

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I

 

Definitions and Accounting Terms

 

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Other Interpretive Provisions

     89  

Section 1.03

 

Accounting Terms

     89  

Section 1.04

 

Rounding

     90  

Section 1.05

 

References to Agreements, Laws, Etc.

     90  

Section 1.06

 

Times of Day

     90  

Section 1.07

 

Timing of Payment or Performance

     90  

Section 1.08

 

Currency Equivalents Generally

     90  

Section 1.09

 

Certain Calculations and Tests

     91  

Section 1.10

 

Interest Rates; Eurocurrency Notification

     93  

Section 1.11

 

Divisions

     94   ARTICLE II

 

The Commitments and Credit Extensions

 

Section 2.01

 

The Loans

     94  

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     94  

Section 2.03

 

Letters of Credit

     96  

Section 2.04

 

[Reserved]

     103  

Section 2.05

 

Prepayments

     103  

Section 2.06

 

Termination or Reduction of Commitments

     110  

Section 2.07

 

Repayment of Loans

     111  

Section 2.08

 

Interest

     111  

Section 2.09

 

Fees

     112  

Section 2.10

 

Computation of Interest and Fees

     112  

Section 2.11

 

Evidence of Indebtedness

     112  

Section 2.12

 

Payments Generally

     113  

Section 2.13

 

Sharing of Payments

     115  

Section 2.14

 

Incremental Credit Extensions

     115  

Section 2.15

 

Extensions of Term Loans and Revolving Credit Commitments

     119  

Section 2.16

 

Defaulting Lenders

     121  

Section 2.17

 

Permitted Debt Exchanges

     122  

Section 2.18

 

Refinancing Facilities

     125   ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01

 

Taxes

     126  

Section 3.02

 

Inability to Determine Rates

     130  

Section 3.03

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     131  



--------------------------------------------------------------------------------

Section 3.04

 

Funding Losses

     132  

Section 3.05

 

Matters Applicable to All Requests for Compensation

     133  

Section 3.06

 

Replacement of Lenders under Certain Circumstances

     134  

Section 3.07

 

Survival

     135   ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

Section 4.01

 

Closing Date Conditions

     135  

Section 4.02

 

Conditions to Subsequent Credit Extensions

     138   ARTICLE V

 

Representations and Warranties

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     138  

Section 5.02

 

Authorization; No Contravention

     139  

Section 5.03

 

Governmental Authorization; Other Consents

     139  

Section 5.04

 

Binding Effect

     139  

Section 5.05

 

Financial Statements; No Material Adverse Effect

     139  

Section 5.06

 

Litigation

     140  

Section 5.07

 

Ownership of Property; Liens

     140  

Section 5.08

 

Environmental Compliance

     140  

Section 5.09

 

Taxes

     141  

Section 5.10

 

Compliance with ERISA

     141  

Section 5.11

 

Subsidiaries; Capital Stock

     141  

Section 5.12

 

Margin Regulations; Investment Company Act

     141  

Section 5.13

 

Disclosure

     142  

Section 5.14

 

Intellectual Property; Licenses, Etc.

     142  

Section 5.15

 

Solvency

     142  

Section 5.16

 

Collateral Documents

     142  

Section 5.17

 

Use of Proceeds

     143  

Section 5.18

 

Sanctions and Anti-Corruption Laws

     143  

Section 5.19

 

Labor Matters

     143  

Section 5.20

 

Compliance with Law

     143   ARTICLE VI

 

Affirmative Covenants

 

Section 6.01

 

Financial Statements

     144  

Section 6.02

 

Certificates; Other Information

     145  

Section 6.03

 

Notices

     147  

Section 6.04

 

Maintenance of Existence

     147  

Section 6.05

 

Maintenance of Properties

     147  

Section 6.06

 

Maintenance of Insurance

     147  

Section 6.07

 

Compliance with Laws

     147  

Section 6.08

 

Books and Records

     148  

Section 6.09

 

Inspection Rights

     148  

Section 6.10

 

Covenant to Guarantee Secured Obligations and Give Security

     148  

 

-ii-



--------------------------------------------------------------------------------

Section 6.11

 

Use of Proceeds

     149  

Section 6.12

 

Further Assurances and Post-Closing Covenants

     149  

Section 6.13

 

Designation of Restricted and Unrestricted Subsidiaries

     149  

Section 6.14

 

Payment of Taxes

     150  

Section 6.15

 

Lender Calls

     150  

Section 6.16

 

Maintenance of Ratings

     150  

Section 6.17

 

Anti-Terrorism; Sanctions; Anti-Corruption

     150   ARTICLE VII

 

Negative Covenants

 

Section 7.01

 

Liens

     151  

Section 7.02

 

[Reserved]

     151  

Section 7.03

 

Indebtedness

     151  

Section 7.04

 

Merger and Consolidation

     159  

Section 7.05

 

Limitation on Sales of Assets and Subsidiary Stock

     161  

Section 7.06

 

Restricted Payments & Modification of Subordinated Indebtedness Documents

     163  

Section 7.07

 

Affiliate Transactions

     172  

Section 7.08

 

Limitation on Restrictions on Distributions from Restricted Subsidiaries and
Negative Pledges

     175  

Section 7.09

 

Financial Covenant

     178  

Section 7.10

 

Permitted Activities of Holdings

     178  

Section 7.11

 

Nature of Business

     180  

Section 7.12

 

Amendments of Material Documents

     180  

Section 7.13

 

Changes in Fiscal Year

     180   ARTICLE VIII

 

Events of Default and Remedies

 

Section 8.01

 

Events of Default

     180  

Section 8.02

 

Remedies Upon Event of Default

     183  

Section 8.03

 

Exclusion of Immaterial Subsidiaries

     184  

Section 8.04

 

Application of Funds

     184  

Section 8.05

 

Permitted Holders’ Right to Cure

     185   ARTICLE IX

 

Administrative Agent and Other Agents

 

Section 9.01

 

Appointment and Authorization of Agents

     186  

Section 9.02

 

Delegation of Duties

     187  

Section 9.03

 

Liability of Agents

     187  

Section 9.04

 

Reliance by Agents and Lead Arrangers

     188  

Section 9.05

 

Notice of Default

     189  

Section 9.06

 

Credit Decision; Disclosure of Information by Agents

     189  

Section 9.07

 

Indemnification of Agents

     189  

Section 9.08

 

Agents in their Individual Capacities

     190  

Section 9.09

 

Successor Agents

     190  

 

-iii-



--------------------------------------------------------------------------------

Section 9.10

 

Administrative Agent May File Proofs of Claim

     191  

Section 9.11

 

Collateral and Guaranty Matters

     191  

Section 9.12

 

Other Agents; Arrangers and Managers

     193  

Section 9.13

 

Appointment of Supplemental Administrative Agents

     193  

Section 9.14

 

Withholding Tax

     194  

Section 9.15

 

Secured Cash Management Obligations; Secured Hedge Agreements

     194  

Section 9.16

 

Certain ERISA Matters

     194   ARTICLE X

 

Miscellaneous

 

Section 10.01

 

Amendments, Etc.

     195  

Section 10.02

 

Notices and Other Communications; Facsimile Copies

     199  

Section 10.03

 

No Waiver; Cumulative Remedies

     201  

Section 10.04

 

Attorney Costs and Expenses

     201  

Section 10.05

 

Indemnification by the Borrower

     202  

Section 10.06

 

Payments Set Aside

     203  

Section 10.07

 

Successors and Assigns

     203  

Section 10.08

 

Confidentiality

     210  

Section 10.09

 

Setoff

     211  

Section 10.10

 

Counterparts

     211  

Section 10.11

 

Integration

     211  

Section 10.12

 

Survival of Representations and Warranties

     212  

Section 10.13

 

Severability

     212  

Section 10.14

 

GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

     212  

Section 10.15

 

WAIVER OF RIGHT TO TRIAL BY JURY

     213  

Section 10.16

 

Binding Effect

     213  

Section 10.17

 

Judgment Currency

     213  

Section 10.18

 

Lender Action

     214  

Section 10.19

 

USA PATRIOT Act

     214  

Section 10.20

 

Obligations Absolute.

     214  

Section 10.21

 

No Advisory or Fiduciary Responsibility

     215  

Section 10.22

 

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

     215  

Section 10.23

 

Acknowledgement Regarding Any Supported QFCs

     215  

Section 10.24

 

Acknowledgment of Intercreditor Agreements

     216  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01(A)    —    Initial Term Commitments Schedule 2.01(B)    —   
Revolving Credit Commitments Schedule 6.12    —    Post-Closing Covenants
Schedule 10.02    —    Administrative Agent’s Office, Certain Addresses for
Notices

EXHIBITS

form of

 

Exhibit A    —    Committed Loan Notice Exhibit C-1    —    Term Note Exhibit
C-2    —    Revolving Credit Note Exhibit D-1    —    Closing Date Certificate
Exhibit D-2    —    Compliance Certificate Exhibit E    —    Assignment and
Assumption Exhibit F    —    Guaranty Exhibit G    —    Security Agreement
Exhibit H    —    Discounted Prepayment Option Notice Exhibit I    —    Lender
Participation Notice Exhibit J    —    Discounted Voluntary Prepayment Notice
Exhibit K    —    Form of Pari Passu Intercreditor Agreement Exhibit L    —   
United States Tax Compliance Certificate Exhibit M    —    Form of Junior Lien
Intercreditor Agreement Exhibit N    —    Solvency Certificate Exhibit O    —   
Form of Secured Party Joinder

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 14, 2020 (the “Agreement”),
by and among ARRAY TECHNOLOGIES, INC., a New Mexico corporation (the
“Borrower”), ATI INVESTMENT SUB, INC., a Delaware corporation (“Holdings”),
GOLDMAN SACHS BANK USA (“Goldman Sachs”), as Administrative Agent, Collateral
Agent and each L/C Issuer and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested that the Lenders extend credit directly to
or on behalf of the Borrower in the form of (i) Initial Term Loans in an initial
aggregate principal amount equal to $575.0 million and (ii) a Revolving Credit
Facility in an initial aggregate principal amount of $150.0 million.

WHEREAS, the proceeds of the Initial Term Loans and the Initial Revolving
Borrowing (to the extent permitted in accordance with the definition of the term
“Permitted Initial Revolving Borrowing”), together with cash on hand at Holdings
and its Subsidiaries, will be used by the Borrower on the Closing Date (i) to
finance the Closing Distribution (as defined below), (ii) to pay any Transaction
Expenses (as defined below), (iii) to pay for the Closing Date Refinancing (as
defined below), and (iv) for working capital and general corporate purposes.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:“Acceptable Discount” has the meaning
specified in Section 2.05(d)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in the definition of “GAAP”.

“Acquired Indebtedness” means with respect to any Person (x) Indebtedness (1) of
any other Person or any of its Subsidiaries existing at the time such other
Person becomes a Restricted Subsidiary, or (2) assumed in connection with the
acquisition of assets from such other Person, in each case whether or not
Incurred by such other Person in connection with such other Person becoming a
Restricted Subsidiary of Holdings or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Borrower or any Restricted Subsidiary and (y) Indebtedness secured by a Lien
encumbering any asset acquired by such Person. Acquired Indebtedness shall be
deemed to have been Incurred, with respect to clause (x)(1) of the preceding
sentence, on the date such Person becomes a Restricted Subsidiary and, with
respect to clause (x)(2) of the preceding sentence, on the date of consummation
of such acquisition of assets and, with respect to clause (x)(3) of the
preceding sentence, on the date of the relevant merger, amalgamation,
consolidation or other combination.



--------------------------------------------------------------------------------

“Additional Assets” means:

(1) any property or assets (other than Capital Stock) used or to be used by the
Borrower, a Restricted Subsidiary or otherwise useful in a Similar Business (it
being understood that capital expenditures on property or assets already used in
a Similar Business or to replace any property or assets that are the subject of
such Asset Disposition shall be deemed an investment in Additional Assets);

(2) the Capital Stock of a Person that is engaged in a Similar Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or a Restricted Subsidiary; or

(3) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Administrative Agent” means, subject to Section 9.13, Goldman Sachs (and any of
its Affiliates selected by Goldman Sachs to act as administrative agent for any
of the facilities provided hereunder), in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any specified Person, any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this Agreement,
“control” or “controls”, when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Affiliate Transaction” has the meaning specified in Section 7.07(a).

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of
Holdings (other than any of its Subsidiaries).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 10.16.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”) and any similar laws, rules or regulations issued,
administered or enforced by any Governmental Authority having jurisdiction over
the Borrower.

“Anti-Terrorism Laws” means all applicable laws and regulations or ordinances
relating to terrorism or money laundering in any jurisdiction in which Holdings,
the Borrower, or any of the Restricted Subsidiaries is located or is doing
business, including Executive Order No. 13224, the USA Patriot Act, the Bank
Secrecy Act, and the Money Laundering Control Act of 1986 (i.e., 18 USC. §§ 1956
and 1957).

“AHYDO Catch-Up Payment” means any payment required to be made under the terms
of Indebtedness in order to avoid the application of Section 163(e)(5) of the
Internal Revenue Code to such Indebtedness.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances or Letters of Credit, as applicable, as notified to the Administrative
Agent, any of which offices may be changed by such Lender.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided that (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to the
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment and (ii) if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages of the
Lenders shall be determined based upon the Revolving Credit Commitments most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.

“Applicable Proceeds” has the meaning specified in Section 2.05(b)(ii)(A).

“Applicable Rate” means a percentage per annum equal to:

(a) for Eurocurrency Rate Loans that are Initial Term Loans, 4.00% and for Base
Rate Loans that are Initial Term Loans, 3.00%,

(b) for Eurocurrency Rate Loans that are Revolving Credit Loans, 3.25% and for
Base Rate Loans that are Revolving Credit Loans, 2.25%

(c) for letter of credit fees, 3.25%, and

(d) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing after the Closing Date
pursuant to Section 6.01, for Commitment Fees, 0.50% and (ii) thereafter, the
percentages per annum set forth in the table below, based upon the Consolidated
First Lien Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated First Lien Secured

Leverage Ratio

   Commitment
Fees  

I

  

> 2.30:1.00

     0.50 % 

II

  

< 2.30:1.00 and > 1.80:1.00

     0.375 % 

III

  

< 1.80:1.00

     0.25 % 

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate pursuant to clause (d) above
resulting from a change in the Consolidated First Lien Secured Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Leverage Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Rate that is less than that which would have been
applicable had the Consolidated First Lien Secured Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Consolidated First Lien Secured Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period pursuant to Section 2.09 as a result of the
miscalculation of the Consolidated First Lien Secured Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.09, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to such Section, in accordance with the terms
of this Agreement); provided, that, notwithstanding the foregoing, unless an
Event of Default described in Section 8.01(f) has occurred and is continuing
with respect to the Borrower, such shortfall shall be due and payable five
(5) Business Days following the determination described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Extended Revolving Credit Commitments and any Incremental Term Loans, Extended
Term Loans or Revolving Credit Loans made pursuant to any Extended Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Incremental Facility Amendment or Extension Offer.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5.0 billion.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

-4-



--------------------------------------------------------------------------------

“Asset Disposition” means:

(a) the voluntary sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Leaseback Transaction) of the Borrower or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(b) the issuance or sale of Capital Stock of any Restricted Subsidiary (other
than Preferred Stock or Disqualified Stock of Restricted Subsidiaries issued in
compliance with Section 7.03 hereof or directors’ qualifying shares and shares
issued to foreign nationals as required under applicable law), whether in a
single transaction or a series of related transactions;

in each case, other than:

(1) a disposition by the Borrower or a Restricted Subsidiary to the Borrower or
a Restricted Subsidiary, including pursuant to any Intercompany License
Agreement;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities,
including any marketable securities portfolio owned by the Borrower and its
Subsidiaries on the Closing Date;

(3) a disposition of inventory, goods or other assets (including Settlement
Assets) in the ordinary course of business or consistent with past practice or
held for sale or no longer used in the ordinary course of business, including
any disposition of disposed, abandoned or discontinued operations;

(4) a disposition of obsolete, worn-out, uneconomical, negligible, immaterial,
damaged, non-core or surplus property, equipment or other assets or property,
equipment or other assets that are no longer economically practical or
commercially desirable to maintain or used or useful in the business of the
Borrower and the Restricted Subsidiaries whether now or hereafter owned or
leased or acquired in connection with an acquisition or used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries
(including by conveying, selling, assigning, transferring, licensing or
sublicensing, ceasing to enforce, allowing the lapse, abandonment or
invalidation of or discontinuing the use, prosecution or maintenance of, putting
into the public domain or other disposition of any IP Rights that are, in the
reasonable judgment of the Borrower or the Restricted Subsidiaries, no longer
used or useful, or economically practicable to maintain, or in respect of which
the Borrower or any Restricted Subsidiary determines in its reasonable judgment
that such action or inaction is desirable);

(5) transactions permitted under Section 7.04(a) hereof or a transaction that
constitutes a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or
to another Restricted Subsidiary or as part of or pursuant to an equity
incentive or compensation plan approved by the Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than the greater of
$53.0 million and 25.0% of LTM EBITDA;

 

-5-



--------------------------------------------------------------------------------

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Permitted Payment or Permitted Investment;

(9) dispositions in connection with Permitted Liens, Permitted Intercompany
Activities, Permitted IPO Reorganization and Permitted Tax Restructuring;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or consistent with past
practice or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;

(11) conveyances, sales, assignments, transfers, licenses, sublicenses,
cross-licenses or other dispositions of any IP Rights or other general
intangibles and licenses, sublicenses, cross-licenses, leases or subleases of
other property, in each case, in the ordinary course of business or consistent
with past practice or pursuant to a services, research or development agreement
in which the counterparty to such agreement receives a license in any IP Rights
that result from such agreement;

(12) the lease, assignment, license, sublease or sublicense of any real or
personal property in the ordinary course of business or consistent with industry
practice;

(13) foreclosure, condemnation, expropriation, forced disposition or any similar
action with respect to any property or other assets or the granting of Liens not
prohibited by this Agreement;

(14) the sale, discount or other disposition (with or without recourse, and on
customary or commercially reasonable terms and for credit management purposes)
of inventory, accounts receivable or notes receivable arising in the ordinary
course of business or consistent with past practice, or the conversion or
exchange of accounts receivable for notes receivable;

(15) any issuance or sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary or any other disposition of Capital
Stock, Indebtedness or other securities of an Unrestricted Subsidiary or an
Immaterial Subsidiary (other than, in each case, any Unrestricted Subsidiary the
primary assets of which are cash or Cash Equivalents);

(16) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(17) (i) dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased, (ii) dispositions of property to the extent that the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly purchased)
and (iii) to the extent allowable under Section 1031 of the Code or comparable
law or regulation, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

 

-6-



--------------------------------------------------------------------------------

(18) (i) any disposition of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility permitted hereunder or (ii) the disposition of
an account receivable in connection with the collection or compromise thereof in
the ordinary course of business or consistent with past practice;

(19) any financing transaction with respect to property constructed, acquired,
leased, renewed, relocated, expanded, replaced, repaired, maintained, upgraded
or improved (including any reconstruction, refurbishment, renovation and/or
development of real property) by the Borrower or any Restricted Subsidiary after
the Closing Date, including Sale and Leaseback Transactions and asset
securitizations, permitted by this Agreement;

(20) sales, transfers or other dispositions of Investments in joint ventures or
similar entities, to the extent required by, or made pursuant to customary
buy/sell arrangements between the parties set forth in the joint venture
arrangements or other similar binding arrangements;

(21) any surrender or waiver of contractual rights or the settlement, release,
surrender or waiver of contractual, tort, litigation or other claims of any
kind;

(22) the unwinding of any Cash Management Obligations or Hedging Obligations;

(23) transfers of property or assets subject to Casualty Events upon receipt of
the net proceeds of such Casualty Event; provided that any Cash Equivalents
received by Holdings, the Borrower or any of the Restricted Subsidiaries in
respect of such Casualty Event shall be deemed to be Net Available Cash of an
Asset Disposition and such Net Available Cash shall be applied in accordance
with Section 2.05(b)(ii);

(24) any sale of property or assets, if the acquisition of such property or
assets was financed with Excluded Contributions and the proceeds of such sale
are used to make a Restricted Payment pursuant to Section 7.06(b)(xii)(b)
hereof;

(25) dispositions of (i) assets (including Capital Stock) acquired in a
transaction after the Closing Date, which assets are not useful in the core or
principal business of the Borrower and the Restricted Subsidiaries or
(ii) assets (including Capital Stock) made in connection with the approval of
any applicable antitrust authority or otherwise necessary or advisable in the
reasonable determination of the Borrower to consummate any acquisition, provided
that, in each case, such disposition shall have been consummated within 365 days
of such acquisition;

(26) any disposition in connection with the Transactions;

(27) any disposition of non-revenue producing assets to a Person who is
providing services related to such assets, the provision of which have been or
are to be outsourced by the Borrower or any Restricted Subsidiary to such
Person;

(28) any Sale and Leaseback Transactions not prohibited under Section 7.03
hereof;

 

-7-



--------------------------------------------------------------------------------

(29) dispositions of noncore assets acquired in connection with a Permitted
Acquisition or other permitted investment or made to obtain the approval of an
anti-trust authority, and any other disposition to comply with any order of an
agency, authority or other regulatory body or any applicable law or regulation;

(29) any disposition of assets not constituting Collateral of less than the
greater of $50.0 million and 20% of LTM EBITDA.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit E and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a)(viii) or, in each case,
any other form (including electronic documentation generated by MarkitClear or
other electronic platform) approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower (or a passive holding company of the Borrower) and related
statements of income, changes in equity and cash flows of the Borrower (or a
passive holding company of the Borrower) for the fiscal years ended December 31,
2019 and December 31, 2018.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Credit Facility, the
period from and after the Closing Date to but excluding the earlier of the
Maturity Date for the Revolving Credit Facility and the date of termination of
the Revolving Credit Commitments in accordance with the provisions of this
Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes (other than via an Undisclosed Administration) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it,

 

-8-



--------------------------------------------------------------------------------

or, in the good faith determination of the Administrative Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or its parent entity.

“Base Rate” means: a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a) the Prime Rate in effect on such day; (b) 1⁄2 of 1.00% per annum above the
Federal Funds Rate in effect on such day; and (c) the Eurocurrency Rate for
Dollar deposits for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day), after giving effect
to any applicable “floor” plus 1.00%. Any change in the Base Rate for
Dollar-denominated Loans due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective from and including the Closing
Date of such change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate, respectively. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.02 (for the avoidance of doubt, only
until an amendment to the applicable rate of interest has become effective in
accordance with the terms of this Agreement), then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Base Rate as determined
pursuant to the foregoing would be less than 1.50%, such rate shall be deemed to
be 1.50% for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than 0.50%, the
Benchmark Replacement will be deemed to be 0.50% for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
Eurocurrency Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero), if
any, that has been selected by the Administrative Agent and the Borrower giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurocurrency Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of

 

-9-



--------------------------------------------------------------------------------

“Base Rate,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in its reasonable discretion may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurocurrency Rate permanently or indefinitely ceases to provide the
Eurocurrency Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Rate announcing that such administrator has
ceased or will cease to provide the Eurocurrency Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurocurrency Rate, a resolution authority with jurisdiction over the
administrator for the Eurocurrency Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurocurrency
Rate, in each case which states that the administrator of the Eurocurrency Rate
has ceased or will cease to provide the Eurocurrency Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Rate announcing that the
Eurocurrency Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, or the Borrower as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Borrower) and the
Lenders.

 

-10-



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and solely to the extent that the Eurocurrency Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder in
accordance with Section 3.02 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder
pursuant to Section 3.02.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means (1) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner, as
applicable, of the partnership or any duly authorized committee thereof;
(3) with respect to a limited liability company, the managing member or members
or any duly authorized controlling committee thereof; and (4) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval). Unless the context requires otherwise, Board of
Directors means the Board of Directors of the Borrower.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means in the case of a Borrowing denominated in Dollars,
$1.0 million.

“Borrowing Multiple” means in the case of a Borrowing denominated in Dollars,
$100,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.

“Business Successor” means (i) any former Subsidiary of Holdings and (ii) any
Person that, after the Closing Date, has acquired, merged or consolidated with a
Subsidiary of Holdings (that results

 

-11-



--------------------------------------------------------------------------------

in such Subsidiary ceasing to be a Subsidiary of Holdings), or acquired (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of a Subsidiary or assets constituting a
business unit, line of business or division of a Subsidiary of Holdings.

“Capital Stock” of any Person means any and all shares of, rights to purchase or
acquire, warrants, options or depositary receipts for, or other equivalents of,
or partnership or other interests in (however designated), equity of such
Person, including any Preferred Stock, but excluding any debt securities
convertible into, or exchangeable for, such equity.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease (and, for the avoidance of
doubt, not a straight-line or operating lease) for financial reporting purposes
in accordance with GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with GAAP, and
the Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty; provided, that notwithstanding any other provision
contained herein, for all purposes under this Agreement and the other Loan
Documents, all obligations of the Borrower and the Restricted Subsidiaries that
are or would be characterized as an operating lease prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update shall continue to be accounted for as an operating lease (and
not as a Capitalized Lease Obligation) for purposes of this Agreement regardless
of any change in GAAP following January 1, 2015 (that would otherwise require
such obligation to be recharacterized as a Capitalized Lease Obligation)).

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

(1) U.S. Dollars or any other foreign currency held by Holdings and its
Restricted Subsidiaries from time to time in the ordinary course of business or
consistent with past practice;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit obligation of the United States is pledged in support
thereof), with maturities of 36 months or less from the date of acquisition;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits, demand deposits or bankers’ acceptances having maturities of not
more than two years from the date of acquisition thereof issued by any lender or
by any bank, trust company or any other financial institution (a) whose
commercial paper is rated at least “A-2” or the equivalent

 

-12-



--------------------------------------------------------------------------------

thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s (or, if at
the time, neither S&P nor Moody’s is rating such obligations, then a comparable
rating from another Nationally Recognized Statistical Rating Organization
selected by the Borrower) or (b) having combined capital and surplus in excess
of $100.0 million;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3), (7) and (8) entered into with any bank meeting the
qualifications specified in clause (3) above;

(5) securities with maturities of two years or less from the date of acquisition
backed by standby letters of credit issued by any Person meeting the
qualifications in clause (3) above;

(6) commercial paper and variable or fixed rate notes issued by any Person
meeting the qualifications specified in clause (3) above (or by the parent
company thereof) maturing within two years after the date of creation thereof,
or if no rating is available in respect of the commercial paper or variable or
fixed rate notes, the issuer of which has an equivalent rating in respect of its
long-term debt;

(7) marketable short-term money market and similar securities, having a rating
of at least “P-2” or “A-2” from either S&P or Moody’s, respectively, (or, if at
the time, neither S&P nor Moody’s is rating such obligations, then a comparable
rating from another Nationally Recognized Statistical Rating Organization
selected by the Borrower);

(8) readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America or any political
subdivision, taxing authority or any agency or instrumentality thereof, rated
BBB- (or the equivalent) or better by S&P or Baa3 (or the equivalent) or better
by Moody’s(or, if at the time, neither S&P nor Moody’s is rating such
obligations, then a comparable rating from another Nationally Recognized
Statistical Rating Organization selected by the Borrower) with maturities of not
more than two years from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision, taxing authority or agency or instrumentality
thereof, with a rating of “BBB-” or higher from S&P or “Baa3” or higher by
Moody’s or the equivalent of such rating by such rating organization (or, if at
the time, neither S&P nor Moody’s is rating such obligations, then a comparable
rating from another Nationally Recognized Statistical Rating Organization
selected by the Borrower) with maturities of not more than two years from the
date of acquisition;

(10) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds with a rating of “A” or higher from S&P or
“A-2” or higher by Moody’s or the equivalent of such rating by such rating
organization (or, if at the time, neither S&P nor Moody’s is rating such
obligations, then a comparable rating from another Nationally Recognized
Statistical Rating Organization selected by the Borrower);

(11) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers’ acceptance of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the

 

-13-



--------------------------------------------------------------------------------

Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(12) Indebtedness or Preferred Stock issued by Persons with a rating of “BBB-”
or higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither
S&P nor Moody’s is rating such obligations, then a comparable rating from
another Nationally Recognized Statistical Rating Organization selected by the
Borrower) with maturities of 24 months or less from the date of acquisition;

(13) bills of exchange issued in the United States of America, Canada, the
United Kingdom, Japan or a member state of the European Union eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);

(14) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by any bank meeting the qualifications specified
in clause (3) above;

(15) Cash Equivalents or instruments similar to those referred to in the clauses
above denominated in U.S. Dollars;

(16) any investment company, money market, enhanced high yield, pooled or other
investment fund investing 90.0% or more of its assets in instruments of the
types specified in the clauses above;

(17) for purposes of clause (2) of the definition of “Asset Disposition,” any
marketable securities portfolio owned by Holdings and its Subsidiaries on the
Closing Date; and

(18) credit card receivables and debit card receivables in the ordinary course
of business or consistent with past practice, so long as such are considered
cash equivalents under GAAP and are so reflected on Holdings’ balance sheet.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in the clauses above of foreign obligors, which Investments
or obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and
(b) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in the clauses
above and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts. For the avoidance of doubt, any items
identified as Cash Equivalents under this definition (other than clause
(17) above) will be deemed to be Cash Equivalents for all purposes under this
Agreement regardless of the treatment of such items under GAAP.

 

-14-



--------------------------------------------------------------------------------

“Cash Management Bank” means (x) any Lender, any Agent or any Affiliate of the
foregoing on the Closing Date or at the time it provides any treasury,
depository, credit or debit card, purchasing card, and/or cash management
services or automated clearing house transfers of funds to Holdings or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds and (y) any other Person designated by the Borrower by written notice to
the Administrative Agent that enters into any treasury, depository, credit or
debit card, purchasing card, and/or cash management services or automated
clearing house transfers of funds to Holdings or any Restricted Subsidiary or
conducting any automated clearing house transfers of funds; provided that, in
the case of this clause (y), such Person shall have appointed the Administrative
Agent and the Collateral Agent as its agents under the applicable Loan Documents
and agreed to be bound by the provisions of Article IX in favor of the Agent as
if it were a Lender and shall have been deemed to have made the representations
and warranties set forth in Section 9.06 in favor of the Agents, in each case,
pursuant to a writing substantially in the form of Exhibit O or otherwise
reasonably satisfactory to the Borrower and the Administrative Agent.

“Cash Management Obligations” means obligations in respect of any overdraft and
related liabilities arising from treasury, depository, cash pooling
arrangements, electronic fund transfer, treasury services and cash management
services, including controlled disbursement services, working capital lines,
lines of credit, overdraft facilities, foreign exchange facilities, deposit and
other accounts and merchant services, or other cash management arrangements or
any automated clearing house arrangements, (2) other obligations in respect of
netting or setting off arrangements, credit, debit or purchase card programs,
stored value card and similar arrangements and (3) obligations in respect of any
other services related, ancillary or complementary to the foregoing (including
any overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management services, corporate credit and
purchasing cards and related programs or any automated clearing house transfers
of funds).

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, assets or real property (including any improvements
thereon) to replace or repair such equipment, assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(1) at any time prior to the consummation of an IPO, the Permitted Holders shall
cease to control and own, directly or indirectly, of record and beneficially (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act or any successor
provisions) more than 50% of the voting interests (for the election of
directors) in the outstanding voting securities having ordinary voting power for
the election of directors of Holdings; or

 

-15-



--------------------------------------------------------------------------------

(2) at any time following the consummation of an IPO, Holdings becomes aware of
(by way of a report or any other filing pursuant to Section 13(d) of the
Exchange Act, proxy, vote, written notice or otherwise) any “person” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Closing Date), other than one or more Permitted Holders or a Parent Entity,
that is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
of the Exchange Act as in effect on the Closing Date) of more than 50.0% of the
total voting power of the Voting Stock of Holdings; provided that (x) so long as
Holdings is a Subsidiary of any Parent Entity (and such Parent Entity shall have
provided “know your customer” information reasonably requested by the
Administrative Agent and the Lenders and such Parent Entity is not a Sanctioned
Person), no Person shall be deemed to be or become a beneficial owner of more
than 50.0% of the total voting power of the Voting Stock of Holdings unless such
Person shall be or become a beneficial owner of more than 50.0% of the total
voting power of the Voting Stock of such Parent Entity (other than a Parent
Entity that is a Subsidiary of another Parent Entity) and (y) any Voting Stock
of which any Permitted Holder is the beneficial owner shall not in any case be
included in any Voting Stock of which any such Person is the beneficial owner;
or

(3) Holdings shall fail to beneficially own, directly (or indirectly through one
or more Intermediate Holding Companies), 100% of the issued and outstanding
Capital Stock of the Borrower.

Notwithstanding the foregoing, a Change in Control shall be deemed not to have
occurred pursuant to clauses (1) or (2) above at any time if the Permitted
Holders have, at such time, directly or indirectly, the right or the ability, by
voting power, contract or otherwise, to elect or designate for election at least
a majority of the board of directors of Holdings.

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Voting Stock
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Voting Stock in connection with the transactions contemplated by such
agreement, (ii) if any group includes one or more Permitted Holders, the issued
and outstanding Voting Stock of Holdings owned, directly or indirectly, by any
Permitted Holders that are part of such group shall not be treated as being
beneficially owned by such group or any other member of such group for purposes
of determining whether a Change of Control has occurred, (iii) a Person or group
will not be deemed to beneficially own the Voting Stock of another Person as a
result of its ownership of Voting Stock or other securities of such other
Person’s parent entity (or related contractual rights) unless it owns 50.0% or
more of the total voting power of the Voting Stock entitled to vote for the
election of directors of such parent entity having a majority of the aggregate
votes on the board of directors (or similar body) of such parent entity and
(iv) the right to acquire Voting Stock (so long as such Person does not have the
right to direct the voting of the Voting Stock subject to such right) or any
veto power in connection with the acquisition or disposition of Voting Stock
will not cause a party to be a beneficial owner.

“Charges” has the meaning provided in the definition of “Consolidated EBITDA”.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Initial Term Commitments, Extended Revolving Credit Commitments
that are designated as an additional Class of Commitments, or commitments in
respect of any Incremental Term Loans that are designated as an additional
Class of Term Loans and (c) when used

 

-16-



--------------------------------------------------------------------------------

with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Initial Term Loans,
Extended Term Loans that are designated as an additional Class of Term Loans,
Incremental Term Loans that are designated as an additional Class of Term Loans
and any Loans made pursuant to any other Class of Commitments.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Closing Date Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form attached as Exhibit D-1 hereto.

“Closing Date Refinancing” has the meaning specified in Section 4.01(k).

“Closing Distribution” means those certain distributions on or shortly after the
Closing Date from the Borrower to Holdings and from there to direct or indirect
equity holders of Holdings in an aggregate amount not to exceed $575.0 million
plus amounts funded from cash on hand at Holdings and its Subsidiaries.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged as
collateral under any Collateral Document, and shall include the Mortgaged
Properties.

“Collateral Agent” means Goldman Sachs, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent appointed in
accordance with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered (i) on the Closing Date pursuant to Section 4.01(a)(iii) or
(ii) thereafter pursuant to Section 6.10, Section 6.12 or the Collateral
Documents, in each case, duly executed by each Loan Party that is a party
thereto;

(b) all Secured Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by Holdings, any Intermediate Holding
Company and each Restricted Subsidiary (other than Borrower) that is a Material
Subsidiary (other than any Excluded Subsidiary) including as of the Closing Date
those that are listed on Schedule 1.01D to the Closing Date Certificate (each, a
“Guarantor”);

(c) the Secured Obligations and the Guarantees shall have been secured pursuant
to, the Security Agreement or other applicable Collateral Document by a valid
and perfected security interest subject to no other Liens (other than Permitted
Liens) in (i) all the Capital Stock of the Borrower and each Intermediate
Holding Company, if any, and (ii) all Capital Stock (other than Excluded Equity)
held directly by Holdings, the Borrower or any Guarantor in any Wholly Owned
Subsidiary, in each case, subject to no Liens other than Permitted Liens.

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Secured Obligations and the Guarantees shall have been secured by
a perfected security interest (other than in the case of mortgages, to the
extent such security interest may be perfected by delivering certificated
securities and instruments, filing personal property financing

 

-17-



--------------------------------------------------------------------------------

statements or other similar documentation, or in the case of IP Rights, to the
extent such security interest may be perfected by making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable) in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Borrower, any Intermediate Holding Company
and each other Guarantor (including, without limitation, accounts receivable,
inventory, equipment, investment property, intellectual property, intercompany
receivables, other general intangibles and proceeds of the foregoing but
excluding real property (other than with respect to Material Real Property),
Excluded Property and IP Rights subsisting outside the United States), in each
case, with the priority required by the Collateral Documents; provided that
security interests in real property shall be limited to the Mortgaged
Properties;

(e) in the event any Guarantor is added that is organized in a Covered
Jurisdiction other than the United States, such Loan Party shall grant a
perfected lien on substantially all of its assets (other than (i) Excluded
Property and (ii) IP Rights subsisting outside of the United States) pursuant to
arrangements reasonably agreed between the Administrative Agent and the Borrower
subject to customary limitations in such Covered Jurisdiction to be reasonably
agreed to between the Administrative Agent and the Borrower; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 4.03(b) (if applicable), Section 6.10, and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”), in an amount reasonably acceptable to the Collateral
Agent, insuring the Lien of each such Mortgage as a valid first priority Lien on
the property described therein, free of any other Liens except Permitted Liens,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request and to the extent available in each applicable
jurisdiction, (iii) a Survey with respect to each Mortgaged Property, provided,
however, that a Survey shall not be required to the extent that (A) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Collateral Agent and the Title Company and (B) the
Title Company removes the standard survey exception and provides reasonable and
customary survey-related endorsements and other coverages in the applicable
Mortgage Policy, (iv) a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto), (v) a copy of, or a certificate as to coverage under, and a
declaration page relating to, any flood insurance policies required by
Section 6.06 hereof, each of which (A) shall be endorsed or otherwise amended to
name the Collateral Agent as mortgagee and loss payee, (B) shall (1) identify
the addresses of each property located in a special flood hazard area,
(2) indicate the applicable flood zone designation, the flood insurance coverage
and the deductible relating thereto and (3) provide that the insurer will give
the Collateral Agent thirty (30) days written notice of cancellation,
non-renewal or change in coverage and (4) shall be otherwise in form and
substance reasonably satisfactory to the Collateral Agent, (vi) if reasonably
requested by the Collateral Agent, a legal opinion regarding due authorization,
execution and enforceability of such Mortgage from counsel to the Borrower in
form and substance reasonably acceptable to the Collateral Agent, and (vii) such
existing abstracts, existing appraisals, and other documents as the Collateral
Agent may reasonably request with respect to any such Mortgaged Property;

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the
Administrative Agent and the Borrower agree in writing that the cost of creating
or perfecting such pledges or security interests in such assets or obtaining
title insurance or surveys in respect of such assets (including adverse tax
consequences) outweighs the benefits to be obtained by the Lenders therefrom.

 

-18-



--------------------------------------------------------------------------------

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower;

(B) the Collateral and Guarantee Requirement shall not apply to any Excluded
Property;

(C) no deposit account control agreement, securities account control agreement
or other control agreements or control arrangements shall be required with
respect to any deposit account, securities account or other asset specifically
requiring perfection through control agreements;

(D) no actions in any jurisdiction other than the Covered Jurisdictions or that
are necessary to comply with the Laws of any jurisdiction other than the Covered
Jurisdictions shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the Covered Jurisdictions
and no actions in any jurisdiction shall be required in order to create any
security interests in IP Rights, subsisting outside the United States (it being
understood that there shall be no security agreements, pledge agreements, or
share charge (or mortgage) agreements governed under the Laws of any
jurisdiction other than the Covered Jurisdictions);

(E) general statutory limitations, financial assistance, corporate benefit,
capital maintenance rules, fraudulent preference, “thin capitalization” rules,
retention of title claims and similar principle may limit the ability of a
Foreign Subsidiary to provide a Guarantee or Collateral or may require that the
Guarantee or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Borrower in consultation with the Administrative
Agent; and

(F) no stock certificates of Immaterial Subsidiaries or Unrestricted
Subsidiaries shall be required to be delivered to the Collateral Agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent and the Lenders pursuant to Section 4.01(a)(iii), Section 6.10
or Section 6.12, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

-19-



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment, a Revolving Credit Commitment, or an
Extended Revolving Credit Commitment.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Commitment Letter” means the means the Amended and Restated Commitment Letter
dated September 23, 2020 by and among the Borrower, Goldman Sachs, Barclays Bank
PLC (“Barclays”), Credit Suisse AG, Cayman Islands Branch (acting through such
of its affiliates or branches as it deems appropriate, “CS”) and Credit Suisse
Loan Funding LLC (“CSLF” and, together with CS and their respective affiliates,
“Credit Suisse”), Guggenheim Securities, LLC (acting through such of its
affiliates as it deems appropriate, “Guggenheim Securities”) and each of the
financing sources identified on Schedule 2 thereto (collectively, the “Financing
Sources”), MUFG Union Bank, N.A. (“MUFG”), Nomura Securities International, Inc.
(together with such affiliates as it deems appropriate, “Nomura”), UBS AG
Stamford Branch (together with any of its designated affiliates, “UBS AG”), UBS
Securities LLC (together with any of its designated affiliates, “UBSS” and
together with UBS AG, “UBS”) and Morgan Stanley Senior Funding, Inc. (together
with any of its designated affiliates, “MS”).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-2.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Consolidated Cash Interest Expense” shall mean, for any period, the
Consolidated Interest Expense excluding any non-cash interest expense of
Holdings and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

-20-



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
and capitalized fees, including amortization or write-off of (i) goodwill,
software and intangible assets and non-cash organization costs, (ii) deferred
financing and debt issuance fees, costs and expenses, (iii) capitalized
expenditures (including Capitalized Software Expenditures), customer acquisition
costs and incentive payments, media development costs, conversion costs and
contract acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and amortization of
favorable or unfavorable lease assets or liabilities and (iv) capitalized fees
related to any Qualified Securitization Financing or Receivables Facility, of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP and any write down of
assets or asset value carried on the balance sheet.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(1) increased (without duplication) by:

 

  (a)

Fixed Charges of such Person for such period (including (w) non-cash rent
expense, (x) net losses or any obligations on any Hedging Obligations or other
derivative instruments, (y) bank, letter of credit and other financing fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from the definition of “Consolidated Interest Expense” and any non-cash
interest expense), to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

 

  (b)

(x) Taxes and tax expenses (including, without limitation, foreign, federal,
state, local, provincial, territorial, local, unitary, franchise, excise,
foreign withholding, property, value added, withholding and similar taxes
(including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations) paid or accrued during such period, including
penalties and interest related thereto or arising from any tax examination), (y)
without duplication, any distributions made to a Parent Entity with respect to
the foregoing in accordance with Section 7.06(b)(ix)(C) and (z) the net tax
expense associated with any adjustments made pursuant to the definition of
“Consolidated Net Income” in each case, to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

 

  (c)

Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

 

  (d)

any (x) Transaction Expenses and (y) fees, costs, expenses or charges (other
than Consolidated Depreciation and Amortization Expense, but including, but not
limited to rationalization, tax, legal and other expenses) related to any
actual, proposed or contemplated Equity Offering (including any expense relating
to enhanced accounting functions or other transaction costs associated with
becoming a public company, including Public Company Costs), Permitted
Investment, Restricted Payment, acquisition, disposition, consolidation,
restructuring recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful and including any such transaction consummated prior to the Closing
Date), including

 

-21-



--------------------------------------------------------------------------------

  (i) such fees, expenses or charges (including rating agency fees, consulting
fees and other related expenses and/or letter of credit or similar fees) related
to the offering or incurrence of, or ongoing administration of this Agreement,
the Facilities, and other credit facilities, any Securitization Fees, any other
Indebtedness permitted to be Incurred under this Agreement or any Equity
Offering, and (ii) any amendment, waiver or other modification of this
Agreement, Receivables Facilities, Securitization Facilities, any other credit
facilities, any Securitization Fees, any other Indebtedness or any Equity
Offering, in each case, whether or not consummated, to the extent deducted (and
not added back) in computing Consolidated Net Income; plus

 

  (e)

(i) the amount of any charge, expense, cost, accrual, reserve or loss of any
kind (collectively, “Charges”) attributable to or associated with any carve out,
restructuring, integration, implementation of new initiatives, business
optimization activities, cost savings, cost rationalization programs, operating
expense reductions, synergies and/or similar initiatives, retention, recruiting,
relocation, signing bonuses, Charges in connection with a single or one-time
event (including without limitation, in connection with facility openings,
pre-openings, closings, reconfigurations and/or consolidations), contract
termination Charges, stock option and other equity-based compensation expenses,
any Charges associated with any stock subscription or shareholder agreement or
any employee benefit trust, severance costs, any Charges associated with any
modification of any pension or post-retirement employee benefit plan,
indemnities and expenses, including, without limitation, any one time expense
relating to enhanced accounting function or other transaction costs, including
those associated with becoming a standalone entity or a public company
(including, for the avoidance of doubt, Public Company Costs) and (ii) fees,
costs and expenses associated with acquisition related litigation and settlement
thereof, in each case, whether or not consummated, to the extent deducted (and
not added back) in computing Consolidated Net Income; plus

 

  (f)

any other non-cash charges, write-downs, write-offs, expenses, losses, increase
in expenses or items reducing Consolidated Net Income for such period including
(i) non-cash losses on non-cash asset retirement costs, non-cash expense
relating to the vesting of warrants, the sale of assets and any write-offs or
write-downs, deferred revenue or impairment charges, including such charges,
write-downs, write-offs, expenses, losses or other items pushed down to Holdings
and its Restricted Subsidiaries), (ii) impairment charges, amortization (or
write offs) of financing costs (including debt discount, debt issuance costs and
commissions and other fees associated with Indebtedness, including this
Agreement) of such Person and its Subsidiaries and/or (iii) the impact of
acquisition method accounting adjustment and any non-cash write-up, write-down
or write-off with respect to re-valuing assets, inventory (including any impact
of changes to inventory valuation policy methods) or other inventory adjustments
and liabilities in connection with the Transactions or any Investment, deferred
revenue or any effects of adjustments resulting from the application of purchase
accounting, purchase price accounting (including any step-up in inventory and
loss of profit on the acquired inventory) (provided that if any such non-cash
charge, write-down, expense, loss or item represents an accrual or reserve for
potential cash items in any future period, (A) the Borrower may elect not to add
back such non-cash charge, expense or loss in the current period and (B) to the
extent the Borrower elects to add back such non-

 

-22-



--------------------------------------------------------------------------------

  cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA when paid), or other items classified by
the Borrower as special items less other non-cash items of income increasing
Consolidated Net Income (excluding any amortization of a prepaid cash item that
was paid in a prior period or such non-cash item of income to the extent it
represents a receipt of cash in any future period); plus

 

  (g)

the amount of pro forma “run rate” cost savings, operating expense reductions,
other operating improvements and initiatives and synergies (net of actual cash
savings) projected by the Borrower to result from action either taken or
expected to be taken in connection with, and within 18 months following, (i) any
acquisition (including the commencement of activities constituting a business)
or material disposition (including the termination or discontinuance of
activities constituting a business), in each case of business entities or of
properties or assets constituting a division or line of business (including,
without limitation, a product line), and/or (ii) any other operational change or
initiatives (including, to the extent applicable, in connection with the
Transactions or any restructuring) (which, in each of the cases (i), (ii) and
(iii) above, will be added to Consolidated EBITDA as so projected until fully
realized and calculated on a Pro Forma Basis as though such synergies, cost
savings, operating expense reductions, other operating improvements and
initiatives had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions; or with
respect to actions being taken in connection with acquisitions, dispositions,
operational changes, initiatives or such other transactions or occurrences
described in this clause (g) which occurred prior to the Closing Date, within 18
months of the Closing Date; provided that the amount added to Consolidated
EBITDA pursuant to this clause (g) shall not exceed 25% of Consolidated EBITDA
(calculated after giving effect to this clause (g)) plus

 

  (h)

any costs or expenses incurred by Holdings, the Borrower or a Restricted
Subsidiary or a Parent Entity pursuant to any management equity plan, stock
option plan, phantom equity plan, profits interests or any other management,
employee benefit or other compensatory plan or agreement (and any successor
plans or arrangements thereto), employment, termination or severance agreement,
or any stock subscription or equityholder agreement, and any costs or expenses
in connection with the roll-over, acceleration or payout of Capital Stock held
by management, in each case to the extent that such costs or expenses are
non-cash or otherwise funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Capital Stock (other than
Disqualified Stock) of the Borrower; plus

 

  (i)

cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

  (j)

any net loss included in the Consolidated Net Income attributable to
non-controlling or minority interests pursuant to the application of Accounting
Standards Codification Topic 810-10-45; plus

 

-23-



--------------------------------------------------------------------------------

  (k)

the amount of any non-controlling or minority interest Charges; plus

 

  (l)

unrealized or realized losses due to foreign exchange adjustments including,
without limitation, losses and expenses in connection with currency and exchange
rate fluctuations, and unrealized or realized losses or other obligations from
hedging activities or other derivative instruments; plus

 

  (m)

with respect to any joint venture, an amount equal to the proportion of those
items described in clauses (b) and (c) above relating to such joint venture
corresponding to the Borrower’s and the Restricted Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Restricted Subsidiary) to the extent deducted (and not
added back) in computing Consolidated Net Income; plus

 

  (n)

the amount of any costs or expenses relating to payments made to stock
appreciation or similar rights, stock option, restricted stock, phantom equity,
profits interests or other interests or rights holders of Holdings or any of its
Subsidiaries or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or any of its
Subsidiaries or any Parent Entities, which payments are being made to compensate
such holders as though they were equityholders at the time of, and entitled to
share in, such distribution; plus

 

  (o)

adjustments and add backs (i) contained in the financial model provided to the
Administrative Agent on September 13, 2020 and supplemented on September 14,
2020, (ii) reflected in a quality of earnings report made available to the
Administrative Agent conducted by financial advisors (which financial advisors
are (A) nationally recognized or (B) reasonably acceptable to the Administrative
Agent (it being understood and agreed that any of the “Big Four” accounting
firms are acceptable)) and retained by the Borrower or (iii) consistent with
Regulation S-X; plus

 

  (p)

the amount of any management, monitoring, consulting, transaction or advisory
fees and related indemnities and expenses pursuant to any Sponsor management
agreement and payments made to the Sponsor for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and payments to outside directors of the Borrower (or its
direct or indirect parent companies), in each case, to the extent permitted to
be paid under this Agreement; plus

and

(2) decreased (without duplication) by non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period (other than non-cash
gains relating to the application of Accounting Standards Codification Topic
840—Leases) and unrealized or realized gains due to foreign exchange adjustments
including, without limitation, gains in connection with currency and exchange
rate fluctuations, and unrealized or realized gains or other obligations from
hedging activities or other derivative instruments.

 

-24-



--------------------------------------------------------------------------------

“Consolidated First Lien Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) the Consolidated Total Indebtedness that is
secured by a Lien on the Collateral (other than a Lien that is junior to the
Lien securing the Secured Obligations) as of such date to (y) LTM EBITDA.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of any Hedging Obligations or other derivative instruments
pursuant to GAAP), (d) the interest component of Capitalized Lease Obligations,
and (e) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (i) Securitization Fees, (ii) penalties and interest relating to
taxes, (iii) annual agency or similar fees paid to the administrative agents,
collateral agents and other agents under any Facility, (iv) any additional
interest or liquidated damages owing pursuant to any registration rights
obligations, (v) costs associated with obtaining Hedging Obligations,
(vi) accretion or accrual of discounted liabilities other than Indebtedness,
(vii) any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or purchase
accounting in connection with the Transactions or any acquisition,
(viii) amortization, expensing or write-off of deferred financing fees,
amendment and consent fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, fees and expenses,
discounted liabilities, original issue discount and any other amounts of
non-cash interest and, adjusted to the extent included, to exclude any refunds
or similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program, (ix) any
expensing of bridge, arrangement, structuring, commitment, agency, consent and
other financing fees and any other fees related to the Transactions or any
acquisitions after the Closing Date, (x) any accretion of accrued interest on
discounted liabilities and any prepayment, make-whole or breakage premium,
penalty or cost and (xi) interest expense with respect to Indebtedness of any
direct or indirect parent of such Person resulting from push-down accounting;
plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided, however,
that there will not be included in such Consolidated Net Income:

 

  (1)

any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method

 

-25-



--------------------------------------------------------------------------------

  of accounting), except that the Borrower’s receipts from any such Person for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash or Cash Equivalents actually distributed (or to the extent
converted into cash or Cash Equivalents) by such Person during such period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution or
return on investment;

 

  (2)

solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(a) hereof, any net income (loss) of any Restricted
Subsidiary (other than the Guarantors) if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Restricted
Subsidiary’s articles, charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (a) restrictions that have been
waived or otherwise released (or such Person reasonably believes such
restriction could be waived or released and is using commercially reasonable
efforts to pursue such waiver or release), (b) restrictions pursuant to this
Agreement or other similar indebtedness, and (c) restrictions specified in
Section 7.08(b)(xiv)(i)), except that Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents actually
distributed (or to the extent converted, or having the ability to be converted,
into cash or Cash Equivalents) by such Restricted Subsidiary during such period
to the Borrower or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause);

 

  (3)

any gain (or loss) (a) in respect of facilities no longer used or useful in the
conduct of the business of the Borrower or the Restricted Subsidiaries,
abandoned, closed, disposed or discontinued operations (excluding held for sale
discontinued operations until actually disposed of) other than in the ordinary
course of business, (b) on disposal, abandonment or discontinuance of disposed,
abandoned, closed or discontinued operations, and (c) attributable to asset
dispositions, abandonments, sales or other dispositions of any asset (including
pursuant to any Sale and Leaseback Transaction) or the designation of an
Unrestricted Subsidiary other than in the ordinary course of business;

 

  (4)

(a) any extraordinary, exceptional, unusual or nonrecurring loss, charge or
expense, Transaction Expenses, Public Company Costs, restructuring and
duplicative running costs, restructuring charges or reserves (whether or not
classified as restructuring expense on the consolidated financial statements),
relocation costs, start-up or initial costs for any project or new production
line, division or new line of business, integration and facilities’ or bases’
opening costs, facility consolidation and closing costs, severance costs and
expenses, one-time charges (including compensation charges), payments made
pursuant to the terms of change in control agreements that the Borrower or a
Subsidiary or a Parent Entity had entered into with employees of Holdings, any
of its Subsidiaries or a Parent Entity, costs relating to pre-opening, opening
and conversion costs for facilities, losses, costs related to facility or
property disruptions or shutdowns, signing, retention and completion bonuses
(including management bonus pools), recruiting costs, costs incurred in
connection with any strategic or cost savings initiatives, transition costs,
contract terminations, litigation and arbitration fees, costs and charges,
expenses in connection with one-time rate changes, costs incurred with
acquisitions, investments and dispositions (including travel and out-of-pocket
costs, human resources costs (including relocation bonuses), litigation and
arbitration costs, charges, fees and expenses (including payments of legal
settlements,

 

-26-



--------------------------------------------------------------------------------

  fines, judgements or orders), management transition costs, advertising costs,
losses associated with temporary decreases in work volume and expenses related
to maintain underutilized personnel) and non-recurring product and intellectual
property development, other business optimization expenses or reserves
(including costs and expenses relating to business optimization programs and new
systems design and costs or reserves associated with improvements to IT and
accounting functions), retention charges (including charges or expenses in
respect of incentive plans), system establishment costs and implementation
costs) and operating expenses attributable to the implementation of strategic or
cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities and charges resulting from changes in estimates, valuations and
judgments) and professional, legal, accounting, consulting and other service
fees incurred with any of the foregoing and (b) any charge, expense, cost,
accrual or reserve of any kind associated with acquisition related litigation
and settlements thereof;

 

  (5)

(a) at the election of the Borrower with respect to any quarterly period, the
cumulative effect of a change in law, regulation or accounting principles and
changes as a result of the adoption or modification of accounting policies,
(b) subject to the last paragraph of the definition of “GAAP,” the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period (including
any impact resulting from accounting changes) and (c) any costs, charges,
losses, fees or expenses in connection with the implementation or tracking of
such changes or modifications specified in the foregoing clauses (a) and (b);

 

  (6)

(a) any equity-based or non-cash compensation or similar charge, cost or expense
or reduction of revenue, including any such charge, cost, expense or reduction
arising from any grant of stock, stock appreciation or similar rights, stock
options, restricted stock, phantom equity, profits interests or other interests,
or other rights or equity- or equity based incentive programs (“equity
incentives”), any income (loss) associated with the equity incentives or other
long-term incentive compensation plans (including under deferred compensation
arrangements of Holdings or any Parent Entity or Subsidiary and any positive
investment income with respect to funded deferred compensation account
balances), roll-over, acceleration or payout of Capital Stock by employees,
directors, officers, managers, contractors, consultants, advisors or business
partners (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings or any Parent Entity or Subsidiary, and any cash
awards granted to employees of Holdings and its Subsidiaries in replacement for
forfeited awards, (b) any non-cash losses realized in such period in connection
with adjustments to any employee benefit plan due to changes in estimates,
actuarial assumptions, valuations, studies or judgments or non-cash compensation
expense resulting from the application of Accounting Standards Codification
Topic 718, Compensation—Stock Compensation and (c) any net pension or
post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, amortization of such amounts arising in prior
periods, amortization of the unrecognized obligation (and loss or cost) existing
at the date of initial application of Statement of Financial Accounting
Standards No. 87, 106 and 112, and any other item of a similar nature;

 

  (7)

any income (loss) from the extinguishment, conversion or cancellation of
Indebtedness, Hedging Obligations or other derivative instruments (including
deferred financing costs written off, premiums paid or other expenses incurred);

 

-27-



--------------------------------------------------------------------------------

  (8)

any unrealized or realized gains or losses in respect of any Hedging Obligations
or any ineffectiveness recognized in earnings related to hedge transactions or
the fair value of changes therein recognized in earnings for derivatives that do
not qualify as hedge transactions;

 

  (9)

any fees, losses, costs, expenses or charges incurred during such period
(including any transaction, retention bonus or similar payment and earn outs),
or any amortization thereof for such period, in connection with (a) any
acquisition, recapitalization, Investment, Asset Disposition, disposition,
dividend, issuance or repayment of Indebtedness (including such fees, expense or
charges related to the offering, issuance and rating of the Loans, other
securities and any of the Facilities), issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Loans, other securities and any of the
Facilities), in each case, including the Transactions, any such transaction
consummated prior to, on or after the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with Accounting
Standards Codification Topic 805—Business Combinations and any adjustments
resulting from the application of Accounting Standards Codification Topic
460—Guarantees or any related pronouncements) and (b) complying with the
requirements under, or making elections permitted by, the documentation
governing any Indebtedness;

 

  (10)

any unrealized or realized gain or loss resulting in such period from currency
translation increases or decreases or transaction gains or losses, including
those related to currency remeasurements of Indebtedness (including any net loss
or gain resulting from Hedging Obligations for currency risk), intercompany
balances, other balance sheet items, Hedging Obligations or other obligations of
Holdings or any Restricted Subsidiary owing to Holdings or any Restricted
Subsidiary and any other realized or unrealized foreign exchange gains or losses
relating to the translation of assets and liabilities denominated in foreign
currencies;

 

  (11)

any unrealized or realized income (loss) or non-cash expense attributable to
movement in mark-to-market valuation of foreign currencies, Indebtedness or
derivative instruments pursuant to GAAP;

 

  (12)

any non-cash increase in expenses (including expenses pushed down to Holdings
and its Restricted Subsidiaries) (a) resulting from the revaluation of inventory
(including any impact of changes to inventory valuation policy methods) or other
inventory adjustments or (b) due to recapitalization accounting or to purchase
accounting associated with the Transactions or any other acquisition or the
amortization or write-off of any amounts thereof (including, without limitation,
with respect to inventory, property and equipment, leases, software, goodwill,
intangible assets, in-process research and development, deferred revenue
(including deferred costs related thereto and deferred rent) and debt line items
thereof, resulting from the application of acquisition method accounting,
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition (by merger,
consolidation, amalgamation or otherwise), joint venture investment or other
Investment or the amortization or write-off or write-down of any amounts
thereof;

 

-28-



--------------------------------------------------------------------------------

  (13)

any impairment charge, write-off or write-down, including impairment charges,
write-offs or write-downs related to bad debt expense, intangible assets,
long-lived assets, goodwill, investments in debt or equity securities (including
any losses with respect to the foregoing in bankruptcy, insolvency or similar
proceedings) and investments recorded using the equity method or as a result of
a change in law or regulation and the amortization of intangibles arising
pursuant to GAAP;

 

  (14)

(a) accruals and reserves (including contingent liabilities) that are
established or adjusted in connection with the Transactions or within 18 months
after the closing of any acquisition or disposition that are so required to be
established or adjusted as a result of such acquisition or disposition in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies and (b) earn-out, non-compete and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments;

 

  (15)

any income (loss) related to any realized or unrealized gains and losses
resulting from Hedging Obligations or embedded derivatives that require similar
accounting treatment (including embedded derivatives in customer contracts), and
the application of Accounting Standards Codification Topic 815—Derivatives and
Hedging and its related pronouncements or mark to market movement of other
financial instruments pursuant to Accounting Standards Codification Topic
825—Financial Instruments, or the equivalent accounting standard under GAAP or
an alternative basis of accounting applied in lieu of GAAP;

 

  (16)

any non-cash expenses, accruals or reserves related to adjustments to historical
tax exposures and any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowances related to such item;

 

  (17)

[reserved];

 

  (18)

the amount of loss or discount on sale of Securitization Assets, Receivables
Assets and related assets in connection with a Qualified Securitization
Financing or Receivables Facility; and

 

  (19)

(i) payments to third parties in respect of research and development, including
amounts paid upon signing, success, completion and other milestones and other
progress payments, to the extent expensed, (ii) at the election of the Borrower
with respect to any quarterly period, effects of adjustments to accruals and
reserves during a period relating to any change in the methodology of
calculating reserves for returns, rebates and other chargebacks (including
government program rebates), and (iii) at the election of the Borrower with
respect to any quarterly period, an amount equal to the net change in deferred
revenue at the end of such period from the deferred revenue at the end of the
previous period.

In addition, to the extent not already excluded (or included, as applicable) in
the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall be increased by the amount of: (i) any expenses, charges or losses
that are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, or, so long as the Borrower has made
a determination that it reasonably expects that such amount will in fact be paid

 

-29-



--------------------------------------------------------------------------------

or reimbursed within 365 days of the date of such evidence (net of any amount so
added back in a prior period to the extent not so reimbursed within the
applicable 365-day period), (ii) to the extent covered by insurance (including
business interruption insurance) and actually reimbursed, or, so long as the
Borrower has made a determination that it reasonably expects that such amount
will in fact be paid or reimbursed by the insurer and only to the extent that
such amount is in fact reimbursed within 365 days of the date of such evidence
(net of any amount so added back in a prior period to the extent not so
reimbursed within the applicable 365-day period), expenses, charges or losses
with respect to liability or Casualty Events or business interruption and
(iii) the amount of distributions actually made to any Parent Entity of such
Person in respect of such period in accordance with Section 7.06(b)(ix)(C) as
though such amounts had been paid as taxes directly by such Person for such
periods.

“Consolidated Total Indebtedness” means, with respect to Holdings and its
Restricted Subsidiaries, as of any date of determination, an amount equal to
(a) the aggregate principal amount of outstanding third-party Indebtedness for
borrowed money (excluding Indebtedness with respect to Cash Management
Obligations and intercompany Indebtedness as of such date), plus (b) the
aggregate principal amount of Purchase Money Obligations and unreimbursed
drawings under letters of credit of the Holdings and its Restricted Subsidiaries
outstanding on such date (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Indebtedness until
five Business Days after such amount is drawn), plus (c) the undrawn Reserved
Indebtedness Amount (to the extent included in clause (a) above), minus (d) the
aggregate amount of unrestricted cash and Cash Equivalents included on the
consolidated balance sheet of Holdings and its Restricted Subsidiaries as of the
end of the most recent fiscal period for which consolidated financial statements
are available, which shall not be less than $0 (provided that the cash proceeds
of any proposed incurrence of Indebtedness shall not be included in this clause
(d) for purposes of calculating the Interest Coverage Ratio, the Consolidated
Total Leverage Ratio, the Consolidated Total Senior Secured Leverage Ratio or
the Consolidated First Lien Secured Leverage Ratio, as applicable) with such pro
forma adjustments as are consistent with the pro forma adjustments set forth in
Section 1.09. For the avoidance of doubt, Consolidated Total Indebtedness shall
exclude Indebtedness in respect of any Hedging Obligations, Capitalized Lease
Obligations, operating leases, undrawn letters of credit, earnout obligations
not more than five (5) Business Days past due and payable and if not recognized
as debt on the balance sheet in accordance with GAAP and any Receivables
Facility or Securitization Facility.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Total Indebtedness as of such date to (y) LTM EBITDA.

“Consolidated Total Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) the Consolidated Total Indebtedness that is
secured by a Lien as of such date to (y) LTM EBITDA.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Holdings and its Restricted Subsidiaries on such
date and (ii) long-term deferred revenue, but excluding, without duplication,
(a) the current portion of any Funded Debt or other long-term liabilities,
(b) all Indebtedness consisting of Revolving Credit Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) deferred revenue arising from
cash receipts that are earmarked for specific projects, (g) the current portion
of deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

 

-30-



--------------------------------------------------------------------------------

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
Non-Financing Lease Obligation, dividend or other obligation that does not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”), including any obligation of such Person, whether or not
contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

“Covered Party” shall have the meaning provided in Section 10.21.

 

-31-



--------------------------------------------------------------------------------

“Covered Jurisdiction” means the United States (and each State thereof and the
District of Columbia) and the jurisdiction of organization of any Restricted
Subsidiary that becomes a Guarantor pursuant to the last sentence of the
definition of “Guarantor.”

“Credit Agreement Refinanced Debt” has the meaning specified in the definition
of “Credit Agreement Refinancing Indebtedness.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, or (c) Permitted
Unsecured Refinancing Debt obtained pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans, Incremental
Term Loans, Refinancing Term Loans, Revolving Credit Loans, Incremental
Revolving Credit Commitments or Refinancing Revolving Credit Loans hereunder
(including any successive Credit Agreement Refinancing Indebtedness) (“Credit
Agreement Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than (A) the aggregate principal amount of the Credit Agreement
Refinanced Debt, plus (B) accrued, capitalized and unpaid interest thereon, any
fees, premiums (including any makewhole), accrued interest associated therewith,
or other reasonable amount paid, and fees, costs and expenses, commissions or
underwriting discounts incurred in connection therewith, (ii) the terms
applicable to such Credit Agreement Refinancing Indebtedness comply with the
Required Debt Terms and (iii) such Credit Agreement Refinanced Debt (other than
contingent indemnification obligations not yet accrued and payable and Letters
of Credit that have been Cash Collateralized or back-stopped or as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made) shall be repaid, defeased or satisfied and
discharged, and (unless otherwise agreed by all Lenders holding such Credit
Agreement Refinanced Debt) all accrued interest, fees and premiums (if any) in
connection therewith shall be paid on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Consolidated Net Income” means, for any period, Consolidated Net
Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income shall not be less than $0.

“Cure Amount” has the meaning specified in Section 8.05.

“Cure Period” has the meaning specified in 8.05.

“Cure Right” has the meaning specified in Section 8.05.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with any incurrence of Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations (but without regard to the control
of remedies), a customary intercreditor agreement (which may take the form of a
“waterfall” or similar provision) (x) substantially in the form attached as
Exhibit K, together with any changes thereto which are reasonably acceptable to
the Administrative Agent or (y) in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide, inter
alia, that the Liens on the Collateral securing such other Indebtedness to the
extent validly perfected and not subject to other Liens ranking senior to the
Liens securing such Indebtedness but junior to the Liens securing the Secured
Obligations shall rank equal in priority to the Liens on the Collateral securing
the Secured Obligations (but

 

-32-



--------------------------------------------------------------------------------

without regard to the control of remedies) and (b) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank junior to the Liens on the Collateral
securing the Secured Obligations, a customary intercreditor agreement
(x) substantially in the form attached as Exhibit M, together with any changes
thereto which are reasonably acceptable to the Administrative Agent or (y) in
form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank junior to the Liens on the Collateral
securing the Secured Obligations.

“Debt Fund Affiliate” means an Affiliated Lender that is a bona fide debt fund
or investment vehicle that is primarily engaged in, or advises funds or other
investment vehicles that are primarily engaged in, making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its business, and whose managers have fiduciary
duties to the investors in such fund or investment vehicle independent of, or in
addition to, their fiduciary duties to Holdings and its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, means, solely during the occurrence and continuance of an
Event of Default under Section 8.01(a) or under Section 8.01(f), an interest
rate equal, (a) with respect to any overdue principal for any Loan, the
applicable interest rate for such Loan plus 2.0% per annum and (b) with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to Base Rate Loans that are Term Loans plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws and which shall be
payable on demand by the Required Lenders.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit required to be funded by it or (iii) pay
over to the Administrative Agent, the L/C Issuer or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent, the L/C Issuer or any other Lender in writing that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan
cannot be satisfied), (c) has failed, within three (3) Business Days after
request by the Administrative Agent, the L/C Issuer or any other Lender, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Administrative Agent’s, L/C Issuer’s or
Lender’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) after the date of this Agreement, has
become the subject of a Bankruptcy Event.

 

-33-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by Holdings or
any of its Restricted Subsidiaries in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 7.05 hereof.

“Designated Preferred Stock” means Preferred Stock of Holdings or a Parent
Entity (other than Disqualified Stock) (a) that is issued for cash (other than
to the Borrower or a Subsidiary of the Borrower or an employee stock ownership
plan or trust established by the Borrower or any such Subsidiary for the benefit
of their employees to the extent funded by the Borrower or such Subsidiary) and
(b) that is designated as “Designated Preferred Stock” pursuant to an Officer’s
Certificate of the Borrower at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in Section 7.06(a)
hereof.

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors having no material direct or indirect financial
interest in or with respect to such Affiliate Transaction. A member of the Board
of Directors shall be deemed not to have such a financial interest by reason of
such member’s holding Capital Stock of the Borrower or any options, warrants or
other rights in respect of such Capital Stock.

“Disqualified Lenders” means (i) such banks, financial institutions, other
institutional lenders (or related funds of such institutional lenders) or other
Persons separately identified in writing by the Borrower to the Administrative
Agent prior to September 23, 2020 (or identified in writing after September 23,
2020 and prior to the Closing Date, if the disqualification of such person is
reasonably acceptable to the Lead Arrangers), (ii) competitors of the Borrower
or any of its Subsidiaries identified in writing from time to time by email to
the Administrative Agent, (iii) in the case of clauses (i) and (ii), any of
their affiliates (other than affiliates that are bona fide debt investment funds
primarily engaged in, or that advise funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds or similar extensions of credit or securities in the
ordinary course of its business and whose managers have fiduciary duties to the
investors therein independent of or in addition to their duties to such bank,
financial institution, other institutional lender or competitor, as applicable)
that are (A) identified by you or, in the case of clause (i), the Sponsor in
writing from time to time or (B) readily identifiable on the basis of such
affiliates’ name or (iv) Excluded Affiliates; provided, that any additional
designation permitted by the foregoing shall not become effective until three
(3) Business Days following delivery to the Administrative Agent by email;
provided, further, that in no event shall any notice given pursuant to this
definition apply to retroactively disqualify any Person who previously

 

-34-



--------------------------------------------------------------------------------

acquired and continues to hold, any Loans, Commitments or participations prior
to the receipt of such notice. For the avoidance of doubt, the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders and shall not be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or have any liability with respect to or
arising out of any assignment or participation to or disclosure of confidential
information to, a Disqualified Lender. The Administrative Agent shall be
permitted, upon request of any Lender or Participant, to make available the list
of Disqualified Lenders upon request by the inquiring Lender or disclose to such
inquiring Lender or Participant whether such specific potential Assignee or
Participant is on the list of Disqualified Lenders.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

(1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or

(2) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Loans
or (b) the date on which there are no Loans outstanding; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 7.06 hereof; provided, however, that if such
Capital Stock is issued to any future, current or former employee, director,
officer, manager, contractor, consultant or advisor (or their respective
Controlled Investment Affiliates or Immediate Family Members) (excluding the
Permitted Holders (but not excluding any future, current or former employee,
director, officer, manager, contractor, consultant or advisor) or Immediate
Family Members), of Holdings, any of its Subsidiaries, any Parent Entity or any
other entity in which Holdings or a Restricted Subsidiary has an Investment and
is designated in good faith as an “affiliate” by the Board of Directors (or the
compensation committee thereof) or any other plan for the benefit of current,
former or future employees (or their respective Controlled Investment Affiliates
or Immediate Family Members) of Holdings or its Subsidiaries or by any such plan
to such employees (or their respective Controlled Investment Affiliates or
Immediate Family Members), such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by Holdings or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent or the L/C Issuer, as applicable, pursuant to
Section 1.08 using the Exchange Rate with respect to such currency at the time
in effect under the provisions of such Section.

 

-35-



--------------------------------------------------------------------------------

“Domestic Foreign Holding Company” means any Domestic Subsidiary substantially
all the assets of which consist (directly or indirectly through disregarded
entities or partnerships) of Capital Stock (including, for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
and/or indebtedness (as determined for U.S. tax purposes) of one or more Foreign
Subsidiaries that are CFCs or other entities described in this definition and
pledged cash and Cash Equivalents and incidental assets related thereto.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Borrower to the Administrative Agent that the Borrower has determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.02 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Eurocurrency Rate, and

(2) (i) the election by the Administrative Agent, or (ii) the election by the
Borrower to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Borrower of written notice of
such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, with respect to any term loan facility or other term
loans, as of any date of determination, the sum of (i) the higher of (A) the
Eurocurrency Rate on such date for a deposit in Dollars or Euros, as applicable,
with a maturity of three months and (B) the Eurocurrency Rate “floor,” if any,
with respect thereto as of such date, (ii) the Applicable Rate (or other
applicable margin) as of such date for Eurocurrency Rate Loans (or other loans
that accrue interest by reference to a similar reference rate) without giving
effect to any pricing step-downs and (iii) the amount of original issue discount
and upfront fees thereon (converted to yield assuming a four-year average life
and without any present value discount or, if less, the remaining life to
maturity, and assuming that the commitments under any such facility that is a
revolving facility are fully drawn), but excluding the effect of any amendment,
arrangement, structuring, commitment, underwriting, syndication and any similar
fees payable to any lead arranger (or its Affiliates) in connection with the
commitment or syndication of such Indebtedness, consent fees paid to consenting
lenders, ticking fees on undrawn commitments, call protection and any other fees
not paid or payable generally to all lenders in the primary syndication of such
term loan facility or other term loans; provided, that the amounts set forth in
clauses (i) and (ii) above for any term loans that are not incurred under this
Agreement shall be based on the stated interest rate basis for such term loans.

 

-36-



--------------------------------------------------------------------------------

“Election Date” has the meaning specified in Section 7.06(b)(e).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
hazardous materials or, to the extent relating to exposure to hazardous
materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Equity Offering” means (x) a sale of Capital Stock (other than through the
issuance of Disqualified Stock or Designated Preferred Stock or an Excluded
Contribution) other than (a) offerings registered on Form S-8 (or any successor
form) under the Securities Act or any similar offering in other jurisdictions or
other equity securities of Holdings or any Parent Entity and (b) issuances of
Capital Stock to any Subsidiary of Holdings or Holdings or (y) a cash equity
contribution to Holdings or any of its Restricted Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or in reorganization within the meaning of Title
IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under

 

-37-



--------------------------------------------------------------------------------

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; (h) a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); or (i) the occurrence of a non-exempt
prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Loan Party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to any Eurocurrency Rate Loan (i) the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion at approximately 11:00
a.m., London time, on the relevant Quotation Date (the “LIBOR Screen Rate”);
provided that if such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower; provided, further, that the Eurocurrency Rate
shall not be less than (x) 0.50% with respect to Revolving Credit Loans and (y)
1.00% per annum with respect to Initial Term Loans; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined on
the relevant Quotation Date for U.S. Dollar deposits with a term of one month
commencing that day;

provided that

to the extent a comparable or successor rate is approved pursuant to the
provisions of Section 3.02, “LIBOR” shall mean the successor rate; provided,
further (x) with respect to Revolving Credit Loans, if LIBOR shall be less than
0.50%, LIBOR shall be deemed to be 0.50% for purposes of this Agreement and
(y) with respect to Initial Term Loans, if LIBOR shall be less than 1.00%, LIBOR
shall be deemed to be 1.00% for purposes of this Agreement.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of Holdings, the Borrower and the Restricted
Subsidiaries for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

 

-38-



--------------------------------------------------------------------------------

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by Holdings, the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting);

(iv) an amount equal to the aggregate net non-cash loss on Asset Dispositions or
other dispositions of property or assets by Holdings, the Borrower and the
Restricted Subsidiaries during such period (other than Asset Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; and

(v) cash receipts in respect of Swap Contracts during such period to the extent
not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of capital expenditures or acquisitions made in
cash during such period, except to the extent that such capital expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Funded Debt (other than a revolving line of credit) of Holdings or its
Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of Holdings
and its Restricted Subsidiaries (including (A) the principal component of
Capitalized Lease Obligations and (B) the amount of repayments of Term Loans
pursuant to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b) to the extent required due to an Asset Disposition that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments of Term Loans,
(Y) all prepayments under the Revolving Credit Facility and (Z) all prepayments
in respect of any other revolving credit facility, except, in the case of clause
(Z), to the extent there is an equivalent permanent reduction in commitments
thereunder) made during such period, except to the extent financed with the
proceeds of an incurrence or issuance of other Funded Debt (other than a
revolving line of credit) of Holdings or its Restricted Subsidiaries;

(iv) an amount equal to the aggregate net non-cash gain on Asset Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than Asset
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by Holdings and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by Holdings and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above);

 

-39-



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments made during such period pursuant to
Section 7.06(b) (other than those under clauses (a), (c), (d) or (e) of the
definition of Permitted Investments) except to the extent that such Investments
and acquisitions were financed with the proceeds of an incurrence or issuance of
Funded Debt (other than a revolving line of credit) of Holdings or its
Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period (A) pursuant to
Section 7.06(b) (other than those under Section 7.06(b)(xvii) or clauses (a),
(c), (d) or (e) of the definition of Permitted Investments) and (B) with amounts
available for Restricted Payments pursuant to Section 7.06(a), except to the
extent that such Restricted Payments were financed with the proceeds of an
incurrence or issuance of Funded Debt (other than a revolving line of credit) of
Holdings or its Restricted Subsidiaries;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness except to the extent that such amounts were financed with the
proceeds of an incurrence or issuance of Funded Debt (other than a revolving
line of credit) of Holdings or its Restricted Subsidiaries;

(x) the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or otherwise were not deducted or added back in
determining Consolidated Net Income for such period and were not financed with
the proceeds of an incurrence or issuance of Indebtedness for borrowed money
(other than a revolving line of credit) of Holdings or its Restricted
Subsidiaries;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings or
any of the Restricted Subsidiaries pursuant to binding contracts, commitments,
letters of intent or purchase orders (the “Contract Consideration”) entered into
during such period, relating to Permitted Investments (other than those under
clauses (a), (d) or (e) of the definition of Permitted Investments, but
including in joint ventures), capital expenditures or acquisitions to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period except to the extent intended to be
financed with the proceeds of an incurrence or issuance of other Indebtedness of
Holdings or its Restricted Subsidiaries; provided that to the extent the
aggregate amount utilized to finance such Permitted Investments, capital
expenditures or acquisitions during such period of four consecutive fiscal
quarters (excluding such payments financed with long term Indebtedness for
borrowed money (other than a revolving line of credit)) is less than the
Contract Consideration, the amount of such shortfall, shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters;

(xiii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

(xiv) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

 

-40-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Affiliate” means any Commitment Party’s (as defined in the Commitment
Letter) or any of its affiliates’ deal teams that are engaged (x) primarily as
principals in private equity or venture capital or (y) in the sale of the
Borrower and its subsidiaries, including through the provision of advisory
services.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by Holdings as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of Holdings after
the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any Subsidiary of Holdings for the benefit of their employees to the extent
funded by Holdings or any Restricted Subsidiary) of Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) of Holdings.

“Excluded Equity” means Capital Stock (i) of any Unrestricted Subsidiary, any
Immaterial Subsidiary and/or any non-Wholly Owned Subsidiary, (ii) of any
Subsidiary acquired pursuant to a Permitted Investment financed with
Indebtedness permitted pursuant to Section 7.03(v)(x) if such Capital Stock is
pledged and/or mortgaged as security for such Indebtedness and if and for so
long as the terms of such Indebtedness prohibit the creation of any other Lien
on such Capital Stock, (iii) that is voting Capital Stock of any wholly-owned
Foreign Subsidiary of the Borrower that is a CFC or Subsidiary of the Borrower
that is a Domestic Foreign Holding Company, in excess of 65% of the issued and
outstanding voting Capital Stock of such wholly-owned CFC or Domestic Foreign
Holding Company, (iv) of any Subsidiary with respect to which the Administrative
Agent and the Borrower have determined in their reasonable judgment and agreed
in writing that the costs of providing a pledge of such Capital Stock or
perfection thereof (including adverse tax consequences) outweighs the benefits
to be obtained by the Secured Parties therefrom, (v) of any Captive Insurance
Subsidiaries, not-for-profit subsidiaries, special purpose entities (including
any special purpose entity used to effect a Qualified Securitization Financing)
and (vi) of any Subsidiary organized outside the United States the pledge of
which is prohibited by applicable Laws or which would reasonably be expected to
result in a violation or breach of, or conflict with, fiduciary duties of such
Subsidiary’s officers, directors or managers after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable law.

“Excluded Property” means (i) any fee-owned real property that is not a Material
Real Property and any leasehold interests in real property (it being understood
and agreed that no action shall be

 

-41-



--------------------------------------------------------------------------------

required with respect to creation or perfection of security interests with
respect to such leasehold interests, including to obtain landlord waivers,
estoppels or collateral access letters)), (ii) motor vehicles and other assets
subject to certificates of title, to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement (or analogous procedures
under applicable Laws in the relevant Covered Jurisdiction), letter of credit
rights to the extent a Lien thereon cannot be perfected by the filing of a UCC
financing statement (or analogous procedures under applicable Laws in the
relevant Covered Jurisdiction) and commercial tort claims with a value of less
than $10.0 million, (iii) assets for which a pledge thereof or a security
interest therein is prohibited by applicable law, rule or regulation, of any
applicable jurisdiction or other applicable law or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide such pledge thereof or security interest therein unless such consent,
approval, license or authorization has been received, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code,
(iv) margin stock, (v) any cash, cash equivalents (including securities
entitlements and related assets) held in payroll, healthcare, employee wage and
benefits, tax (including sales tax) escrow, fiduciary and trust accounts
(including any securities entitlements or related assets contained therein) or,
except to the extent otherwise constituting proceeds of Collateral, deposit
accounts, (vi) any segregated funds held in escrow for the benefit of an
unaffiliated third party (other than the Borrower or a Guarantor), (vii) any
lease, license or other agreements, or any property subject to a purchase money
security interest, Capitalized Lease Obligation or similar arrangements, in each
case to the extent permitted under the Loan Documents, to the extent that a
pledge thereof or the grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, capitalized lease
or similar arrangement, or create a right of termination or payment in favor of
any other party thereto (other than a Borrower or a Guarantor or a Subsidiary of
a Guarantor) after giving effect to the applicable anti-assignment clauses of
the Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (viii) any intent-to-use
trademark or service mark application in the United States prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, only
to the extent, if any, that, and solely during the period, if any, in which, the
grant, attachment, or enforcement of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark or service mark
application under applicable U.S. federal law, (ix) Excluded Equity, (x)
[reserved], (xi) any governmental licenses or state or local franchises,
charters or authorizations, to the extent a security interest in any such
licenses, franchise, charter or authorization would be prohibited or restricted
thereby (including any legally effective prohibition or restriction) after
giving effect to the applicable anti-assignment provisions of the UCC or other
similar applicable law, (xii) the assets of any CFC or Domestic Foreign Holding
Company, (xiii) any assets to the extent a security interest in such assets
would result in adverse tax consequences that are not de minimis as reasonably
determined by the Borrower, in consultation with (but without the consent of)
the Administrative Agent and (xiv) any assets with respect to which the Borrower
and the Administrative Agent reasonably agree in writing that the cost and/or
burden of obtaining or perfecting such security are excessive in relation to the
benefits to the Lenders afforded thereby.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C of the
Closing Date Certificate, (b) any Subsidiary that is prohibited by applicable
Law, rule or regulation or by any contractual obligation existing on the Closing
Date or on the date such Subsidiary is acquired (so long as in respect of any
such contractual obligation, such prohibition is not incurred in contemplation
of such acquisition) from guaranteeing the Secured Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, (c) [reserved], (d) any Foreign Subsidiary,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Investment that,
at the time of such Permitted Investment, has assumed secured Indebtedness
permitted under this Agreement not incurred in contemplation of such Permitted
Investment and each Restricted Subsidiary that is a Subsidiary thereof that
guarantees such Indebtedness, in each case, to the extent such secured
Indebtedness prohibits such Subsidiary from becoming a Guarantor (provided that
each such Restricted Subsidiary shall cease to be an

 

-42-



--------------------------------------------------------------------------------

Excluded Subsidiary under this clause (e) if such secured Indebtedness is repaid
or becomes unsecured, if such Restricted Subsidiary ceases to be an obligor with
respect to such secured Indebtedness or such prohibition no longer exists, as
applicable), (f) any Immaterial Subsidiary or Unrestricted Subsidiary,
(g) Captive Insurance Subsidiaries, (h) not-for-profit Subsidiaries, (i) special
purpose entities (including any entity used to effect any Qualified
Securitization Financing), (j) any non-Wholly Owned Subsidiary, (k)(i) any
Domestic Subsidiary of a Foreign Subsidiary that is a CFC and (ii) any Domestic
Foreign Holding Company, (l) JV Entities, (m) any Subsidiary that is an
“investment company” under the Investment Company Act of 1940, as amended,
(n) any Restricted Subsidiary, the provision of a Guarantee by which would
reasonably be expected to result in adverse tax consequences to the Borrower or
any of the Restricted Subsidiaries that are not de minimis, as reasonably
determined by the Borrower, in consultation with (but without the consent of)
the Administrative Agent and (o) any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost, burden or
other consequences (including any tax consequences) of providing a Guarantee
outweighs, or is excessive in relation to the value afforded thereby; provided,
however, that, subject to the consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned), any Restricted Subsidiary that
would otherwise constitute an Excluded Subsidiary hereunder that elects to
become a Guarantor pursuant to the definition thereof shall no longer constitute
an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

“Excluded Taxes” means any of the following Taxes imposed on or, with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect at the time such Lender acquires such interest in the Loan or Commitment
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01, or (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Amended and Restated ABL Credit
and Guarantee Agreement, dated as of March 23, 2020, as amended, by and among
the Borrower, Holdings, ATI Investment Holdings, Inc., the subsidiary guarantors
from time to time party thereto, the lenders party thereto from time to time and
Wells Fargo Bank National Association, as collateral and administrative agent.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

 

-43-



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.

“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version to the extent such version is substantively comparable and not
materially more onerous to comply with) or any current or future Treasury
regulations promulgated thereunder or other official administrative
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any amended or successor version described
above) and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Section of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as shall be set forth on the Federal Reserve Bank of
New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” means the means the Amended and Restated Fee Letter dated
September 23, 2020 by and among the Borrower, Goldman Sachs, Barclays, CS,
Guggenheim Securities and each of the Financing Sources, MUFG, Nomura, UBS and
MS.

“Financial Covenant” means has the meaning set forth in Section 7.09.

“Financial Covenant Event of Default” means the covenant set forth in
Section 7.09(b).

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(without duplication)

(a) Consolidated Interest Expense of such Person for such period; plus

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock of any Restricted Subsidiary
of such Person during such period; plus

(c) all cash dividends, or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock of such Person during such
period.

 

-44-



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date of any calculation or determination required
hereunder; provided that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request amendment of any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that any such election, once made, shall be
irrevocable.

If there occurs a change in GAAP and such change would cause a change in the
method of calculation of any standards, terms or measures (including all
computations of amounts and ratios) used in this Agreement (an “Accounting
Change”), then the Borrower may elect that such standards, terms or measures
shall be calculated as if such Accounting Change had not occurred.

“Global Intercompany Note” collectively, (a) that certain Global Intercompany
Note and Subordination Agreement, dated as of the Closing Date, by and among
Holdings, the Borrower and the other Restricted Subsidiaries party thereto and
(b) each other supplement delivered in connection therewith.

 

-45-



--------------------------------------------------------------------------------

“Goldman Sachs” has the meaning specified in the introductory paragraph to this
Agreement.

“Governmental Authority” means the government of the United States, any other
nation or government, any state, provincial, country, territorial or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (includes any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(2) entered into primarily for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include (x) endorsements
for collection or deposit in the ordinary course of business or consistent with
past practice and (y) standard contractual indemnities or product warranties
provided in the ordinary course of business, and provided, further, that the
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if such Guarantee is not an unconditional guarantee
of the entire amount of the primary obligation and such maximum amount is not
stated or determinable, the amount of such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Secured Obligations by causing such Restricted Subsidiary to
execute and deliver to the Administrative Agent a Guaranty Supplement (as
defined in the Guaranty and to satisfy the Collateral and Guarantee
Requirement), and any such Restricted Subsidiary shall thereafter be a
Guarantor, Loan Party and Subsidiary Guarantor (and not an Excluded Subsidiary)
hereunder for all purposes; provided that if such Restricted Subsidiary is not
organized in an existing Covered Jurisdiction, the jurisdiction or organization
of such Restricted Subsidiary shall be reasonably satisfactory to the Collateral
Agent including taking into account imposition of fiduciary duties and/or if
acting as Collateral Agent or entering into Loan Documents with Subsidiaries in
such jurisdiction is prohibited by applicable Law or would expose the Collateral
Agent, in its capacity as such, to material additional liabilities or political
risk.

 

-46-



--------------------------------------------------------------------------------

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law due to their dangerous or
deleterious properties or characteristics, including petroleum or petroleum
distillates, friable asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas and toxic mold.

“Hedge Bank” means (x) any Person that is a Lender, an Agent or an Affiliate of
the foregoing on the Closing Date, or at the time it enters into a Swap Contract
with a Loan Party or any Restricted Subsidiary and (y) any other Person
designated by the Borrower with notice to the Administrative Agent that enters
into a Swap Contract with a Loan Party or any Restricted Subsidiary; provided
that, in the case of this clause (y), such Person shall have appointed the
Administrative Agent and the Collateral Agent as its agents under the applicable
Loan Documents and agreed to be bound by the provisions of Article IX in favor
of the Agent as if it were a Lender and shall have been deemed to have made the
representations and warranties set forth in Section 9.06 in favor of the Agents,
in each case, pursuant to a writing substantially in the form of Exhibit O or
otherwise reasonably satisfactory to the Borrower and the Administrative Agent.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

“Holding Company” means any Person so long as such Person directly or indirectly
holds 100% of the total voting power of the Voting Stock of Holdings, and at the
time such Person acquired such voting power, no Person and no group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) (other than any Permitted Holder), shall
have beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act, or any successor provision), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of such Person.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that (i) has not guaranteed any other Indebtedness of
the Borrower and (ii) has Total Assets and total revenues of less than 5.0% of
Total Assets and, together with all other Borrower Subsidiaries (as determined
in accordance with GAAP), has Total Assets and total revenues of less than 10.0%
of Total Assets, in each case, measured at the end of the most recent fiscal
period for which consolidated financial statements are available (which may be
internal consolidated financial statements) and revenues on a pro forma basis
giving effect to any acquisitions or dispositions of companies, division or
lines of business since such balance sheet date or the start of such four
quarter period, as applicable, and on or prior to the date of acquisition of
such Subsidiary.

 

-47-



--------------------------------------------------------------------------------

“Immediate Family Members” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships, the estate of such individual and such other individuals
above) and any trust, partnership or other bona fide estate-planning vehicle the
only beneficiaries of which are any of the foregoing individuals or any private
foundation or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

“Increased Amount” has the meaning specified in Section 7.01(b).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Incurrence Test” has the meaning specified in Section 2.14 (a).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(e).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, amalgamation, consolidation, acquisition or
otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and the terms “Incurred,” “Incurring”
and “Incurrence” have meanings correlative to the foregoing and any Indebtedness
pursuant to any revolving credit or similar facility shall only be “Incurred” at
the time any funds are borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1) the principal of indebtedness of such Person for borrowed money;

(2) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have not been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

(4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables or similar
obligations, including accrued expenses owed, to a trade creditor), which
purchase price is due more than one year after the date of placing such property
in service or taking final delivery and title thereto;

 

-48-



--------------------------------------------------------------------------------

(5) Capitalized Lease Obligations of such Person;

(6) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary, any Preferred Stock (but excluding, in each case, any
accrued dividends);

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons;

(8) Guarantees by such Person of the principal component of Indebtedness of the
type referred to in clauses (1), (2), (3), (4), (5) and (9) hereof of other
Persons to the extent guaranteed by such Person; and

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be
equal at any time to the net payments under such agreement or arrangement giving
rise to such obligation that would be payable by such Person at the termination
of such agreement or arrangement);

with respect to clauses (1), (2), (3), (4), (5) and (9) above, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP.

The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification Topic No.
815—Derivatives and Hedging and related pronouncements to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness:

(i) Contingent Obligations Incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;

(ii) Cash Management Obligations;

(iii) any lease, concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP as in effect on December 31,
2018, Non-Financing Lease Obligations, Sale and Leaseback Transactions or any
prepayments of deposits received from clients or customers in the ordinary
course of business or consistent with past practice;

 

-49-



--------------------------------------------------------------------------------

(iv) obligations under any license, permit or other approval (or Guarantees
given in respect of such obligations) incurred prior to the Closing Date or in
the ordinary course of business or consistent with past practice;

(v) in connection with the purchase by the Borrower or any Restricted Subsidiary
of any business, any deferred or prepaid revenue, post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
in a timely manner;

(vi) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes;

(vii) obligations under or in respect of Qualified Securitization Financing or
Receivables Facilities;

(viii) deferred obligations owing to the Permitted Holders pursuant to
management agreements in effect on the Closing Date;

(ix) Indebtedness of any Parent Entity appearing on the balance sheet of the
Borrower solely by reason of push down accounting under GAAP;

(x) Capital Stock (other than in the case of clause (6) above, Disqualified
Stock or Preferred Stock of a Restricted Subsidiary); or

(xi) amounts owed to dissenting stockholders (including in connection with, or
as a result of, exercise of dissenters’ or appraisal rights and the settlement
of any claims or action (whether actual, contingent or potential)), pursuant to
or in connection with a consolidation, amalgamation, merger or transfer of
assets that complies with Section 7.04 hereof.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing; provided, however, that such firm or appraiser
is not an Affiliate of the Borrower.

“Information” has the meaning specified in Section 10.08.

“Initial Agreement” has the meaning specified in Section 7.08(b)(xvi).

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of the term “Permitted Initial Revolving
Borrowing.”

 

-50-



--------------------------------------------------------------------------------

“Initial Term Commitment” means, as to any Lender, its obligation to make an
Initial Term Loan to the Borrower on the Closing Date pursuant to Section 2.01
in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01(A) under the caption “Initial Term
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The initial aggregate amount of the
Initial Term Commitments is $575.0 million.

“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.

“Initial Term Loan” means (i) a Loan made pursuant to Section 2.01(a)(i).
Initial Term Loans made pursuant to Section 2.01(a) on the Closing Date shall be
deemed to constitute one Class of Loans for all purposes hereunder.

“Intellectual Property” means all U.S. and non-U.S. (a) patents and patent
applications, (b) trademarks, service marks, trade names, trade dress, and other
source identifiers, designs and domain names, (c) copyrights, (d) design rights,
inventions, original works of authorship, trade secrets, confidential
information, know-how and all other intellectual property rights and interests,
whether registered or unregistered and (e) all registrations and applications
for registration therefor.

“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sublicense agreement, distribution agreement,
services agreement, IP Rights assignment or transfer agreement, any related
agreements or similar agreements, in each case where all parties to such
agreement are one or more of Holdings, the Borrower or a Restricted Subsidiary.

“Interest Coverage Ratio” means the ratio of (a) LTM EBITDA as of such date to
(b) Consolidated Cash Interest Expense as of such date.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent agreed to by each Lender of such Eurocurrency Rate
Loan, twelve months or such other period as selected by the Borrower in its
Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

-51-



--------------------------------------------------------------------------------

“Intermediate Holding Company” means any wholly-owned Subsidiary of Holdings
that directly or indirectly through another Intermediate Holding Company, owns
100.0% of the issued and outstanding Capital Stock of the Borrower.

“Investment” means, with respect to any Person, (a) all investments by such
Person in other Persons (including Affiliates) in the form of any advances,
loans or other extensions of credit (excluding (i) accounts receivable, trade
credit, advances or extensions of credit to customers, suppliers, future,
present or former employees, directors, officers, managers, contractors,
consultants or advisors (or their respective Controlled Investment Affiliates or
Immediate Family Members) of any Person in the ordinary course of business or
consistent with past practice, (ii) any debt or extension of credit represented
by a bank deposit other than a time deposit, (iii) intercompany advances arising
from cash management, tax and accounting operations and (iv) intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms)) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or the Incurrence of a Guarantee of
any obligation of, or any purchase or acquisition of Capital Stock, Indebtedness
or other similar instruments issued by, such other Persons and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP and (b) any purchase or other acquisition (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business and capital expenditures), of all or substantially
all of the property and assets or business of another Person or assets
constituting a business unit, line of business or division of such Person;
provided, that endorsements of negotiable instruments and documents in the
ordinary course of business or consistent with past practice will not be deemed
to be an Investment.

For purposes of Sections 6.13 and 7.06 hereof:

(1) “Investment” will include the portion (proportionate to Holdings’ equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Holdings will be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) Holdings’ “Investment” in such Subsidiary at the time of
such redesignation less (b) the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the fair market value of the net assets (as
determined by the Borrower in good faith) of such Subsidiary at the time that
such Subsidiary is so re-designated a Restricted Subsidiary;

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined by the Borrower in good faith; and

(3) if Holdings or any Restricted Subsidiary issues, sells or otherwise disposes
of Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
investment by Holdings or any Restricted Subsidiary in such Person remaining
after giving effect thereto shall not be deemed to be an Investment at such
time.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash and Cash
Equivalents by Holdings or a Restricted Subsidiary in respect of such Investment
to the extent such amounts do not increase any other baskets under this
Agreement.

 

-52-



--------------------------------------------------------------------------------

“Investment Grade Securities” means:

(1) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

(2) securities issued or directly and fully guaranteed or insured by the
Canadian, United Kingdom or Japanese governments, a member state of the European
Union, or any agency or instrumentality thereof (other than Cash Equivalents);

(3) debt securities or debt instruments with a rating of “BBB-” or higher from
S&P or “Baa3” or higher by Moody’s or the equivalent of such rating by such
rating organization or, if no rating of Moody’s or S&P then exists, the
equivalent of such rating by any other Nationally Recognized Statistical Rating
Organization, but excluding any debt securities or instruments constituting
loans or advances among Holdings and its Subsidiaries;

(4) investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution; and

(5) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“IP Rights” has the meaning specified in Section 5.14.

“IPO” means any transaction whereby, or upon the consummation of which, a Parent
Entity of Holdings’ or Holdings’ common Equity Interests are, or may thereafter
be, offered or sold (whether through an initial primary underwritten public
offering or otherwise) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act, or to the equivalent
registration documents filed with the equivalent authority in the applicable
foreign jurisdiction.

“ISDA CDS Definitions” has the meaning specified in Section 10.01.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Judgment Currency” has the meaning specified in Section 10.17.

“Junior Priority Indebtedness” means Indebtedness of the Borrower and/or the
Guarantors that is secured by Liens on the Collateral ranking junior in priority
to the Liens securing the Secured Obligations of the Borrower and/or the
Guarantors as permitted by this Agreement.

“JV Entity” means any joint venture of Holdings or any Restricted Subsidiary
that is not a Subsidiary.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

 

-53-



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time. The L/C Exposure
of any Revolving Credit Lender at any time shall be its Applicable Percentage of
the aggregate L/C Exposure at such time.

“L/C Issuer” means (i) Goldman Sachs or any of its Affiliates selected by
Goldman Sachs, Barclays, Credit Suisse AG, Cayman Islands Branch, Morgan Stanley
Senior Funding, Inc., MUFG and Nomura Corporate Funding Americas, LLC or any of
its Affiliates or other designee selected by Nomura Corporate Funding Americas,
LLC and (ii) any other Lender (or any of its Affiliates) that becomes an L/C
Issuer in accordance with Section 2.03(j) or Section 10.07(j); in the case of
each of clause (i) through (ii) above, in its capacity as an issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Issuer Sublimit” means with respect to (i) Goldman Sachs, on the Closing
Date, $40 million, (ii) Barclays, on the Closing Date, $30 million, (iii) Credit
Suisse AG, Cayman Islands Branch, on the Closing Date, $20 million, (iv) Morgan
Stanley Senior Funding, Inc., on the Closing Date, $26 million, (v) MUFG, on the
Closing Date, $25 million, (vi) Nomura Corporate Funding Americas, LLC, on the
Closing Date, $9 million and (vii) with respect to any other L/C Issuer, such
amount as may be mutually agreed between the Borrower and such L/C Issuer and
notified in writing to the Administrative Agent by such parties.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings. For all purpose under this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, the “Outstanding Amount” of such Letter of Credit shall be deemed to be the
amount so remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Extended Term
Loan or Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCT Election” has the meaning specified in Section 1.09(a).

“LCT Public Offer” has the meaning specified in Section 1.09(a).

“LCT Test Date” has the meaning specified in Section 1.09(a).

 

-54-



--------------------------------------------------------------------------------

“Lead Arrangers” means Goldman Sachs, Barclays, CSLF, Guggenheim Securities,
MUFG, Nomura and UBSS, each in its capacity as joint lead arranger in respect of
the credit facilities provided herein.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, and its
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150.0 million and (b) the aggregate amount of the Revolving Credit Commitments.

“LIBOR Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
hypothecation or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof); provided that in no
event shall Non-Financing Lease Obligations be deemed to constitute a Lien.

“Limited Condition Transaction” means (1) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise and which may include, for the
avoidance of doubt, a transaction that may constitute a Change of Control),
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing, (2) any redemption, repurchase, defeasance, satisfaction
and discharge or repayment of Indebtedness, Disqualified Stock or Preferred
Stock requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment; and (3) any dividend or
distribution declared by Holdings or any of its restricted subsidiaries
following an initial public offering of such entity.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan (including any Incremental
Term Loans, any Extended Term Loans or loans made pursuant to Extended Revolving
Credit Commitments).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) any Customary Intercreditor Agreement and (vii) the Global
Intercompany Note, in each case as amended.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings, and
(iii) each other Guarantor.

 

-55-



--------------------------------------------------------------------------------

“Local Time” means local time in New York City, with respect to the times for
(i) the determination of “Dollar Equivalent” and (ii) the receipt and sending of
notices by and to and the disbursement by or payment to the Administrative
Agent, any L/C Issuer or Lender with respect to Loans and Letters of Credit
denominated in Dollars.

“LTM EBITDA” means Consolidated EBITDA of Holdings measured for the period of
the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements are available, in
each case with such pro forma adjustments giving effect to such Indebtedness,
acquisition or Investment, as applicable, since the start of such four quarter
period and as are consistent with the pro forma adjustments set forth in
Section 1.09; provided, that to the extent LTM EBITDA is being tested as of the
last day of any Test Period, the financial statements used for such calculation
shall be those referenced in the definition of “Test Period.”

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, future, present or former employees,
directors, officers, managers, contractors, consultants or advisors (or their
respective Controlled Investment Affiliates or Immediate Family Members) of any
Parent Entity, Holdings or any Restricted Subsidiary:

(1) (a) in respect of travel, entertainment, relocation or moving related
expenses, payroll advances and other analogous or similar expenses or payroll
expenses, in each case Incurred in the ordinary course of business or consistent
with past practice or (b) for purposes of funding any such person’s purchase of
Capital Stock (or similar obligations) of Holdings, its Subsidiaries or any
Parent Entity with (in the case of this clause (1)(b)) the approval of the Board
of Directors;

(2) in respect of relocation or moving related expenses, payroll advances and
other analogous or similar expenses or payroll expenses, in each case Incurred
in connection with any closing or consolidation of any facility or office; or

(3) not exceeding the greater of $5.5 million and 2.5% of LTM EBITDA in the
aggregate outstanding at the time of incurrence.

“Management Stockholders” means the members of management of Holdings (or any
Parent Entity) or its Subsidiaries who are holders of Capital Stock of the
Holdings or of any Parent Entity on the Closing Date or become holders of such
Capital Stock.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition or results of operations of Holdings and its Restricted
Subsidiaries, taken as a whole, (b) the material rights and remedies (taken as a
whole) of the Administrative Agent, the Collateral Agent or the Lenders under
the Loan Documents (other than due to the action or inaction of the
Administrative Agent, the Collateral Agent or the Lenders) or (c) the ability of
the Borrower and the Guarantors, taken as a whole, to perform their payment
obligations under the Loan Documents.

“Material Intellectual Property” means any Intellectual Property owned by the
Borrower and its Subsidiaries that is material to the business of Borrower and
the Restricted Subsidiaries after giving effect to any designation of an
Unrestricted Subsidiary, taken as a whole (whether owned as of the Closing Date
or thereafter acquired).

“Material Real Property” means (a) any fee interest in real property owned by a
Loan Party on the Closing Date, having a fair market value in excess of
$10,000,000, as set forth on Schedule 1.01B

 

-56-



--------------------------------------------------------------------------------

to the Closing Date Certificate, (b) the Borrower’s headquarters located at 3901
Midway Place NE, Albuquerque, NM 87109 and (c) any fee interest in real property
acquired by any Loan Party following the Closing Date located in the United
States with a fair market value in excess of $10,000,000.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the Closing Date (and, with respect to any Extended
Revolving Credit Commitments, the maturity date applicable to such Extended
Revolving Credit Commitments in accordance with the terms hereof), (b) with
respect to Initial Term Loans, the seventh anniversary of the Closing Date, or
(c) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided, that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

“Maximum Tender Condition” has the meaning specified in Section 2.17(b).

“MFN Adjustment” has the meaning specified in Section 2.14(b).

“MFN Qualifying Term Loans” means any term loans that are (i) secured by the
Collateral on a pari passu basis with the Initial Term Loans and (ii) pari passu
in right of payment with the Initial Term Loans.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, immovable hypothecs, and mortgages creating and
evidencing a Lien on a Mortgaged Property made by the Loan Parties in favor or
for the benefit of the Collateral Agent on behalf of the Secured Parties in form
and substance reasonably satisfactory to the Collateral Agent, and any other
mortgages executed and delivered pursuant to Section 4.01 and Section 6.10
and/or Section 6.12, as applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of Collateral and Guarantee Requirement.

“Mortgaged Property” means each Material Real Property which shall be subject to
a Mortgage delivered pursuant to Section 4.01, Section 6.10 and/or Section 6.12,
as applicable.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

-57-



--------------------------------------------------------------------------------

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Available Cash” with respect to any Asset Disposition or Casualty Event (as
applicable) means cash proceeds received (including any cash proceeds received
from the sale or other disposition of any non-cash consideration received in any
Asset Disposition, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Indebtedness or other obligations relating to the properties or assets that are
the subject of such Asset Disposition or received in any other non-cash form)
therefrom, in each case net of:

(1) all legal, accounting, consulting, investment banking, survey costs, title
and recording expenses, title insurance premiums, payments made in order to
obtain a necessary consent or required by applicable law, brokerage and sales
commissions, relocation expenses, commissions, premiums (including tender
premiums), defeasance costs, underwriting discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) in connection
with such transaction;

(2) all Taxes paid, reasonably estimated to be payable, Tax reserves set aside
or payable or accrued as a liability under GAAP (including, for the avoidance of
doubt, any income, withholding and other Taxes payable as a result of the
distribution or deemed distribution of such proceeds to Holdings or any of its
Subsidiaries, transfer taxes, deed or mortgage recording taxes and Taxes that
would be payable in connection with any repatriation of such proceeds), as a
consequence of such transaction, including distributions made in accordance with
Section 7.06(b)(ix)(C) or any transactions occurring or deemed to occur to
effectuate a payment under this Agreement;

(3) in the case of any Asset Disposition of assets that do not constitute
Collateral, all payments made on any Indebtedness which is secured by any assets
subject to such transaction, in accordance with the terms of any Lien upon such
assets, or which by applicable law is required to be repaid out of the proceeds
from such transaction;

(4) all distributions and other payments required to be made to non-controlling
interest or minority interest holders (other than any Parent Entity, Holdings or
any of its respective Subsidiaries) in Subsidiaries or joint ventures as a
result of such transaction;

(5) all costs associated with unwinding any related Hedging Obligations in
connection with such transaction;

(6) the deduction of appropriate amounts required to be provided by the seller
as a reserve, in accordance with GAAP, against any liabilities associated with
the assets disposed of in such transaction and retained by Holdings or any
Restricted Subsidiary after such transaction, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction;

(7) any portion of the purchase price from such transaction placed in escrow,
whether for the satisfaction of any indemnification obligations in respect of
such transaction, as a reserve for adjustments to the purchase price associated
with any such transaction or otherwise in connection with such transaction; and

(8) the amount of any liabilities (other than Indebtedness in respect of this
Agreement and any other Indebtedness secured on an equal or junior priority
basis with the foregoing) directly associated with such asset being sold and
retained by Holdings or any of its Restricted Subsidiaries.

 

-58-



--------------------------------------------------------------------------------

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of Taxes paid
or reasonably estimated to be actually payable as a result of such issuance or
sale (including, for the avoidance of doubt, any income, withholding and other
Taxes payable as a result of the distribution of such proceeds to the Borrower
and after taking into account any available tax credit or deductions and any tax
sharing agreements, and including any distributions made in accordance with
Section 7.06(b)(ix)(C)).

“Net Short Lender” has the meaning specified in Section 10.01.

“Non-Consenting Lender” has the meaning specified in Section 3.06(d).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Financing Lease Obligation” means any other lease obligation that is not
required to be accounted for as a financing or capital lease in accordance with
GAAP. For the avoidance of doubt, an operating lease shall be considered a
Non-Financing Lease Obligation.

“Non-Loan Party” means any Restricted Subsidiary that is not a Borrower or
Guarantor.

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Rate in effect on such day (or for any
day that is not a Business Day, for the immediately preceding Business Day);
provided, that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means any principal, interest (including Post-Petition Interest
and fees accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Guarantor whether or not a claim
for Post-Petition Interest or fees is allowed in such proceedings), penalties,
fees, expenses, indemnifications, reimbursements (including, without limitation,
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any Indebtedness.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, any
Managing Director, the Secretary or any Assistant Secretary (a) of such Person
or (b) if such Person is owned or managed by a single entity, of such entity, or
(2) any other individual designated as an “Officer” for the purposes of this
Agreement by the Board of Directors of such Person.

 

-59-



--------------------------------------------------------------------------------

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Acquisition Agreement Earn-Out” means earn-outs pursuant to that
certain Share Purchase Agreement, dated as of June 23, 2016, by and among ATI
Investment Parent, LLC, a Delaware limited liability company, Holdings, the
Borrower, the sellers and other parties signatory thereto and Ron P. Corio,
solely as the seller representative.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.05(b)(ii)(C).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Credit Borrowing) occurring on such date; and (b) with respect to any Letter of
Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
Dollar Equivalent of the outstanding amount thereof on such date after giving
effect to any related L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the Federal Reserve Bank of New York’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate.

 

-60-



--------------------------------------------------------------------------------

“Parent Entity” means any direct or indirect parent of the Holdings.

“Parent Entity Expenses” means:

(1) fees, costs and expenses (including all legal, accounting and other
professional fees, costs and expenses) Incurred or paid by any Parent Entity in
connection with reporting obligations under or otherwise Incurred or paid in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to the Loans, the
Guarantees or any other Indebtedness of Holdings or any Restricted Subsidiary,
including in respect of any reports filed or delivered with respect to the
Securities Act, Exchange Act or the rules and regulations promulgated
thereunder;

(2) customary salary, bonus, severance, indemnity, insurance (including premiums
therefor) and other benefits payable to any employee, director, officer,
manager, contractor, consultant or advisor of any Parent Entity or other Persons
under its articles, charter, by-laws, partnership agreement or other
organizational documents or pursuant to written agreements with any such Person;

(3) obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to Holdings and
its Subsidiaries;

(4) (x) general corporate operating and overhead fees, costs and expenses
(including all legal, accounting and other professional fees, costs and
expenses) and following the first public offering of the Borrower’s Capital
Stock or the Capital Stock of any Parent Entity, listing fees and other costs
and expenses attributable to being a publicly traded company of any Parent
Entity and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of Holdings or any of its Restricted
Subsidiaries;

(5) expenses Incurred by any Parent Entity in connection with (i) any offering,
sale, conversion or exchange of Capital Stock or Indebtedness (whether or not
consummated or successful) and, after the consummation of an initial public
offering, any Public Company Costs and (ii) any related compensation paid to
employees, directors, officers, managers, contractors, consultants or advisors
(or their respective Controlled Investment Affiliates or Immediate Family
Members) of such Parent Entity;

(6) amounts payable pursuant to any management services or similar agreements or
the management services provisions in an investor rights agreement or other
equityholders’ agreement (including any amendment thereto or replacement thereof
so long as any such amendment or replacement is not materially disadvantageous
in the reasonable determination of the Borrower to the Lenders when taken as a
whole, as compared to the management services or similar agreements as in effect
immediately prior to such amendment or replacement), solely to the extent such
amounts are not paid directly by Holdings or its Subsidiaries; and

(7) amounts to finance Investments that would otherwise be permitted to be made
pursuant to Section 7.06 hereof if made by Holdings or a Restricted Subsidiary;
provided, that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (B) such Parent Entity shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or equity interests) to be contributed to the capital of
Holdings or one of its Restricted Subsidiaries or (2) the merger, consolidation
or amalgamation of the Person formed or acquired into Holdings or one of its
Restricted Subsidiaries (to the extent not prohibited

 

-61-



--------------------------------------------------------------------------------

by Section 7.04 hereof) in order to consummate such Investment, (C) such Parent
Entity and its Affiliates (other than Holdings or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction
except to the extent Holdings or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Agreement and such
consideration or other payment is included as a Restricted Payment under this
Agreement, (D) any property received by Holdings shall not increase amounts
available for Restricted Payments pursuant to Section 7.06(a) hereof and
(E) such Investment shall be deemed to be made by Holdings or such Restricted
Subsidiary pursuant to a provision of Section 7.06 hereof or pursuant to the
definition of “Permitted Investment.”

“Pari Passu Indebtedness” means Indebtedness of the Borrower which ranks equally
in right of payment and security to the Secured Obligations or of any Guarantor
if such Indebtedness ranks equally in right of payment and security to the
Guaranty of the Secured Obligations.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(b)(xx).

“Permitted Acquisition” means the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or equity interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that
(i) except in the case of a Limited Condition Transaction (in which case,
compliance with this clause (i) shall be determined in accordance with
Section 1.09(a)), immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing, (ii) after giving effect to any such purchase or
other acquisition, the Borrower shall be in compliance with the covenant in
Section 7.11 and (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall become Collateral and (B) any such newly created or
acquired Restricted Subsidiary (other than an Excluded Subsidiary) shall become
Guarantors, in each case in accordance with Section 6.10.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of the Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05 hereof.

“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).

 

-62-



--------------------------------------------------------------------------------

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.17(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).

“Permitted Holders” means, collectively, (i) the Sponsor, (ii) Ronald Corio, the
Management Stockholders (including any Management Stockholders holding Capital
Stock through an equityholding vehicle) and rollover equity investors, (iii) any
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of a person identified in clause (ii) above, (iv) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a person identified in clause (ii) above, his or
her spouse, parents, siblings, members of his or her immediate family (including
adopted children and step children) and/or direct lineal descendants) (v) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing, any
Holding Company, Permitted Plan or any Person or group that becomes a Permitted
Holder specified in the last sentence of this definition are members and any
member of such group; provided that, in the case of such group and without
giving effect to the existence of such group or any other group, Persons
referred to in subclauses (i) through (iv), collectively, have beneficial
ownership of more than 50.0% of the total voting power of the Voting Stock of
Holdings or any Parent Entity held by such group, (vi) any Holding Company and
(vii) any Permitted Plan. Any Person or group whose acquisition of beneficial
ownership constitutes a Change of Control the Event of Default resulting from
which is waived in accordance with the requirements of this Agreement, will
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Credit Loans (i) in an aggregate amount of this clause (i) of up to
$20,000,000 to pay any Transaction Expenses and for working capital and general
corporate purposes (including without limitation, for Permitted Acquisitions and
capital expenditures, but not, for the avoidance of doubt, to fund the Closing
Distribution) and (ii) to finance any amount of original issue discount or
upfront fees imposed pursuant to the “market flex” provisions of the Fee Letter,
and (b) the issuance of Letters of Credit in replacement of, or as a backstop
for, letters of credit of the Borrower or the Restricted Subsidiaries
outstanding on the Closing Date.

“Permitted Intercompany Activities” means any transactions between or among the
Borrower and the Restricted Subsidiaries that are entered into in the ordinary
course of business or consistent with past practice of the Borrower and the
Restricted Subsidiaries and, in the reasonable determination of the Borrower are
necessary or advisable in connection with the ownership or operation of the
business of the Borrower and the Restricted Subsidiaries, including (i) payroll,
cash management, purchasing, insurance and hedging arrangements;
(ii) management, technology and licensing arrangements; and (iii) customary
loyalty and rewards programs.

“Permitted Investments” means (in each case, by the Borrower or any of the
Restricted Subsidiaries):

(a) Investments in (i) a Restricted Subsidiary (including the Capital Stock of,
or guarantees of obligations of, a Restricted Subsidiary) or the Borrower or
(ii) a Person (including the Capital Stock of any such Person) that will, upon
the making of such Investment, become a Restricted Subsidiary; provided that the
aggregate amount of Investments pursuant to this clause (a) in Persons that are
not Loan Parties shall not exceed the greater of $107.0 million and 50% of LTM
EBITDA

(b) Investments in another Person if such Person is engaged, directly or through
entities that will be Restricted Subsidiaries, in any Similar Business and as a
result of such Investment such other Person, in one transaction or a series of
transactions, is merged, amalgamated, consolidated or

 

-63-



--------------------------------------------------------------------------------

otherwise combined with or into, or transfers or conveys all or substantially
all its assets (or such division, business unit, product line or business) to,
or is liquidated into, the Borrower or a Restricted Subsidiary, and any
Investment held by such Person; provided that such Investment was not acquired
by such Person in contemplation of such acquisition, merger, amalgamation,
consolidation, combination, transfer or conveyance;

(c) (i) Permitted Acquisitions and (ii) any Investment held by a Restricted
Subsidiary acquired pursuant to a Permitted Acquisition at the time of such
Permitted Acquisition; provided that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, amalgamation,
consolidation, combination, transfer or conveyance; provided, further, that the
agregate amount of Investments in Persons pursuant to this clause (c) that are
not Loan Parties shall not exceed the greater of $213.0 million and 100% of LTM
EBITDA; provided that the foregoing limitation shall not apply in the event
that, after giving pro forma effect to the applicable Permitted Acquisition, 75%
of Consolidated EBITDA of the target is or will become attributable to the Loan
Parties;

(d) Investments in cash, Cash Equivalents or Investment Grade Securities;

(e) Investments in receivables owing to the Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business or consistent
with past practice;

(f) Investments in payroll, travel, entertainment, relocation, moving related
and similar advances that are made in the ordinary course of business or
consistent with past practice;

(g) Management Advances;

(h) Investments (including debt obligations and equity interests) (a) received
in settlement, compromise or resolution of debts created in the ordinary course
of business or consistent with past practice, (b) in exchange for any other
Investment or accounts receivable, endorsements for collection or deposit and
trade arrangements, (c) as a result of foreclosure, perfection or enforcement of
any Lien, (d) in satisfaction of judgments or (e) pursuant to any plan of
reorganization or similar arrangement including upon the bankruptcy or
insolvency of a debtor or litigation, arbitration or other disputes or otherwise
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(i) Investments made as a result of the receipt of promissory notes or other
non-cash consideration (including earn-outs) from a sale or other disposition of
property or assets, including an Asset Disposition;

(j) Investments existing or pursuant to binding commitments, agreements or
arrangements in effect on the Closing Date; provided that any such Investment in
an outstanding amount in excess of $3.0 million shall be listed on Schedule
1.01G to the Closing Date Certificate and (b) any modification, replacement,
renewal, reinvestment or extension of Investments existing on the Closing Date;
provided that the amount of any such Investment may not be increased except
(i) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date (including in respect of any unused commitment),
plus any accrued but unpaid interest (including any accretion of interest,
original issue discount or the issuance of pay-in-kind securities) and premium
payable by the terms of such Indebtedness thereon and fees and expenses
associated therewith as of the Closing Date or (ii) as otherwise permitted under
this Agreement;

(k) Hedging Obligations, including any terminations or unwinding thereof, which
transactions or obligations are not prohibited by Section 7.03 hereof;

 

-64-



--------------------------------------------------------------------------------

(l) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 7.01 hereof;

(m) any Investment to the extent made using Capital Stock of Holdings (other
than Disqualified Stock) or Capital Stock of any Parent Entity or any
Unrestricted Subsidiary (other than an Unrestricted Subsidiary whose only
material assets are Cash and Cash Equivalents) as consideration;

(n) any transaction to the extent constituting an Investment that is permitted
and made in accordance with Section 7.07(b) hereof (except those described in
Sections 7.07(b)(i), (iv), (viii), (ix) and (xiv));

(o) Investments consisting of (i) asset purchases (including acquisitions of
inventory, supplies, materials, equipment and similar assets) or (ii) licenses,
sublicenses, cross-licenses, leases, subleases, assignments, transfers,
contributions or other Investments of IP Rights or other intangibles or services
in the ordinary course of business pursuant to any joint research or
development, joint venture, strategic alliance or marketing arrangements with
other Persons or any Intercompany License Agreement and any other Investments
made in connection therewith;

(p) (i) Guarantees of Indebtedness not prohibited by Section 7.03 hereof and
(other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business or consistent with past
practice, and (ii) performance guarantees and Contingent Obligations with
respect to obligations that are permitted by this Agreement;

(q) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited by this Agreement;

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged or amalgamated into or consolidated with the Borrower or merged
or amalgamated into or consolidated with a Restricted Subsidiary after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation, or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(s) any Investment in any Subsidiary or any joint venture in the ordinary course
of business or consistent with past practice (including any cash management
arrangements, cash pooling arrangements, intercompany loans or activities
related thereto);

(t) [reserved];

(u) contributions to a “rabbi” trust for the benefit of any employee, director,
officer, manager, contractor, consultant, advisor or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Borrower, and Investments relating to non-qualified deferred payment
plans in the ordinary course of business or consistent with past practice;

(v) Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having a fair market value, when taken together with all other
Investments made pursuant to this clause that are at that time outstanding, not
to exceed the greater of $52.5 million and 35.0% of LTM EBITDA at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value), plus
the amount of any returns

 

-65-



--------------------------------------------------------------------------------

(including dividends, payments, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) in respect of such
Investments received by the Borrower or a Restricted Subsidiary (without
duplication for purposes of Section 7.06 of any amounts applied pursuant to
Section 7.06(a)) with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value;
provided, however, that if any Investment pursuant to this clause is made in any
Person that is not the Borrower or a Restricted Subsidiary at the date of the
making of such Investment and such person becomes the Borrower or a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above and shall cease to have been made
pursuant to this clause;

(w) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (w) that are at that
time outstanding, not to exceed the greater of $96.0 million and 45.0% of LTM
EBITDA (with the fair market value of each Investment being measured at the time
made and without giving effect to subsequent changes in value) plus unused
amounts pursuant to Section 7.06(b)(xvii)(i) and Section 7.06(b)(xxiv), plus the
amount of any returns (including dividends, payments, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
in respect of such Investments received by the Borrower or a Restricted
Subsidiary (without duplication for purposes of Section 7.06 of any amounts
applied pursuant to Section 7.06(a)); provided that if such Investment is in
Capital Stock of a Person that subsequently becomes the Borrower or a Restricted
Subsidiary, such Investment shall thereafter be deemed permitted under
clause (i) or (ii) above and shall not be included as having been made pursuant
to this clause (w);

(x) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause that are
at that time outstanding, not to exceed the greater of $54.0 million and 25.0%
of LTM EBITDA (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value), plus
the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication for
purposes of Section 7.06 of any amounts applied pursuant to Section 7.06(a)
hereof) with the fair market value of each Investment being measured at the time
made and without giving effect to subsequent changes in value; provided,
however, that if any Investment pursuant to this clause is made in any Person
that is not the Borrower or a Restricted Subsidiary at the date of the making of
such Investment and such Person becomes the Borrower or a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (a) or (b) above and shall cease to have been made pursuant
to this clause;

(y) [reserved];

(z) [reserved];

(aa) [reserved];

(bb) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary as
described under Section 6.13;

(cc) [reserved];

(dd) Investments consisting of commissions advances to producers that may not be
earned through personal production and that may be earned over time or written
off by the Borrower as unearned salary;

 

-66-



--------------------------------------------------------------------------------

(ee) guaranty and indemnification obligations arising in connection with surety
bonds issued in the ordinary course of business or consistent with past
practice;

(ff) Investments (a) consisting of purchases and acquisitions of assets or
services in the ordinary course of business or consistent with past practice,
(b) made in the ordinary course of business or consistent with past practice in
connection with obtaining, maintaining or renewing client, franchisee and
customer contacts and loans, (c)(i) advances, loans, extensions of credit
(including the creation of receivables) or (ii) prepayments made to, and
guarantees with respect to obligations of, franchisees, distributors, suppliers,
lessors, licensors and licensees, in each case in the ordinary course of
business or consistent with past practice or (d) received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or consistent with past
practice;

(gg) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with past practice;

(hh) Investments consisting of endorsements for collection or deposit and trade
arrangements with customers (or any comparable or similar provisions in other
applicable jurisdictions) in the ordinary course of business or consistent with
past practice;

(ii) non-cash Investments in connection with tax planning and reorganization
activities, Investments in connection with any Permitted Intercompany
Activities, Permitted IPO Reorganization and Permitted Tax Restructuring and
related transactions;

(jj) Investments made from casualty insurance proceeds in connection with the
replacement, substitution, restoration or repair of assets on account of a
Casualty Event; and

(kk) so long as no Specified Default shall have occurred and is continuing or
would result therefrom, any other Investment so long as, immediately after
giving pro forma effect to the Investment and the incurrence of any Indebtedness
the net proceeds of which are used to make such Investment, the Consolidated
Total Leverage Ratio shall be no greater than 1.80 to 1.00.

“Permitted IPO Reorganization” means any transaction taken by Holdings or any of
its Restricted Subsidiaries in connection with and reasonably related to
consummating an initial public offering, so long as, after giving effect
thereto, there is no material adverse impact on the value of the Collateral,
taken as a whole.

“Permitted Junior Refinancing Debt” means secured Indebtedness incurred by the
Borrower and Guarantees with respect thereto by any Loan Party; provided that
(i) such Indebtedness is secured by the Collateral on a junior basis to the
Secured Obligations and the obligations in respect of any Permitted Pari Passu
Refinancing Debt, in each case pursuant to a Customary Intercreditor Agreement,
and is not secured by any property or assets of Holdings and its Restricted
Subsidiaries other than the Collateral and (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans, Incremental
Term Loans, Refinancing Term Loans, Revolving Credit Loans, Incremental
Revolving Credit Commitment, or Refinancing Revolving Credit Loans.

“Permitted Liens” means with respect to any Person:

(a) Liens on assets or property of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness and other Obligations of such Restricted
Subsidiary that is not a Guarantor;

 

-67-



--------------------------------------------------------------------------------

(b) pledges, deposits or Liens (a) in connection with workmen’s compensation
laws, payroll taxes, unemployment insurance laws, employers’ health tax and
other social security laws or similar legislation or other insurance related
obligations (including in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto), (b) securing liability, reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments) for the benefit of insurance
carriers under insurance or self-insurance arrangements or otherwise supporting
the payments of items set forth in the foregoing clause (a), or (c) in
connection with bids, tenders, completion guarantees, contracts, leases,
utilities, licenses, public or statutory obligations, or to secure the
performance of bids, trade contracts, government contracts and leases, statutory
obligations, surety, stay, indemnity, warranty, release, judgment, customs,
appeal, performance bonds, guarantees of government contracts, return of money
bonds, bankers’ acceptance facilities and obligations of a similar nature
(including those to secure health, safety and environmental obligations), and
obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, or as security for
contested taxes or import or customs duties or for the payment of rent, or other
obligations of like nature, in each case incurred in the ordinary course of
business or consistent with past practice;

(c) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law or regulation, including carriers’, warehousemen’s, mechanics’, landlords’,
suppliers’, materialmen’s, repairmen’s, architects’, construction contractors’
or other similar Liens, in each case (i) for amounts not overdue for a period of
more than 60 days or, if more than 60 days overdue, are unfiled (or if filed
have been discharged or stayed) and no other action has been taken to enforce
such Liens or (ii) that are bonded or being contested in good faith by
appropriate proceedings;

(d) Liens for Taxes, assessments or other governmental charges which are not yet
due and payable or delinquent or which are being contested in good faith by
appropriate proceedings or the nonpayment of which is permitted by applicable
bankruptcy law; provided that appropriate reserves to the extent required
pursuant to GAAP (or other applicable accounting principles) have been made in
respect thereof; or for property Taxes on property of the Borrower or one of its
Subsidiaries has determined to abandon if such abandonment is otherwise
permitted hereunder, and the sole recourse for such Tax is to such property;

(e) encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, restrictions, encroachments,
protrusions, by-law, regulation, zoning restrictions or reservations of, or
rights of others for, licenses, rights of way, servitudes, sewers, electric
lines, drains, telegraph, telephone and cable television lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects and irregularities in title and similar encumbrances) as to the use of
real properties, exceptions shown on any Mortgage Policy, or Liens incidental to
the conduct of the business of such Person or to the ownership of its
properties, including servicing agreements, development agreements, site plan
agreements, subdivision agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements, charges or encumbrances, which do not
in the aggregate materially interfere with the ordinary course conduct of the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(f) Liens (a) securing Hedging Obligations or Cash Management Obligations and
the costs thereof; (b) that are rights of set-off, rights of pledge or other
bankers’ Liens (i) relating to treasury, depository and cash management services
or any automated clearing house transfers of funds in the ordinary course of
business or consistent with past practice, (ii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any of its
Subsidiaries or consistent with past practice or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted

 

-68-



--------------------------------------------------------------------------------

Subsidiary in the ordinary course of business or consistent with past practice;
(c) on cash accounts securing Indebtedness and other Obligations permitted to be
Incurred under Section 7.03(b)(viii)(v) with financial institutions;
(d) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business or consistent with past
practice and not for speculative purposes; and/or (e) (i) of a collection bank
arising under Section 4-210 of the UCC or any comparable or successor provision
on items in the course of collection and (ii) in favor of a banking or other
financial institution or electronic payment service providers arising as a
matter of law encumbering deposits (including the right of set-off) arising in
the ordinary course of business in connection with the maintenance of such
accounts and (iii) arising under customary general terms and conditions of the
account bank in relation to any bank account maintained with such bank and
attaching only to such account and the products and proceeds thereof, which
Liens, in any event, do not secure any Indebtedness;

(g) leases, licenses, subleases and sublicenses and Liens on the property
covered thereby (including real property and IP Rights) entered into in the
ordinary course of business, consistent with past practice or which do not
(x) interfere in any material respect with the business of the Borrower or any
Restricted Subsidiary, taken as a whole or (y) secure any Indebtedness;

(h) Liens securing or otherwise arising out of judgments, decrees, attachments,
orders or awards not giving rise to an Event of Default under Section 8.01(h)
hereof;

(i) Liens (i) securing Capitalized Lease Obligations, or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing Indebtedness or other Obligations Incurred to finance or refinance
the acquisition, improvement or construction of, assets or property acquired or
constructed in the ordinary course of business; provided that (a) the aggregate
principal amount of Indebtedness secured by such Liens is otherwise permitted to
be Incurred under this Agreement and (b) any such Liens may not extend to any
assets or property of the Borrower or any Restricted Subsidiary other than
assets and property affixed or appurtenant thereto and accessions, additions,
improvements, proceeds, dividends or distributions thereof, including
after-acquired property that is (A) affixed or incorporated into the property or
assets covered by such Lien, (B) after-acquired property or assets subject to a
Lien securing such Indebtedness, the terms of which Indebtedness require or
include a pledge of after-acquired property or assets and (C) the proceeds and
products thereof and customary security deposits; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender; and (ii) any interest or
title of a lessor, sublessor, franchisor’s, licensor or sublicensor or secured
by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under any
Capitalized Lease Obligations or Non-Financing Lease Obligations;

(j) Liens arising from UCC financing statements, including precautionary
financing statements (or similar filings) regarding operating leases or
consignments entered into by the Borrower and the Restricted Subsidiaries;

(k) Liens existing on the Closing Date, including any Liens securing any
Refinancing Indebtedness of any Indebtedness secured by such Liens; provided
that any Lien securing Indebtedness or other obligations in excess of
$3.0 million shall be listed on Schedule 1.01H to the Closing Date Certificate;

(l) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Subsidiary (or at the time the Borrower or a Subsidiary
acquires such property, other assets or shares of stock, including any
acquisition by means of a merger, amalgamation, consolidation or other business
combination transaction with or into the Borrower or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such

 

-69-



--------------------------------------------------------------------------------

other Person becoming a Subsidiary (or such acquisition of such property, other
assets or stock); provided, further, that such Liens are limited to all or part
of the same property, other assets or stock (plus property and assets affixed or
appurtenant thereto and additions, improvements, accessions, proceeds, dividends
or distributions thereof, including after-acquired property that is (i) affixed
or incorporated into the property or assets covered by such Lien,
(ii) after-acquired property or assets subject to a Lien securing such
Indebtedness, the terms of which Indebtedness require or include a pledge of
after-acquired property or assets and (iii) the proceeds and products thereof)
that secured (or, under the written arrangements under which such Liens arose,
could secure) the Obligations relating to any Indebtedness or other obligations
to which such Liens relate;

(m) Liens securing Obligations relating to any Indebtedness or other Obligations
of the Borrower or such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary, or Liens in favor of the Borrower or any Restricted
Subsidiary or the Administrative Agent;

(n) Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness
that was previously so secured, and permitted to be secured under this
Agreement; provided that any such Lien is limited to all or part of the same
property or assets (plus property and assets affixed or appurtenant thereto and
additions, improvements, accessions, proceeds, dividends or distributions
thereof, including after-acquired property that is (i) affixed or incorporated
into the property or assets covered by such Lien, (ii) after-acquired property
or assets subject to a Lien securing such Indebtedness, the terms of which
Indebtedness require or include a pledge of after-acquired property or assets
and (iii) the proceeds and products thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Obligations
relating to the Indebtedness or other obligations being refinanced or is in
respect of property or assets that is or could be the security for or subject to
a Permitted Lien hereunder and such Liens have equal or lesser priority than the
Lines in respect of the Indebtedness being refinanced;

(o) (a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property which
the Borrower or any Restricted Subsidiary does not own in fee, but has easement
rights over, or on any leased property and subordination or similar arrangements
relating thereto and (b) any condemnation or eminent domain proceedings
affecting any real property;

(p) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture securing financing arrangement,
joint venture or similar arrangement pursuant to any joint venture securing
financing arrangement, joint venture or similar agreement;

(q) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(r) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale or purchase of goods entered
into in the ordinary course of business or consistent with past practice

(s) Liens securing the Secured Obligations and the Guarantees;

(t) Liens securing Indebtedness and other Obligations under Section 7.03(b)(v)
hereof; provided that if such Indebtedness is assumed, such Liens shall only be
permitted if such Liens are limited to all or part of the same property or
assets, including Capital Stock (plus property and assets affixed or appurtenant
thereto and additions, improvements, accessions, proceeds, dividends or
distributions thereof, including after-acquired property that is (i) affixed or
incorporated into the property

 

-70-



--------------------------------------------------------------------------------

or assets covered by such Lien, (ii) after-acquired property or assets subject
to a Lien securing such Indebtedness, the terms of which Indebtedness require or
include a pledge of after-acquired property or assets and (iii) the proceeds and
products thereof) acquired, or of any Person acquired or merged, consolidated or
amalgamated with or into the Borrower or any Restricted Subsidiary, in any
transaction to which such Indebtedness or other Obligation relates;

(u) Liens securing Indebtedness and other Obligations under Section 7.03(a) or
Sections 7.03(b)(xi), (xiv) or (xx) hereof (provided that, (w) in the case of
Section 7.03(b)(vii), the related Indebtedness represented by such Capitalized
Lease Obligations, Purchase Money Obligations or other obligations shall not be
secured by any property, equipment or assets of the Borrower or any Restricted
Subsidiary other than the property, equipment or assets so acquired, leased,
expanded, constructed, installed, replaced, repaired or improved and any
proceeds therefrom and other than assets and property affixed or appurtenant
thereto and accessions, additions, improvements, proceeds, dividends or
distributions thereof, including after-acquired property that is (i) affixed or
incorporated into the property or assets covered by such Lien,
(ii) after-acquired property or assets subject to a Lien securing such
Indebtedness, the terms of which Indebtedness require or include a pledge of
after-acquired property or assets and (iii) the proceeds and products thereof,
(x) in the case of Section 7.03(b)(xi), such Liens cover only the assets of such
Non-Loan Party or assets that do not constitute Collateral and (y) in the case
of Section 7.03(a) and 7.03(b)(xx), only to the extent permitted to be secured
thereby; provided further that, in the event that the Liens granted pursuant to
this clause (u) with respect to Indebtedness incurred pursuant to
Section 7.03(xiv) are Liens on the Collateral, then the holders of the
obligations secured by such Liens, or their duly appointed agent, shall become
party to a Customary Intercreditor Agreement;

(v) Liens on Excluded Property of the Borrower or any Guarantor securing
Indebtedness or other Obligations of the Borrower and/or any Guarantor in an
aggregate amount not in excess of the greater of $21.3 million and 10% of LTM
EBITDA;

(w) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

(x) Liens deemed to exist in connection with Investments permitted under clause
(4) of the definition of “Cash Equivalents”;

(y) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any Restricted
Subsidiary or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments and
(ii) specific items of inventory of other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances or
documentary letters of credit issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

(z) Liens on vehicles or equipment of the Borrower or any Restricted Subsidiary
in the ordinary course of business or consistent with past practice;

(aa) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted by this Agreement;

(bb) (a) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, and (b) Liens, pledges, deposits
made or other security provided to secure liabilities to, or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefits of), insurance carriers in the ordinary course of
business or consistent with past practice;

 

-71-



--------------------------------------------------------------------------------

(cc) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted under this Agreement;

(dd) Liens (i) on cash advances or escrow deposits in favor of the seller of any
property to be acquired in an Investment permitted under this Agreement to be
applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment
(including any letter of intent or purchase agreement with respect to such
Investment), and (ii) consisting of an agreement to sell, transfer, lease or
otherwise dispose of any property in an asset sale, in each case, solely to the
extent such Investment or sale, transfer, lease or other disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(ee) Liens securing Indebtedness and other Obligations in an aggregate principal
amount not to exceed the greater of (a) $96.0 million and (b) 45.0% of LTM
EBITDA at the time Incurred; provided further that, in the event that the Liens
granted pursuant to this clause (ee) are Liens on the Collateral, then such
Liens shall rank junior in priority to the Liens on the Collateral securing the
Secured Obligations and the holders of the obligations secured by such Liens, or
their duly appointed agent, shall become party to a Customary Intercreditor
Agreement;

(ff) Liens then existing with respect to assets of an Unrestricted Subsidiary on
the day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
as described under Section 6.13 hereof;

(gg) Liens Incurred to secure Junior Priority Indebtedness permitted to be
Incurred pursuant to Section 7.03 hereof; provided that at the time of
Incurrence and after giving pro forma effect thereto, if such Indebtedness is
secured by a Lien on the Collateral that is junior to the Liens securing the
Initial Term Loans, the Consolidated Total Senior Secured Leverage Ratio for the
most recently ended Test Period does not exceed the greater of (x) 3.30:1.00
(or, to the extent such Indebtedness is incurred in connection with any
Permitted Investment, the Consolidated Total Senior Secured Leverage Ratio for
the most recently ended Test Period does not exceed the greater of 3.30:1.00 and
the Consolidated Total Senior Secured Leverage Ratio immediately prior to such
Permitted Investment); provided further that the holders of the obligations
secured by such Liens, or their duly appointed agent, shall become party to a
Customary Intercreditor Agreement;

(hh) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(ii) Liens arising in connection with a Qualified Securitization Financing or a
Receivables Facility;

(jj) Settlement Liens;

(kk) rights of recapture of unused real property in favor of the seller of such
property set forth in customary purchase agreements and related arrangements
with any government, statutory or regulatory authority;

(ll) the rights reserved to or vested in any Person or government, statutory or
regulatory authority by the terms of any lease, license, grant or permit held by
the Borrower or any Restricted Subsidiary or by a statutory provision, to
terminate any such lease, license, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;

 

-72-



--------------------------------------------------------------------------------

(mm) restrictive covenants affecting the use to which real property may be put
and Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;

(nn) Liens on property, assets or Permitted Investments used to defease or to
satisfy or discharge Indebtedness; provided that such defeasance, satisfaction
or discharge is not prohibited by this Agreement;

(oo) Liens relating to escrow arrangements securing Indebtedness, including
(i) Liens on escrowed proceeds from the issuance of Indebtedness for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters, arrangers, trustee or collateral agent thereof) and (ii) Liens on
cash or Cash Equivalents set aside at the time of the incurrence of any
Indebtedness, in either case to the extent such cash or Cash Equivalents prefund
the payment of interest or premium or discount on such Indebtedness (or any
costs related to the issuance of such Indebtedness) and are held in an escrow
account or similar arrangement to be applied for such purpose;

(pp) Liens arising in connection with any Permitted Intercompany Activities;

(qq) Liens incurred to cash collateralize letters of credit incurred in the
ordinary course of business or consistent with past practice;

(rr) [reserved];

(ss) [reserved];

(tt) [reserved]; and

(uu) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by law.

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness including interest which increases the
principal amount of such Indebtedness. In the event that a Permitted Lien meets
the criteria of more than one of the types of Permitted Liens (at the time of
incurrence or at a later date), the Borrower in its sole discretion may divide,
classify or from time to time reclassify all or any portion of such Permitted
Lien in any manner that complies with Section 7.01 hereof and such Permitted
Lien shall be treated as having been made pursuant only to the clause or clauses
of this definition to which such Permitted Lien has been classified or
reclassified; provided that Liens incurred pursuant to clause (s) of this
definition may not be reclassified.

“Permitted Pari Passu Refinancing Debt” means any secured Indebtedness incurred
by the Borrower and Guarantees with respect thereto by any Loan Party; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
with the Secured Obligations and is not secured by any property or assets of
Holdings or the Restricted Subsidiaries other than the Collateral and (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans, Incremental Term Loans, Refinancing Term Loans, Revolving Credit
Loans, Incremental Revolving Credit Commitments, or Refinancing Revolving Credit
Loans.

 

-73-



--------------------------------------------------------------------------------

“Permitted Payments” has the meaning specified in Section 7.06(b).

“Permitted Plan” means any employee benefits plan of the Borrower or any of its
Affiliates and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.

“Permitted Tax Restructuring” means (i) a reorganization pursuant to which
certain Foreign Subsidiaries of the Borrower will become direct or indirect
Subsidiaries of a to-be-formed Foreign Subsidiary or Domestic Foreign Holding
Company, which will be a direct or indirect Subsidiary of the Borrower and
(ii) any other reorganizations and other activities related to Tax planning and
reorganization (as determined by the Borrower in good faith) entered into prior
to, on or after the Closing Date so long as after giving effect thereto, the
security interest of the Lenders in the Collateral, taken as a whole, is not
impaired in any material respect and such Permitted Tax Restructuring is not
otherwise materially adverse to the Lenders; provided that, in each case, after
giving effect to such Permitted Tax Restructuring, the Borrower and the
Restricted Subsidiaries otherwise comply with Section 6.10.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and Guarantees with respect thereto by any Loan Party; provided
that such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, Incremental Term Loans, Refinancing Term Loans, Revolving
Credit Loans, Incremental Revolving Credit Commitments, or Refinancing Revolving
Credit Loans.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 6.02.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any bankruptcy or
insolvency proceeding, whether or not a claim therefor is allowed or allowable
in any such bankruptcy or insolvency proceeding.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

-74-



--------------------------------------------------------------------------------

“Principal Amount” means the stated or principal amount of each Loan.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or other comparable body of laws, rules or
regulations, as companies with listed equity, directors’ compensation, fees and
expense reimbursement, costs relating to enhanced accounting functions and
investor relations, stockholder meetings and reports to stockholders, directors’
and officers’ insurance and other executive costs, legal and other professional
fees, listing fees and other transaction costs, in each case to the extent
arising solely by virtue of the listing of such Person’s equity securities on a
national securities exchange or issuance of public debt securities.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, expansion, construction, installation,
replacement, repair or improvement of property (real or personal), equipment or
assets (including Capital Stock), and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 10.23.

“Qualified Capital Stock” means any Capital Stock of Holdings that is not
Disqualified Stock.

“Qualified Securitization Financing” means any Securitization Facility that
meets the following conditions: (i) the Board of Directors shall have determined
in good faith that such Securitization Facility (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to Holdings and its Restricted Subsidiaries,
(ii) all sales of Securitization Assets by Holdings or any Restricted Subsidiary
to the Securitization Subsidiary or, in the case of a Securitization Subsidiary,
to any other Person are made for fair consideration (as determined in good faith
by the Borrower) and (iii) the financing terms, covenants, termination events
and other provisions thereof shall be fair and reasonable terms (as determined
in good faith by the Borrower) and (iv) the obligations under the Securitization
Facility are non-recourse to Holdings and its Restricted Subsidiaries but may
include Standard Securitization Undertakings.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

 

-75-



--------------------------------------------------------------------------------

“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan, the day that is two
Business Days prior to the first day of such Interest Period.

“Receivables Assets” means (a) any accounts receivable owed to Holdings or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement.

“Receivables Facility” means an arrangement between Holdings or a Subsidiary and
a commercial bank, an asset based lender or other financial institution or an
Affiliate thereof pursuant to which (a) Holdings or such Subsidiary, as
applicable, sells (directly or indirectly) to such commercial bank, asset based
lender or other financial institution (or such Affiliate) Receivables Assets and
(b) the obligations of Holdings or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to Holdings and such Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the Borrower) and may include Standard
Securitization Undertakings, and shall include any guaranty in respect of such
arrangements.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer as applicable.

“refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Lender and Additional Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness (or unutilized commitment in
respect of Indebtedness) existing on the Closing Date or Incurred (or
established) in compliance with this Agreement (including Indebtedness of
Holdings that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of
Holdings or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided,
however, that:

(1) (a) such Refinancing Indebtedness does not mature prior to, and has a
Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
Incurred which is not less than the remaining Weighted Average Life to Maturity
of, the Indebtedness, Disqualified Stock or Preferred Stock being refunded,
refinanced, replaced, exchanged, renewed, repaid or extended (or requires no or
nominal payments in cash (other than interest payments) prior to the date that
is 91 days after the maturity date of the Initial Term Loans); and (b) to the
extent such Refinancing Indebtedness refinances Subordinated Indebtedness, such
Refinancing Indebtedness is Subordinated Indebtedness, and is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being refinanced;

 

-76-



--------------------------------------------------------------------------------

(2) Refinancing Indebtedness shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that is
not a Guarantor that refinances Indebtedness, Disqualified Stock or Preferred
Stock of the Borrower or a Guarantor; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of Holdings or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) of the
Indebtedness being refinanced plus (y) an amount equal to any unutilized
commitment relating to the Indebtedness being refinanced or otherwise then
outstanding under a Facility or other financing arrangement being refinanced to
the extent the unutilized commitment being refinanced could be drawn in
compliance with Section 7.03 hereof immediately prior to such refinancing, plus
(z) accrued and unpaid interest, dividends, premiums (including tender
premiums), defeasance costs, underwriting discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) in connection
with such refinancing

(3) If the Indebtedness being refunded, refinanced, replace, exchanged, renewed,
repaid or extended is secured by a Lien on the Collateral such Refinancing
Indebtedness may be unsecured or secured by a Lien on the same collateral as
such Indebtedness (pursuant to substantially similar collateral documentation),
(a) in the case of any such Indebtedness being so refinanced that is secured by
a Lien on the Collateral that ranks pari passu with the Lien securing the
Obligations, that is pari passu with or junior to the Lien securing the
Obligations and (b) in the case of any such Indebtedness being so refinanced
that is secured by a Lien ranking junior to the lien securing the Collateral,
that is junior to the Lien securing the Obligations, in each case provided that
the holders of the obligations secured by such Liens, or their duly appointed
agent, shall become party to a Customary Intercreditor Agreement.

“Refinancing Revolving Credit Commitments” means shall mean one or more tranches
of Revolving Credit Commitments hereunder that result from a Refinancing
Amendment.

“Refinancing Revolving Credit Loans” means one or more tranches of Revolving
Credit Loans that result from a Refinancing Amendment.

“Refinancing Term Loans” means one or more tranches of Term Loans that result
from a Refinancing Amendment.

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii).

“Register” has the meaning specified in Section 10.07(d).

“Regulated Bank” means an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial

 

-77-



--------------------------------------------------------------------------------

lending company of a foreign bank operating pursuant to approval by and under
the supervision of the Board under 12 CFR part 211; (iv) a non-U.S. branch of a
foreign bank managed and controlled by a U.S. branch referred to in clause
(iii); or (v) any other U.S. or non-U.S. depository institution or any branch,
agency or similar office thereof supervised by a bank regulatory authority in
any jurisdiction.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” means any repayment, prepayment, refinancing, conversion
or replacement of all or a portion of the Initial Term Loans (i) with the
proceeds of a broadly syndicated first lien secured term loans denominated in
the same currency the primary purpose of which is to reduce the Effective Yield
applicable to the Initial Term Loans (and such Effective Yield is reduced) or
(ii) in connection with a mandatory prepayment with the proceeds of Indebtedness
having an Effective Yield that is less than the Effective Yield of the Initial
Term Loans being repaid, refinanced, substituted or replaced, including, in each
case, as may be effected by an amendment of any provisions of this Agreement
relating to the Applicable Rate or the Base Rate or Eurocurrency Rate “floors”
for, or Effective Yield of, the Initial Term Loans; provided, that a “Repricing
Transaction” shall not include any repayment, prepayment, refinancing,
replacement or amendment in connection with (w) a Change of Control, (x) a
Transformative Disposition, (y) an initial public offering or (z) a
Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Debt Terms” means, (a) in respect of any Refinancing Term Loans:
(i) to the extent secured by the Collateral, a Customary Intercreditor Agreement
is entered into, (ii) any Refinancing Term Loans do not mature prior to the
maturity date of or have a shorter Weighted Average Life to Maturity prior to
the Terms Loans being refinanced, (iii) such Refinancing Term Loans have the
same guarantors as the Term Loans being refinanced unless such guarantors
substantially concurrently guarantee the Secured Obligations, (iv) such
Refinancing Term Loans are secured by the same assets as the Term Loans being
refinanced unless such assets substantially concurrently secure the Secured
Obligations and (vi) the terms and conditions of such Refinancing Term Loans
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the Loans
or Commitments being refinanced) shall reflect market terms and conditions at
the time of incurrence or issuance (as reasonably determined by the Borrower in
good faith) and (b) in respect of any Refinancing Revolving Credit Commitments,
(i) to the extent applicable, a Customary Intercreditor Agreement is entered
into, (ii) any Refinancing Revolving Credit Commitment does not mature prior to
the maturity date of or have scheduled amortization or commitment reductions
prior to the maturity date of the Revolving Credit Commitments being refinanced,
(iii) such Refinancing Revolving Credit Commitments have the

 

-78-



--------------------------------------------------------------------------------

same guarantors unless such guarantors substantially concurrently guarantee the
Secured Obligations, (iv) such Refinancing Revolving Credit Commitments are
secured by the same assets as the Revolving Credit Commitments being refinanced
unless such assets substantially concurrently secure the Secured Obligations,
(v) the terms and conditions of such Refinancing Revolving Credit Commitments
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the Loans
or Commitments being refinanced) shall reflect market terms and conditions at
the time of incurrence or issuance (as reasonably determined by the Borrower in
good faith) and (vi) if such Refinancing Revolving Credit Commitments contain
any financial maintenance covenants, such covenants shall be added for the
benefit of the Revolving Credit Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments;
provided, that the unused Term Commitment and unused Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by any
Defaulting Lender shall be excluded for all purposes of making a determination
of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50.0% in the aggregate of the Revolving Credit
Commitments plus after the termination of the Revolving Credit Commitments, the
Revolving Credit Exposure of all Lenders; provided, that the Revolving Credit
Commitment and the Revolving Credit Exposure of any Defaulting Lender shall be
excluded for all purposes of making a determination of Required Revolving Credit
Lenders.

“Reserved Indebtedness Amount” has the meaning specified in Section 7.03(c)(ix).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or other
similar officer or director of a Loan Party and, as to any document delivered on
the Closing Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.06(a).

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

 

-79-



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Revolving Credit Commitment” means with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) increased from time to time pursuant to Section 2.14. The
initial amount of each Lender’s Revolving Credit Commitment on the Closing Date
is set forth on Schedule 2.01(B) of this Agreement, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Revolving Credit Commitments on the Closing Date is $150 million.

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time and (b) the L/C Exposure of such Lender at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by Holdings or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive economic Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned 50% or more by any such Person
or Persons, directly or indirectly.

 

-80-



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, or Her Majesty’s Treasury of the United
Kingdom.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means Cash Management Obligations owed by
Holdings or any Restricted Subsidiary to any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.

“Secured Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party or other Subsidiary arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, expenses and other amounts that accrue after the
commencement by or against any Loan Party or any other Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, expenses and other
amounts are allowed claims in such proceeding, (y) obligations of any Loan Party
or any other Restricted Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), and (z) Secured Cash Management Obligations. Without limiting the
generality of the foregoing, the Secured Obligations of the Loan Parties under
the Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts, in each case, payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that the Administrative Agent, the Collateral Agent, or any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arranger, the Lenders, the L/C Issuers, the Hedge Banks, the
Cash Management Banks, the Supplemental Administrative Agent and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, royalty, franchise fee, license fee, patent or other revenue
streams and other rights to payment or related assets and the proceeds thereof
and (b) all collateral securing such receivable or asset, all contracts and
contract rights, guarantees or other obligations in respect of such receivable
or asset, lockbox accounts and records with respect to such account or asset and
any other assets customarily transferred (or in respect of which security
interests are customarily granted) together with accounts or assets in
connection with a securitization, factoring or receivable sale transaction.

 

-81-



--------------------------------------------------------------------------------

“Securitization Facility” means any of one or more securitization, financing,
factoring or sales transactions, as amended, supplemented, modified, extended,
renewed, restated or refunded from time to time, pursuant to which Holdings or
any of the Restricted Subsidiaries sells, transfers, pledges or otherwise
conveys any Securitization Assets (whether now existing or arising in the
future) to a Securitization Subsidiary or any other Person.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or Receivables Asset or
participation interest therein issued or sold in connection with, and other
fees, expenses and charges (including commissions, yield, interest expense and
fees and expenses of legal counsel) paid in connection with, any Qualified
Securitization Financing or Receivables Facility.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets or Receivables Assets in a Qualified Securitization
Financing or a Receivables Facility to repurchase or otherwise make payments
with respect to Securitization Assets or Receivables Assets arising as a result
of a breach of a representation, warranty or covenant or otherwise, including as
a result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.

“Securitization Subsidiary” means any Subsidiary of Holdings in each case formed
for the purpose of and that solely engages in one or more Qualified
Securitization Financings or Receivables Facilities and other activities
reasonably related thereto or another Person formed for this purpose.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties party thereto on the Closing Date substantially in the form of
Exhibit G as supplemented by any Security Agreement Supplement executed and
delivered pursuant to Section 6.10.

“Security Agreement Supplement” means a supplement to the Security Agreement as
contemplated by such Security Agreement.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

-82-



--------------------------------------------------------------------------------

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Similar Business” means (a) any businesses, services or activities engaged in
by Holdings or any of its Subsidiaries on the Closing Date, (b) any businesses,
services and activities engaged in by Holdings or any of its Subsidiaries that
are related, complementary, incidental, ancillary or similar to any of the
foregoing or are extensions or developments of any thereof and (c) a Person
conducting a business, service or activity specified in clauses (a) and (b), and
any Subsidiary thereof. For the avoidance of doubt, any Person that invests in
or owns Capital Stock or Indebtedness of another Person that is engaged in a
Similar Business shall be deemed to be engaged in a Similar Business.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means the occurrence of an Event of Default under
Section 8.01(a), (f) or (g).

“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 5.01(a) (solely as it relates to Holdings and the
Borrower), 5.01(b)(ii), 5.02(a) (related to the entering into and performance of
the Loan Documents and the incurrence of the extensions of credit thereunder),
5.02(b)(i) (related to the entering into and performance of the Loan Documents
and the incurrence of the extensions of credit thereunder), 5.04, 5.12, 5.15,
5.16 (subject to the proviso to Section 4.03(b)(iii)), and 5.18 (limited to the
use of proceeds of the Loans on the applicable date).

“Sponsor” means, individually or collectively, any fund, partnership,
co-investment vehicles and/or similar vehicles or accounts, in each case managed
or advised by Oaktree Capital Management, L.P. or its Affiliates or any of their
respective successors, but not including any portfolio operating companies of
any of the foregoing.

“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by Holdings or any Subsidiary
of Holdings which the Borrower has determined in good faith to be customary in a
Securitization Facility or Receivables Facility, including those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement.

 

-83-



--------------------------------------------------------------------------------

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred), which is
expressly subordinated in right of payment to the Secured Obligations pursuant
to a written agreement.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and

(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity; or

(3) at the election of Holdings, any partnership, joint venture, limited
liability company or similar entity of which such Person or any Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.

Unless otherwise specified, “Subsidiary” shall mean any Subsidiary of Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of Holdings (other
than the Borrower and any Intermediate Holding Company) that are Guarantors.

“Successor Company” has the meaning specified in Section 7.04(a)(i).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supported QFC” has the meaning assigned to it in Section 10.23.

“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of

 

-84-



--------------------------------------------------------------------------------

delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days prior to such date of delivery, or after the grant or effectiveness of any
such easement, right of way or other interest in the Mortgaged Property,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey, (v) sufficient for the Title
Company to remove all standard survey exceptions from the Mortgage Policy
relating to such Mortgaged Property and issue the endorsements of the type
required by paragraph (f) of the definition of Collateral and Guarantee
Requirement and (vi) otherwise reasonably acceptable to the Administrative
Agent.

“Swap Contract” means (a) any and all Hedging Obligations, whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
backup withholding, interest, penalties and other liabilities with respect
thereto) that are imposed by any government or other taxing authority.

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

“Term Commitments” means an Initial Term Commitment or a commitment in respect
of any Incremental Term Loans or any combination thereof, as the context may
require.

“Term Lenders” means the Initial Term Lenders, the Lenders with Incremental Term
Loans and the Lenders with Extended Term Loans.

“Term Loan Standstill Period” has the meaning specified in Section 8.01(b).

 

-85-



--------------------------------------------------------------------------------

“Term Loans” means the Initial Term Loans, the Incremental Term Loans and the
Extended Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or 6.01(b); or, if earlier, are internally available to
Holdings; provided that with respect to the calculation of (i) Applicable Rate
and (ii) compliance with Section 7.09, in each case, internally available
financial statements shall be disregarded with respect to this definition and
such calculations shall instead be based on the financial statements for the
most recent period of four consecutive fiscal quarters for which financial
statements have been or are required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable.

“Threshold Amount” means $20.0 million.

“Title Company” means any reputable nationally recognized title insurance
company as reasonably acceptable to the Administrative Agent which shall be
retained by Borrower to issue the Mortgage Policies.

“Total Assets” means, as of any date, the total consolidated assets of Holdings
and its Restricted Subsidiaries on a consolidated basis, as shown on the most
recent consolidated balance sheet of Holdings and its Restricted Subsidiaries,
determined on a pro forma basis.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“TRA” means that certain Tax Receivable Agreement, dated as of July 8, 2016,
between the Borrower and Ron P. Corio, as amended from time to time.

“Transaction Expenses” means any fees, costs and expenses (including (x) all
legal, accounting and other professional fees, costs and expenses and
(y) underwriting fees, costs and expenses (including original issue discount,
upfront fees or similar fees)) incurred or paid by Holdings, the Borrower, or
any Restricted Subsidiary in connection with the Transactions.

“Transactions” means the execution, delivery and initial borrowings under the
Credit Agreement, the Closing Distribution, the Closing Date Refinancing and the
consummation of any other transaction in connection with the foregoing.

“Transformative Acquisition” means any acquisition (or series of related
acquisitions within a period of 90 days) by Holdings, the Borrower or any
Restricted Subsidiary that (a) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide Holdings and the Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith or (c) involves
aggregate consideration of at least $150.0 million.

 

-86-



--------------------------------------------------------------------------------

“Transformative Disposition” means any disposition by any Holdings, the Borrower
or any Restricted Subsidiary that (a) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such Acquisition or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such disposition, would not provide the Borrower and the
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of its operations following such consummation,
as determined by the Borrower acting in good faith.

“Treasury Capital Stock” has the meaning specified in Section 7.06(b)(ii).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 0.50%, the Unadjusted Benchmark
Replacement will be deemed to be 0.50% for the purposes of this Agreement.

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
as of June 30, 2020, and any fiscal quarter ended at least 45 days prior to the
Closing Date and related unaudited statement of operation, stockholders’ equity,
and cash flows for the 6-month period then ended of the Borrower (or any passive
holding company of the Borrower) and its Subsidiaries.

“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the law in the country where such
Lender or such parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution

“United States” and “U.S.” mean the United States of America.

 

-87-



--------------------------------------------------------------------------------

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Incremental Amount” has the meaning specified in Section 2.14(a).

“Unrestricted Subsidiary” means

(1) any Subsidiary of the Borrower that at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower in the manner provided in
the succeeding paragraph); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary or a Person becoming a Subsidiary of the
Borrower through merger, consolidation or other business combination
transaction, or Investment therein) to be an Unrestricted Subsidiary only if:

 

  (1)

at the time of such designation, such Subsidiary or any of its Subsidiaries does
not own any Capital Stock or Indebtedness of, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower which is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;

 

  (2)

such designation and the Investment, if any, of the Borrower in such Subsidiary
complies with Section 7.06 hereof; and

 

  (3)

at the time of such designation no Event of Default under Section 8.01(a) or
under Section 8.01(f) shall have occurred and be continuing (or would result
therefrom).

“U.S. Special Resolution Regime” shall have the meaning provided in
Section 10.23.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voluntary Prepayment Amount” has the meaning specified in Section 2.14(a).

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient (in number of years) obtained by dividing: (1) the sum of the products
obtained by multiplying (a) the number of years (calculated to the nearest
one-twelfth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock, by (b) the
amount of such payment, by (2) the sum of all such payments; provided that, for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness, the effects of any prepayments or amortization made on such
Indebtedness prior to the date of such determination will be disregarded.

 

-88-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any specified Person means a Subsidiary of such
Person, all of the Capital Stock of which (other than directors’ qualifying
shares or shares required by any applicable law or regulation to be held by a
Person other than such Person) is owned by such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP except as otherwise
specifically prescribed herein.

 

-89-



--------------------------------------------------------------------------------

(b) Where reference is made to “Holdings and its Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than Restricted Subsidiaries.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 7.01, 7.03 and 7.06
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Lien, Indebtedness or
Investment is incurred; provided, that for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under 7.05 and 7.06, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating net income in Holdings’ annual financial
statements delivered pursuant to Section 6.01(a); provided, that the foregoing
shall not be deemed to apply to the determination of any amount of Indebtedness.

(c) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt;
provided, that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or

 

-90-



--------------------------------------------------------------------------------

defeasance, such restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

Section 1.09 Certain Calculations and Tests.

(a) When calculating the availability under any basket or ratio under this
Agreement or compliance with any provision of this Agreement in connection with
any Limited Condition Transaction and any actions or transactions related
thereto (including acquisitions, Investments, the incurrence, issuance or
assumption of Indebtedness and the use of proceeds thereof, the incurrence or
creation of Liens, repayments, Restricted Payments and Asset Dispositions), in
each case, at the option of the Borrower (the Borrower’s election to exercise
such option, an “LCT Election”), the date of determination for availability
under any such basket or ratio and whether any such action or transaction is
permitted (or any requirement or condition therefor is complied with or
satisfied (including as to the absence of any continuing Default or Event of
Default)) under this Agreement shall be deemed to be the date (the “LCT Test
Date”) either (a) the definitive agreement for such Limited Condition
Transaction is entered into (or, if applicable, the date of delivery of an
irrevocable declaration of a Restricted Payment or similar event), or (b) solely
in connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers applies, the date on which a “Rule 2.7 announcement” of a
firm intention to make an offer (or equivalent announcement in another
jurisdiction) (an “LCT Public Offer”) in respect of a target of a Limited
Condition Transaction and, in each case, if, after giving pro forma effect to
the Limited Condition Transaction and any actions or transactions related
thereto (including acquisitions, Investments, the incurrence, issuance or
assumption of Indebtedness and the use of proceeds thereof, the incurrence or
creation of Liens, repayments, Restricted Payments and Asset Dispositions) and
any related pro forma adjustments, Holdings or any of its Restricted
Subsidiaries would have been permitted to take such actions or consummate such
transactions on the relevant LCT Test Date in compliance with such ratio, test
or basket (and any related requirements and conditions), such ratio, test or
basket (and any related requirements and conditions) shall be deemed to have
been complied with (or satisfied) for all purposes (in the case of Indebtedness,
for example, whether such Indebtedness is committed, issued, assumed or incurred
at the LCT Test Date or at any time thereafter); provided, that (a) if financial
statements for one or more subsequent fiscal quarters shall have become
available, the Borrower may elect, in its sole discretion, to redetermine all
such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be the applicable LCT
Test Date for purposes of such ratios, tests or baskets, (b) except as
contemplated in the foregoing clause (a), compliance with such ratios, test or
baskets (and any related requirements and conditions) shall not be determined or
tested at any time after the applicable LCT Test Date for such Limited Condition
Transaction and any actions or transaction related thereto (including
acquisitions, Investments, the incurrence, issuance or assumption of
Indebtedness and the use of proceeds thereof, the incurrence or creation of
Liens, repayments, Restricted Payments and Asset Dispositions) and
(c) Consolidated Interest Expense for purposes of the Interest Coverage Ratio
will be calculated using an assumed interest rate as reasonably determined by
the Borrower.

For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would at any time after the LCT Test Date have been
exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
EBITDA or total assets of Holdings or the Person subject to such Limited
Condition Transaction, such baskets, tests or ratios will not be deemed to have
been exceeded or failed to have been complied with as a result of such
fluctuations; (2) if any related requirements and conditions (including as to
the absence of any continuing Default or Event of Default) for which compliance
or satisfaction was determined or tested as of the LCT Test Date would at any
time after the LCT Test Date not have been complied with or satisfied (including
due to the

 

-91-



--------------------------------------------------------------------------------

occurrence or continuation of an Default or Event of Default), such requirements
and conditions will not be deemed to have been failed to be complied with or
satisfied (and such Default or Event of Default shall be deemed not to have
occurred or be continuing); and (3) in calculating the availability under any
ratio, test or basket in connection with any action or transaction unrelated to
such Limited Condition Transaction following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or date for redemption,
purchase or repayment specified in an irrevocable notice for such Limited
Condition Transaction is terminated, expires or passes (or, if applicable, the
irrevocable notice is terminated, expires or passes or, as applicable, the offer
in respect of an LCT Public Offer for, such acquisition is terminated), as
applicable, without consummation of such Limited Condition Transaction, any such
ratio, test or basket shall be determined or tested giving pro forma effect to
such Limited Condition Transaction.

(b) Notwithstanding anything to the contrary herein, in the event an item of
Indebtedness (or any portion thereof) is incurred or issued, any Lien is
incurred or other transaction is undertaken in reliance on a ratio basket based
exceptions, thresholds and baskets, such ratio(s) shall be calculated with
respect to such incurrence, issuance or other transaction without giving effect
to amounts being utilized under any other basket under the same covenant (other
than a ratio basket based on the Interest Coverage Ratio, Consolidated First
Lien Secured Leverage Ratio, Consolidated Total Senior Secured Leverage Ratio or
Consolidated Total Leverage Ratio) on the same date. Each item of Indebtedness
that is incurred or issued, each Lien incurred and each other transaction
undertaken will be deemed to have been incurred, issued or taken first, to the
extent available, pursuant to the relevant Interest Coverage Ratio, Consolidated
First Lien Secured Leverage Ratio, Consolidated Total Senior Secured Leverage
Ratio or Consolidated Total Leverage Ratio test.

(c) Notwithstanding anything to the contrary herein, (i) in the event an item of
Indebtedness (or any portion thereof) is incurred or issued, any Lien is
incurred or other transaction is undertaken in reliance on a ratio basket based
on an Interest Coverage Ratio, Consolidated First Lien Secured Leverage Ratio,
Consolidated Total Senior Secured Leverage Ratio or Consolidated Total Leverage
Ratio, such ratio(s) shall be calculated without regard to the incurrence of any
Revolving Credit Loan or Letter of Credit Incurred or issued, as applicable,
immediately prior to or in connection therewith; and (ii) any calculation or
measure that is determined with reference to Holdings’ financial statements
(including Consolidated EBITDA, Consolidated Interest Expense, Consolidated Net
Income, Interest Coverage Ratio, Consolidated First Lien Secured Leverage Ratio,
Consolidated Total Senior Secured Leverage Ratio and Consolidated Total Leverage
Ratio) may be determined with reference to the financial statements of a Parent
Entity delivered in accordance with the requirements set forth in the
penultimate paragraph of Section 6.01.

(d) For purposes of making the computations referred to above, any Investments,
acquisitions, dispositions, mergers, consolidations, operational changes,
business expansions and disposed or discontinued operations that have been made
by Holdings or any of its Restricted Subsidiaries, during the reference period
or subsequent to the reference period and on or prior to or simultaneously with
the date of such computation shall be calculated (other than for the purposes of
the Financial Covenant or Applicable Rate) on a pro forma basis assuming that
all such Investments, acquisitions, dispositions, mergers, consolidations,
operational changes, business expansions and disposed or discontinued operations
(and the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any of its Restricted Subsidiaries since the beginning of such period shall
have made any Investment, acquisition, disposition, merger, consolidation,
operational change, business expansion or disposed or discontinued operation
that would have required adjustment pursuant to this definition, then the
applicable computations shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable reference period.

 

-92-



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, whenever pro forma effect is to be given to
a transaction (including the Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or chief accounting officer of
Holdings (and may include, for the avoidance of doubt, cost savings, operating
expense reductions and synergies resulting from such transaction which is being
given pro forma effect, subject to and without duplication of the applicable
limitations and other terms of the definition of Consolidated EBITDA). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect), the interest on such Indebtedness shall be calculated as if the rate in
effect on the date such Indebtedness was incurred had been the applicable rate
for the reference period (taking into account any Hedging Obligations applicable
to such Indebtedness). Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computations referred to in the preceding paragraphs, interest on any
Indebtedness under a revolving credit facility computed with a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the reference period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower may designate.

Section 1.10 Interest Rates; Eurocurrency Notification. The interest rate on
Eurocurrency Rate Loans is determined by reference to the Eurocurrency Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 3.02 provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will promptly notify the
applicable parties as and when required by Section 3.02, of any change to the
reference rate upon which the interest rate on Eurocurrency Rate Loans is based.
Except as otherwise provided in this Agreement, the Administrative Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to
Section 3.02, whether upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 3.02, including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability other than, in each case, to the extent of the Administrative
Agent’s gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable decision). Nothing
in this Section shall constitute a representation or warranty by Holdings or any
of its Restricted Subsidiaries nor can it constitute the basis of any Default or
Event of Default.

 

-93-



--------------------------------------------------------------------------------

Section 1.11 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans.

 

  (a)

The Initial Term Loans.

(i) Subject to the terms and conditions set forth herein, each Lender with an
Initial Term Commitment as set forth on Schedule 2.01(A) severally agrees to
make to the Borrower a single loan denominated in Dollars in a principal amount
equal to such Lender’s Initial Term Commitment on the Closing Date.

(ii) Initial Term Loans made pursuant to Section 2.01(a)(i) on the Closing Date
shall be deemed to constitute one Class of Loans for all purposes hereunder.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Initial Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

  (b)

The Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make (or cause its
Applicable Lending Office to make) Revolving Credit Loans from time to time
during the Availability Period in Dollars in an aggregate principal amount that
will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice, on behalf of the
Borrower, to the Administrative Agent, which may be given by telephone. Each
such notice must be received by the Administrative Agent substantially in the
form attached hereto as Exhibit A, (i) in the case of a Eurocurrency Rate Loan,
not later than 1:00 p.m., Local Time, three (3) Business Days before the date of
the proposed Borrowing (or, in the case of Initial Term Loans to be borrowed on
the Closing Date, one (1) Business Day before the proposed Borrowing), or
(ii) in the case of a Base Rate Loan, not later than 11:00 a.m., Local Time, on
same day of the proposed Borrowing. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by hand delivery,
telecopy or electronic transmission to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.

 

-94-



--------------------------------------------------------------------------------

Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of the Borrowing Minimum or a whole multiple of
the Borrowing Multiple in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower are requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the Class and principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(b). If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fail to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made or continued
as, or converted to Base Rate Loans. Any such automatic conversion or
continuation shall be effective as of the last day of the Interest Period then
in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fail to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
For the avoidance of doubt, the Borrower and Lenders acknowledge and agree that
any conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make (or cause its Applicable Lending Office to
make) the amount of its Loan available to the Administrative Agent by wire
transfer in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m., Local Time on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower designated in the Committed Loan Notice in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower maintained with the Administrative Agent and designated by the
Borrower in the Committed Loan Notice with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied first, to the payment in full of
any such L/C Borrowings, and second, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pay the amount due, if any, under
Section 3.04 in connection therewith. If an Event of Default has occurred and is
continuing and, the Administrative Agent, at the request of the Required Lenders
(or, solely with respect to the Revolving Credit Facility, at the request of the
Required Revolving Credit Facility Lenders), so notifies the Borrower, then so
long as such Event of Default is continuing: (i) no Loans may be converted to or
continued as Eurocurrency Rate Loans, (ii) no outstanding Loans may be continued
for an Interest Period of more than one month’s duration and (iii) unless
repaid, each Eurocurrency Rate Loan shall be converted to a Base Rate Loan at
the end of the Interest Period applicable thereto.

 

-95-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in clauses (a) to (d) above to the contrary notwithstanding, after
giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than fifteen (15) Interest Periods in effect at any time
for all Borrowings of Eurocurrency Rate Loans.

Section 2.03 Letters of Credit.

 

  (a)

The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (x) from time to time on any Business Day during the
Availability Period for the Revolving Credit Facility, to issue Letters of
Credit denominated in Dollars for the account of the Borrower (provided that any
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Letters of Credit and (2) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and, except in the case of the following clause (w), no Lender shall be
obligated to participate in any Letter of Credit if immediately after giving
effect to such L/C Credit Extension, (w) the aggregate L/C Exposure in respect
of Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s
L/C Issuer Sublimit, (x) the aggregate L/C Exposure would exceed the Letter of
Credit Sublimit or (y) the Revolving Credit Exposure of any Lender would exceed
such Lender’s Revolving Credit Commitment. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
(and, in the case of clauses (B) and (C), shall not issue any Letter of Credit)
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the relevant L/C Issuer has approved such expiry date;

 

-96-



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the relevant L/C Issuer has approved
such expiry date (it being understood that the participations of the Revolving
Credit Lenders in any undrawn Letter of Credit shall in any event terminate on
the Letter of Credit Expiration Date);

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the issuance would violate any policies or procedures of such L/C Issuer;

(F) the face amount of such Letter of Credit (together with all other Letters of
Credit issued by such L/C Issuer and outstanding at such time) shall exceed the
L/C Issuer Sublimit applicable to such L/C Issuer; or

(G) the Letter of credit is not a standby letter of credit.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Letter of Credit Reporting. On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of outstanding Letters of
Credit issued by such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower hand delivered or telecopied (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
1:00 p.m., Local Time, at least three (3) Business Days prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
later date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the name
and address of the beneficiary thereof; (e) the documents to be presented by
such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. If requested by the L/C Issuer, the Borrower also shall submit a letter
of credit application on the L/C Issuer’s standard form in connection with any
request for a Letter of Credit. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

 

-97-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) With respect to standby Letters of Credit only, if the Borrower so
requests in any applicable Letter of Credit Application, the relevant L/C Issuer
shall agree to issue a Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
extension if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone, followed
promptly in writing, or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent or any Revolving Credit Lender, as applicable, or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
immediately following the Business Day on which the Borrower shall have received
notice of any payment by an L/C Issuer under a Letter of Credit (or, if the
Borrower shall have received such notice later than 1:00 p.m. on any Business
Day, on the second succeeding Business Day) (such date of payment, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in Dollars in an amount equal to the Dollar Equivalent of such drawing
using the Exchange Rate in relation to Dollars in effect on the Honor Date. If
the Borrower fails to so reimburse such L/C Issuer on the Honor Date (or if any
such reimbursement payment is required to be refunded to the Borrower for any
reason), then, in the case of each L/C Borrowing, the Administrative Agent shall
promptly notify the applicable L/C Issuer and each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing in Dollars (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Applicable Percentage
thereof. In the event that the Borrower does not reimburse

 

-98-



--------------------------------------------------------------------------------

the L/C Issuer on the Business Day following the date it receives notice of the
Honor Date (or, if the Borrower shall have received such notice later than 1:00
p.m. on any Business Day, on the second succeeding Business Day), the Borrower
shall be deemed to have requested a Revolving Credit Borrowing denominated in
Dollars of Base Rate Loans to be disbursed on such date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. For the avoidance of doubt, if any drawing occurs under a Letter of
Credit and such drawing is not reimbursed on the same day, such drawing shall,
without duplication, accrue interest at the rate applicable to Base Rate Loans
under the Revolving Credit Facility until the date of reimbursement.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent in Dollars for the account of the relevant
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Applicable Percentage of any Unreimbursed Amount in respect of a Letter
of Credit not later than 1:00 p.m., New York City time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03, each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in Dollars in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, a Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.

 

-99-



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A certificate of the relevant L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
demonstrable error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Revolving Credit Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of

 

-100-



--------------------------------------------------------------------------------

Credit; or any payment made by the relevant L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Secured Obligations of any Loan Party in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (iii) of this Section 2.03(e); provided that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower caused by such L/C Issuer’s willful
misconduct or gross negligence as determined by a court of competent
jurisdiction or such L/C Issuer’s willful or grossly negligent failure as
determined by a court of competent jurisdiction to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

-101-



--------------------------------------------------------------------------------

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Revolving Credit Lenders or Required
Lenders, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(a)(iii) or (ii) an Event of Default set
forth under Section 8.01(f) (with respect to the Borrower) or (g) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
plus any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances in the relevant currencies
in an amount equal to the L/C Exposure (determined as of the date of such Event
of Default) (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Interest or profits, if any, on such investments
shall accumulate in such account. Cash Collateral shall be maintained in
accounts satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders and may
be invested in readily available Cash Equivalents at its sole discretion. If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the L/C Exposure, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts specified by
the Administrative Agent, an amount equal to the excess of (a) such L/C Exposure
over (b) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the L/C Exposure plus costs incidental
thereto and so long as no other Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. If such Event of Default is cured
or waived and no other Event of Default is then occurring and continuing, the
amount of any Cash Collateral (including any accrued interest thereon) shall be
refunded to the Borrower.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent in
Dollars for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, a Letter of Credit fee for each Letter of Credit issued
pursuant to this Agreement equal to the product of (i) Applicable Rate for
Letter of Credit fees and (ii) the Dollar Equivalent of the daily maximum amount
then available to be drawn under such Letter of Credit. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable

 

-102-



--------------------------------------------------------------------------------

on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(k) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

(l) [Reserved].

(m) Replacement of L/C Issuer. Any L/C Issuer may be replaced with another
Revolving Credit Lender (or an Affiliate of a Revolving Credit Lender) at any
time by written agreement among the Borrower, the Administrative Agent, the
Required Revolving Credit Lenders, and the successor L/C Issuer. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of such L/C Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer. From and after the effective date of any such replacement,
(i) the successor L/C Issuer shall have all the rights and obligations of the
applicable L/C Issuer under this Agreement with respect to Letters of Credit to
be issued thereafter, and (ii) references herein to the term “L/C Issuer” shall
be deemed to refer to such successor or to any previous L/C Issuer, or to such
successor L/C Issuer and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time voluntarily prepay any Borrowing of any
Class in whole or in part without premium or penalty (except as set forth in
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m., New York City time (A) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Base Rate Loans and (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of the Borrowing Minimum
or a whole multiple of the Borrowing Multiple in excess thereof, in each case,
the

 

-103-



--------------------------------------------------------------------------------

entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.04. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied to the installments thereof as directed by the Borrower (it
being understood and agreed that if the Borrower does not so direct at the time
of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans of the relevant Class under Section 2.07 in direct
order of maturity) and shall be paid to the Appropriate Lenders in accordance
with their respective Applicable Percentages.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iv) In the event that the Borrower (x) makes any prepayment of any Class of
Initial Term Loans in connection with any Repricing Transaction or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction with
respect to any Class of Initial Term Loans, in each case prior to the twelve
(12) month anniversary of the Closing Date, the Borrower shall pay a premium in
an amount equal to 1.00% of (A) in the case of clause (x), the amount of such
Initial Term Loans being prepaid or (B) in the case of clause (y), the aggregate
amount of the applicable Initial Term Loans outstanding immediately prior to
such amendment, in each case to the Administrative Agent, for the ratable
account of each of the applicable Initial Term Lenders.

(b) Mandatory Prepayments.

(i) Within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), commencing with the fiscal year ending
December 31, 2021, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements, if the extent Excess Cash Flow
for such period exceeds $5,000,000 and then, only to the extent of the amount in
excess of $5,000,000, minus at the Borrower’s option, (B) the sum of (i) (x) all
voluntary prepayments of Term Loans (or any Credit Agreement Refinancing
Indebtedness in respect thereof) during such fiscal year (and, without
duplication of any deduction with respect to any other fiscal year, at the
Borrower’s option, following the last day of such fiscal year and on or prior to
such required prepayment date), (y) voluntary prepayments of other Indebtedness
permitted hereunder that is secured on a pari passu basis with the Secured
Obligations (including, in the case of clauses (x) and (y), any debt buyback or
prepayments at a discount to par under such facilities, with credit given for
the actual amount of the cash payment) and (ii) all voluntary prepayments of
Revolving Credit Loans and Swing Line Loans (or any Credit Agreement Refinancing
Indebtedness in respect thereof) during such fiscal year (and, without
duplication of any deduction with respect to any other fiscal year, at the
Borrower’s option, following the last day of such fiscal year and on or prior to
such required prepayment date) to the extent the Revolving Credit Commitments
are permanently reduced by the amount of such payments or to the extent drawn to
account for any additional OID or upfront fees that are implemented pursuant to
the “market flex” provisions of the Fee Letter (or, in each case, any Credit
Agreement Refinancing Indebtedness in respect

 

-104-



--------------------------------------------------------------------------------

thereof), in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the ECF Percentage shall be 25% if the Consolidated First Lien
Secured Leverage Ratio (after giving effect to any prepayment of Loans after
such year as contemplated above in clause (B)) as of the last day of the fiscal
year covered by such financial statements was less than 2.30:1.00 and greater
than or equal to 1.80:1.00 and (y) the ECF Percentage shall be 0% if the
Consolidated First Lien Secured Leverage Ratio (after giving effect to any
prepayment of Loans after such year as contemplated above in clause (B)) as of
the last day of the fiscal year covered by such financial statements was less
than 1.80:1.00.

(ii) (A) Subject to Section 2.05(b)(ii)(B), and any Customary Intercreditor
Agreement, if following the Closing Date (x) Holdings, the Borrower or any
Restricted Subsidiary consummates any non-ordinary course sale, transfer or
other disposition of property or assets permitted by Section 7.05(a)(ii) and
clauses (7) though (28) of the definition of Asset Disposition, or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by Holdings, the Borrower or such Restricted Subsidiary of Net Available
Cash in excess of $5,000,000 (and then, only to the extent of the amount in
excess of $5,000,000) in the case of each of, a single Asset Disposition or
Casualty Event or series of related Asset Dispositions or Casualty Events, the
Borrower shall make a prepayment, in accordance with Section 2.05(b)(ii)(C), of
an aggregate principal amount of Term Loans equal to such Net Available Cash
(the “Applicable Proceeds”) realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) (I) with
respect to such portion of such Net Available Cash that the Borrower intends to
reinvest in accordance with Section 2.05(b)(ii)(B), (II) until the aggregate
amount of Net Available Cash is reinvested in accordance with
Section 2.05(b)(ii)(B) within the time periods set forth therein or (III) with
respect to such portion of such Net Available Cash that is used to repay Other
Applicable Indebtedness as permitted under Section 2.05(b)(ii)(C).

(B) With respect to any Applicable Proceeds realized or received with respect to
any Asset Disposition (other than any Asset Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the
option of the Borrower, the Borrower may (x) reinvest (including capital
expenditures) an amount equal to all or any portion of such Applicable Proceeds
in (i) Additional Assets (including by means of an investment in Additional
Assets by a Restricted Subsidiary) or (ii) in any one or more businesses
(provided such business will be a Restricted Subsidiary) within twelve
(12) months (or one hundred eighty (180) days after the twelve (12) month period
following receipt of such Applicable Proceeds if a contractual commitment to
reinvest is entered into within twelve (12) months) following receipt of such
Applicable Proceeds or (y) such Applicable Proceeds shall be deemed to have been
reinvested in assets used or useful in the business of Holdings, the Borrower or
any Restricted Subsidiary (including pursuant to a Permitted Acquisition,
Investment or capital expenditure) pursuant to any such investment occurring in
the 90 days preceding the date of receipt of such Available Proceeds; provided
that if any Applicable Proceeds are not so reinvested by the deadline specified
in clause (x) or (y) above, as applicable, or if any such Applicable Proceeds
are no longer intended to be or cannot be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to such
Applicable Proceeds shall be applied, in accordance with Section 2.05(b)(ii)(C),
to the prepayment of the Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within ten
(10) Business Days after the date of realization or receipt of such Applicable
Proceeds (or, in the case of prepayments required pursuant to
Section 2.05(b)(ii)(B), within ten (10) Business Days of the deadline specified
in clause (x) or (y) thereof, as applicable, or of the date the Borrower
reasonably determines that such Applicable Proceeds are no longer intended to be
or cannot be so reinvested, as the case may be), make a prepayment, in
accordance with Section 2.05(b)(v) below, of the principal amount of Term Loans
in an amount equal to such Applicable Proceeds realized or received; provided,
further, that with respect to any prepayment required

 

-105-



--------------------------------------------------------------------------------

by Section 2.05(b)(ii)(A), the Borrower may use a portion of such Applicable
Proceeds to prepay or repurchase Indebtedness secured by the Collateral on a
pari passu basis with the Liens securing the Secured Obligations (the “Other
Applicable Indebtedness”) to the extent required pursuant to the terms of the
documentation governing such Other Applicable Indebtedness, in which case, the
amount of prepayment required to be made with respect to such Applicable
Proceeds pursuant to this Section 2.05(b)(ii)(C) shall be deemed to be the
amount equal to the product of (x) the amount of such Applicable Proceeds
required to be repaid by (y) a fraction, the numerator of which is the
outstanding principal amount of Term Loans required to be prepaid pursuant to
this Section 2.05(b)(ii)(C) and the denominator of which is the sum of the
outstanding principal amount of such Other Applicable Indebtedness required to
be prepaid pursuant to the terms of the documents governing such Other
Applicable Indebtedness and the outstanding principal amount of Term Loans
required to be prepaid pursuant to this paragraph (for the avoidance of doubt,
amounts described in this clause (y) in the calculation of such fraction shall
be deemed to refer to then outstanding principal amount of such Indebtedness
subject to such prepayment requirement, prior to giving effect to any reduction
in the amount thereof as the result of such prepayment) and to the extent that
the holders of Other Applicable Indebtedness do not accept such prepayment or
repurchase, the amount that would otherwise be used to prepay or repurchase such
Other Applicable Indebtedness shall be applied to prepayment of the Term Loans
in accordance with Section 2.05(b)(v) below.

(iii) If, following the Closing Date, (I) Holdings or any Restricted Subsidiary
incurs or issues any (A) Refinancing Term Loans, (B) Refinancing Indebtedness
with respect to Indebtedness permitted pursuant to Section 7.03(b)(i) or
(C) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100.0% of all Net Available Cash received
therefrom (x) in the case of (A) or (B), concurrently with the receipt of such
net Available Cash or (y) in the case of (C) on or prior to the date which is
one (1) Business Day after the receipt of such Net Available Cash or
(II) Holdings consummates an IPO, the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans equal to 100.0% of all Net Available
Cash received in connection with such IPO (up to $105.0 million) on or prior to
the date that is five (5) Business Days following the consummation of such IPO.
If the Borrower obtains any Refinancing Revolving Credit Commitments, the
Borrower shall, concurrently with the receipt thereof, terminate Revolving
Credit Commitments in an equivalent amount pursuant to Section 2.06.

(iv) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied on a pro rata basis to each Class of Term Loans and within each Class of
Term Loans, as directed by the Borrower or, in the case of no direction, first,
to the installments thereof pro rata in direct order of maturity for the next
four scheduled payments pursuant to Section 2.07(a) following the applicable
prepayment event and, second, to the remaining installments thereof pro rata;
provided that any mandatory prepayment pursuant to Section 2.05 shall be applied
on a pro rata basis to each Class of Initial Term Loans and, except to the
extent a lesser prepayment is required pursuant to the applicable Incremental
Facility Amendment or Extension Offer with respect to any applicable Class of
Incremental Term Loans or Extended Term Loans, any Incremental Term Loans and
Extended Term Loans. Each such prepayment of any Class of Term Loans shall be
paid to the Lenders in accordance with their respective Applicable Percentages
subject to clause (v) of this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) prior to 1:00 p.m. at least one
(1) Business Day prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Applicable Percentage of the
prepayment with respect to any Class of Term Loans. Each Appropriate Lender may
reject all or a portion of its Applicable Percentage of any mandatory prepayment
(such declined amounts, the “Declined

 

-106-



--------------------------------------------------------------------------------

Proceeds”) of Term Loans required to be made pursuant to clauses (i) or (ii) of
this Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent and the Borrower no later than 5:00 p.m. three
(3) Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans. Any Declined Proceeds shall be
retained by the Borrower (“Retained Declined Proceeds”).

(vi) Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Available Cash of any Asset Disposition by a
Foreign Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”), the Net Available Cash of any
Casualty Event of a Foreign Subsidiary (a “Restricted Casualty Event”) or Excess
Cash Flow attributable to Foreign Subsidiaries would be prohibited or delayed by
applicable local law from being distributed or otherwise transferred to the
Borrower, the realization or receipt of the portion of such Net Available Cash
or Excess Cash Flow so affected will not be taken into account in measuring the
Borrower’s obligation to repay Term Loans at the times provided in
Section 2.05(b)(i), or the Borrower shall not be required to make a prepayment
at the time provided in Section 2.05(b)(ii), as the case may be, for so long,
but only so long, as the applicable local law will not permit such distribution
or transfer (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all commercially reasonable actions available under
the applicable local law to permit such repatriation), and once distribution or
transfer of any of such affected Net Available Cash or Excess Cash Flow is
permitted under the applicable local law, the amount of such Net Available Cash
or Excess Cash Flow permitted to be distributed or transferred (net of
additional taxes payable or reserved against as a result thereof) will be
promptly (and in any event not later than three (3) Business Days after such
distribution or transfer is permitted) taken into account in measuring the
Borrower’s obligation to repay the Term Loans pursuant to this Section 2.05(b)
to the extent provided herein, and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any or all of the Net Available
Cash of any Restricted Disposition or any Restricted Casualty Event or Excess
Cash Flow, in each case attributable to Foreign Subsidiaries, would have (x) an
adverse tax consequence that is not de minimis (including any withholding tax
and taking into account any foreign tax credit or benefit received in connection
with such repatriation) or (y) would be material constituent document
restrictions (as a result of minority ownership by third parties) and other
material agreements (so long as any prohibition is not created in contemplation
of such prepayment), the amount of the Net Available Cash or Excess Cash Flow so
affected shall not be taken into account in measuring the Borrower’s obligation
to repay Term Loans pursuant to this Section 2.05(b). Notwithstanding the
foregoing, (x) Holdings and its Foreign Subsidiaries will undertake to use
commercially reasonable efforts for one year to overcome or eliminate any such
restrictions (subject to the considerations above and as determined in the
Borrower’s reasonable business judgment) to make the relevant prepayment and
(y) any prepayments required after application of the above provision shall be
net of any costs, expenses or Taxes (other than any Taxes already taken into
account in the definition of Net Available Cash or Excess Cash Flow, as
applicable) incurred by the Borrower or any of its Affiliates and arising as a
result of compliance with immediately preceding clause (x).

(vii) If for any reason the aggregate Revolving Credit Exposures of all Lenders
at any time exceeds the aggregate Revolving Credit Commitments then in effect
(including, for the avoidance of doubt, as a result of currency fluctuations or
the termination of such Revolving Credit Commitments on the Maturity Date with
respect thereto), the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(vii) unless after the prepayment in full of the Revolving Credit
Loans, the aggregate Revolving Credit Exposures exceed the aggregate Revolving
Credit Commitments.

 

-107-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon in the currency in which such
Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made hereunder until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Such deposit
shall constitute cash collateral for the Eurocurrency Rate Loans to be so
prepaid, provided that the Borrower may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 2.05.

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay one or more Classes of Term
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d), provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, (C) [reserved] and (D) the Borrower
shall deliver to the Administrative Agent, together with each Discounted
Prepayment Option Notice, a certificate of a Responsible Officer of the Borrower
(1) stating that no Event of Default under Section 8.01(a) or under
Section 8.01(f) or (g) (in each case, with respect to the Borrower) has occurred
and is continuing or would result from the Discounted Voluntary Prepayment,
(2) stating that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.05(d) has been satisfied and (3) specifying the
aggregate principal amount of Term Loans of any Class offered to be prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5.0 million.
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

-108-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20.0% would accept a purchase price of 80.0% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be prepaid held by
such Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Borrower, shall determine the
applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower has selected a single percentage pursuant to
Section 2.05(d)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the Outstanding
Amount of Offered Loans commencing with the Offered Loans with the highest
Acceptable Discount); provided, however, that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans. Any Lender with
outstanding Term Loans to be prepaid whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Loans at
any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.04), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., New York City time, three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly

 

-109-



--------------------------------------------------------------------------------

notify each relevant Lender thereof. If any Discounted Voluntary Prepayment
Notice is given, the amount specified in such notice shall be due and payable to
the applicable Lenders, subject to the Applicable Discount on the applicable
Loans, on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid. The par
principal amount of each Discounted Voluntary Prepayment of a Term Loan shall be
applied ratably to reduce the remaining installments of such Class of Term Loans
(as applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.05(d)(ii) above) established by
the Administrative Agent and the Borrower, each acting reasonably.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may at any time, without premium or penalty, upon
written notice to the Administrative Agent, terminate the unused Commitments of
any Class, or from time to time permanently reduce the unused Commitments of any
Class; provided, that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount that
is an integral multiple of $1.0 million and not less than $1.0 million and
(iii) the Borrower shall not terminate or reduce any Class of Revolving Credit
Commitments if, after giving effect to any concurrent repayment of the Revolving
Credit Loans of such Class, the aggregate Revolving Credit Exposure of all
Lenders in respect of the Revolving Credit Facility (excluding the portion of
such Class of Revolving Credit Exposures attributable to outstanding Letters of
Credit if and to the extent that the Borrower has made arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer with respect to such
Letters of Credit and such L/C Issuer has released the Revolving Credit Lenders
from their participation obligations with respect to such Letters of Credit)
would exceed the aggregate Revolving Credit Commitments. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit
unless, after giving effect to any reduction of the Commitments, the Letter of
Credit Sublimit exceeds the amount of the Revolving Credit Facility, in which
case such sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Initial Term
Lender’s Term Loans pursuant to Section 2.01(a). The Revolving Credit
Commitments shall terminate on the Maturity Date therefor. The Extended
Revolving Credit Commitments shall terminate on the respective maturity dates
applicable thereto.

 

-110-



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.06). All Commitment Fees accrued until the
Closing Date of any termination of the Revolving Credit Commitments shall be
paid on the Closing Date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. Commencing on June 30, 2021, the Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders holding Initial
Term Loans (i) on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of the Initial Term Loans funded on the Closing Date and (ii) on the Maturity
Date for the Initial Term Loans, the aggregate principal amount of all Initial
Term Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with Section 2.05. In the event any Incremental Term
Loans or Extended Term Loans are made, such Incremental Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amounts and on
the dates set forth in the definitive documentation with respect thereto and on
the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the principal amount of each of its Revolving Credit
Loans outstanding on such date in the currency in which such Revolving Credit
Loan is denominated (which for the avoidance of doubt shall be Dollars).

(c) [Reserved].

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) The Borrower shall pay interest on past due amounts under this Agreement at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

(c) Interest on each Loan shall be due and payable in the currency in which such
Loan is denominated in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

 

-111-



--------------------------------------------------------------------------------

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender under the Revolving Credit Facility a
commitment fee in Dollars (the “Commitment Fee”) at a per annum rate equal to
the Applicable Rate on the actual daily amount by which the Revolving Credit
Commitment of such Revolving Credit Lender exceeds the Revolving Credit Exposure
of such Lender. The Commitment Fee for the Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the second such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a three hundred sixty (360) day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on such Loan, or any portion
thereof, for the day on which such Loan or such portion is paid; provided that
any such Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) For the purposes of this Agreement, whenever interest is to be calculated on
the basis of a period of time other than a calendar year, the annual rate of
interest to which each rate of interest determined pursuant to such calculation
is equivalent for the purposes of the Interest Act (Canada) is such rate as so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days used in the
basis of such determination.

(c) The parties acknowledge and agree that all calculations of interest under
the Loan Documents are to be made on the basis of the nominal interest rate
described herein and not on the basis of effective yearly rates or on any other
basis which gives effect to the principle of deemed reinvestment of interest.
The parties acknowledge that there is a material difference between the stated
nominal interest rates and the effective yearly rates of interest and that they
are capable of making the calculations required to determine such effective
yearly rates of interest.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by one or more entries in the
Register. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Secured Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable error.
Upon the request of any Lender made through

 

-112-



--------------------------------------------------------------------------------

the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender or its
registered assigns, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
Register and the accounts and records of any Lender in respect of such matters,
the Register shall be conclusive in the absence of demonstrable error.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 2:00 p.m., Local Time,
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Applicable Lending Office. All payments received by the Administrative
Agent after 2:00 p.m., Local Time, shall (in the sole discretion of the
Administrative Agent) be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. All payments under each
Loan Document of principal or interest in respect of any Loan (or of any
breakage indemnity in respect of any Loan) shall be made in the currency of such
Loan, and, except as otherwise expressly set forth in any Loan Document, all
other payments under each Loan Document shall be made in Dollars.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand the portion of
such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, it being understood that nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder; and

 

-113-



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at the interest rate applicable to such Loan. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Secured Obligations of the Loan Parties under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Secured Obligations then
owing to such Lender.

 

-114-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or its
participations in L/C Obligations, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that (x) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon and (y) the provisions of this
Section 2.13 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Obligations to any
assignee or participant. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of demonstrable error) of
participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Secured Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Secured Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower or any Subsidiary Guarantor may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to increase the amount of any Class of
Initial Term Loans or add one or more additional tranches of term loans (any
such Initial Term Loans or additional tranche of term loans, the “Incremental
Term Loans”) and/or one or more increases in the Revolving Credit Commitments (a
“Revolving Credit Commitment Increase”) and/or the establishment of one or more
new revolving credit commitments (an “Additional Revolving Credit Commitment”
and, together any Revolving Credit Commitment Increases, the “Incremental
Revolving Credit Commitments”; together with the Incremental Term Loans, the
“Incremental Facilities”). Notwithstanding anything to contrary herein, the
aggregate Dollar Equivalent amount of all Incremental Facilities (other than
Refinancing Term Loans and Refinancing Revolving Credit Commitments) (determined
at the time of incurrence), together with the aggregate principal amount of all
Permitted Alternative Incremental Facilities Debt, shall not exceed the sum of
(i) the greater of (x) $160.0 million and (y) 75.0% of LTM EBITDA (such amount,
the “Incremental Starter Amount”) plus (ii) (I) the aggregate amount of any
voluntary prepayments, repurchases, redemptions or other retirements of the Term
Loans and any other Indebtedness (in the case of such other Indebtedness, to the
extent such

 

-115-



--------------------------------------------------------------------------------

Indebtedness is (x) secured on a pari passu basis with respect to security with
the Obligations, (y) secured on a junior lien basis with the Obligations or
(z) unsecured, and solely to the extent it was, in the case of clause (y) or
(z), originally incurred pursuant to the Unrestricted Incremental Amount),
payments made pursuant to Section 3.06(a) (to the extent such Indebtedness is
retired rather than assigned) and voluntary permanent reductions of the
Revolving Credit Commitments effected after the Closing Date (in each case,
including pursuant to debt buy-backs made by Holdings or any Restricted
Subsidiary pursuant to “Dutch Auction” procedures and open market purchases
permitted hereunder, in an amount equal to the principal amount thereof, but
excluding (A) any prepayment with the proceeds of substantially concurrent
borrowings of new Loans hereunder, (B) any reduction of Revolving Credit
Commitments in connection with a substantially concurrent issuance of new
revolving commitments hereunder and (C) prepayments with the proceeds of
substantially concurrent incurrence of other long term Indebtedness (other than
borrowings under the Revolving Credit Facility and other revolving Indebtedness,
in each case without a substantially concurrent permanent commitment reduction))
and (II) in the case of an Incremental Facility (that is being incurred using
the Unrestricted Incremental Amount) that serves to effectively extend the
maturity of the Initial Term Loans, the Revolving Credit Facility and/or any
other Incremental Facility, an amount equal to the portion of the Initial Term
Loans, the Revolving Credit Facility and/or any other Incremental Facilities to
be replaced with such Incremental Facility (such amount under this clause (ii),
the “Voluntary Prepayment Amount” and, together with the Incremental Starter
Amount, the “Incremental Starter Basket,” the “Unrestricted Incremental Amount”)
plus (iii) unlimited additional Incremental Facilities and Permitted Alternative
Incremental Facilities Debt so long as, after giving pro forma effect thereto
and after giving effect to any Permitted Investment consummated in connection
therewith, any indebtedness repaid with the proceeds thereof and any other
acquisition, disposition, debt incurrence, debt retirement and other appropriate
pro forma adjustments and all other appropriate pro forma adjustments (but
excluding the cash proceeds of any such Incremental Facilities and Permitted
Alternative Incremental Facilities Debt and without giving effect to any amount
incurred simultaneously under (x) the Unrestricted Incremental Amount, (y) any
other fixed dollar incurrence basket or (z) the Revolving Credit Facility) (and,
in each case, for the avoidance of doubt, for purposes of calculating the
Interest Coverage Ratio, without giving effect to any interest expense
attributable to any such Indebtedness in connection therewith), (A) if such
Incremental Facility is secured by a Lien on the Collateral that is pari passu
with the Liens securing the Initial Term Loans, the Consolidated First Lien
Secured Leverage Ratio for the most recently ended Test Period does not
exceed 2.55:1.00 (or, to the extent such Incremental Facility is incurred in
connection with any Permitted Investment, the Consolidated First Lien Secured
Leverage Ratio for the most recently ended Test Period does not exceed the
greater of 2.55:1.00 and the Consolidated First Lien Secured Leverage Ratio
immediately prior to such Permitted Investment), (B) if such Incremental
Facility is secured by a Lien on the Collateral that is junior to the Liens
securing the Initial Term Loans, the Consolidated Total Senior Secured Leverage
Ratio for the most recently ended Test Period does not exceed 3.05:1.00 (or, to
the extent such Incremental Facility is incurred in connection with any
Permitted Investment, the Consolidated Total Senior Secured Leverage Ratio for
the most recently ended Test Period does not exceed the greater of 3.05:1.00 and
the Consolidated Total Senior Secured Leverage Ratio immediately prior to such
Permitted Investment) or (C) if such Incremental Facility is unsecured, the
Consolidated Total Leverage Ratio for the most recently ended Test Period does
not exceed 3.05:1.00 (or, to the extent such Incremental Facility is incurred in
connection with any Permitted Investment, the Consolidated Total Leverage Ratio
for the most recently ended Test Period does not exceed the greater of 3.05:1.00
and the Consolidated Total Leverage Ratio immediately prior to such Permitted
Investment) (this clause (iii), the “Incremental Incurrence Test”); provided
that (x) Incremental Facilities may be incurred pursuant to this clause (iii)
prior to utilization of the Unrestricted Incremental Amount, (y) assuming for
purposes of such calculation that the full committed amount of any new
Incremental Revolving Credit Commitments and/or any Permitted Alternative
Incremental Facilities Debt constituting a revolving credit commitment then
being incurred shall be treated as outstanding Indebtedness and (z) any
Indebtedness originally incurred under the Unrestricted Incremental Amount shall
be automatically and immediately reclassified (unless the Borrower otherwise
elects from time to time) as having been

 

-116-



--------------------------------------------------------------------------------

incurred under this clause (iii), at any time the Borrower would be permitted to
incur under this clause (iii) the aggregate principal amount of the Indebtedness
being so reclassified (for purposes of clarity, with any such reclassification
having the effect of increasing the Borrower’s ability to incur Indebtedness
under the Unrestricted Incremental Amount on and after the date of such
reclassification by the amount of Indebtedness so re-designated). Each
Incremental Facility shall be in an integral multiple of $1.0 million and be in
an aggregate principal amount that is not less than $5.0 million in case of
Incremental Term Loans or $5.0 million in case of Incremental Revolving Credit
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above.

(b) Any Incremental Term Loans (other than Refinancing Term Loans) (i) for
purposes of mandatory prepayments, shall be treated substantially the same as
(and in any event no more favorably than) the Term Loans, (ii) shall have
interest rate margins (including “MFN” protection), (subject to clauses (iii)
and (iv)), amortization schedule and other terms as determined by the Borrower
and the Lenders thereunder (provided that, if the Effective Yield of any
Incremental Term Loans that are MFN Qualifying Term Loans exceeds the Effective
Yield of the Initial Term Loans immediately prior to the effectiveness of the
applicable Incremental Facility Amendment by more than 0.50% per annum, the
Applicable Rate and/or, as set forth below, the interest rate floor relating to
such Initial Term Loans shall be adjusted such that the Effective Yield of such
Initial Term Loans is equal to the Effective Yield of such Incremental Term
Loans minus 0.50% per annum, it being understood and agreed that the relative
rate differentials in any pricing grid specified in the Applicable Rate shall
continue to be maintained (the foregoing, including all qualifications and
exceptions thereto, collectively, the “MFN Adjustment”); provided, further, that
any increase in Effective Yield with respect to the Initial Term Loans due to
the application of an interest rate floor to any Incremental Term Loan greater
than the interest rate floor applicable to the applicable Initial Term Loans
shall be effected solely through an increase in the interest rate floor
applicable to such Initial Term Loans), (iii) any Incremental Term Loan shall
not have a final maturity date earlier than the Maturity Date applicable to the
Initial Term Loans, (iv) any Incremental Term Loan shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the Initial Term Loans (without giving effect to any prepayments),
(v) shall not be guaranteed by any person other than the Loan Parties and, to
the extent secured, shall not be secured by any assets other than the
Collateral, (vi) for purposes of voluntary and mandatory prepayments, shall,
unless less favorable treatment is otherwise agreed by the Lenders providing
such Incremental Term Loans, share ratably in (or, if junior in right of payment
or as to security, on a junior basis with respect to the Initial Term Loans) any
voluntary and mandatory prepayments of the Initial Term Loans and (vii) shall be
on terms and conditions and pursuant to documentation to be determined between
the Borrower and the Lenders providing such Incremental Term Loans (provided,
that, to the extent such terms and documentation are not consistent with the
existing Term Loans (but excluding any terms applicable only after the
applicable Term Loan Maturity Date), they shall either, at the option of the
Borrower, (A) reflect market terms and conditions (taken as a whole) at the time
of (subject to Section 1.09(a)) incurrence or effectiveness (as determined by
the Borrower in good faith) or (B) be reasonably satisfactory to the
Administrative Agent (it being understood that no consent shall be required from
the Administrative Agent for any terms or conditions that are not market terms
if the Lenders under the Term Loans existing on the date of incurrence of such
Incremental Term Loans receive the benefit of such terms or conditions through
their addition to the Loan Documents)).

(c) Any Incremental Revolving Credit Commitments (other than Refinancing
Revolving Credit Commitments) (i) for purposes of mandatory prepayments, shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Credit Commitments, (ii) shall have interest rate margins and
(subject to clauses (iii) and (iv)) amortization schedule as determined by the
Borrower and the lenders thereunder (provided that (A) in the case of a
Revolving Credit Commitment Increase, the maturity date of such Revolving Credit
Commitment Increase shall be the same as the

 

-117-



--------------------------------------------------------------------------------

Maturity Date applicable to the Revolving Credit Commitments, such Revolving
Credit Commitment Increase shall require no scheduled amortization or mandatory
commitment reduction prior to the final Maturity Date applicable to the
Revolving Credit Commitments and the Revolving Credit Commitment Increase shall
be on the exact same terms and pursuant to the exact same documentation
applicable to the Revolving Credit Commitments and (B) in the case of an
Additional Revolving Credit Commitment, the maturity date of such Additional
Revolving Credit Commitment shall be no earlier than the Maturity Date
applicable to the Revolving Credit Commitments and such Additional Revolving
Credit Commitment shall require no scheduled amortization or mandatory
commitment reduction prior to the final Maturity Date of the Revolving Credit
Commitments), (iii) any Incremental Revolving Credit Commitments shall not have
a final maturity date earlier than the Maturity Date applicable to the Revolving
Credit Commitments, (iv) any Incremental Revolving Credit Commitments shall not
have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity of the Revolving Credit Commitments, and (v) shall be
on terms and conditions and pursuant to documentation to be determined between
the Borrower and the Lenders providing such Incremental Revolving Credit
Commitments.

(d) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Credit Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Credit Commitments shall be reasonably
satisfactory to the Borrower and the Administrative Agent (provided, the
Administrative Agent’s consent shall only be required if such consent would be
required pursuant to Section 10.07 and such consent shall not be unreasonably
withheld or delayed) (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by Holdings, the Borrower, such Additional
Lender, the Administrative Agent and, in the case of any Incremental Revolving
Credit Commitments and each L/C Issuer; provided, the Administrative Agent’s
and/or L/C Issuer’s consent shall only be required if such consent would be
required pursuant to Section 10.07 and such consent shall not be unreasonably
withheld or delayed or otherwise pursuant to Section 10.01. For the avoidance of
doubt, no L/C Issuer is required to act as such for any Additional Revolving
Credit Commitments unless they so consent. No Incremental Facility Amendment
shall require the consent of any Lenders other than the Additional Lenders with
respect to such Incremental Facility Amendment. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees. Commitments in respect of any Incremental Term Loans or
Incremental Revolving Credit Commitments may become Commitments under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14. The effectiveness of any Incremental Facility
Amendment shall, unless otherwise agreed by the Additional Lenders, be subject
to the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 4.02 (it being understood
that (x) all references to “the date of such Credit Extension” in Section 4.02
shall be deemed to refer to the Incremental Facility Closing Date and (y) if the
proceeds of such Incremental Facility are to be used, in whole or in part,
(1) to finance a Permitted Investment, (A) the only representations and
warranties that will be required to be true and correct in all material respects
as of the applicable Incremental Facility Closing Date shall be the Specified
Representations and (B) no Specified Default shall have occurred and
Section 4.02(b) shall not apply or (2) to finance a Limited Condition
Transaction, (A) the only representations and warranties that will be required
to be true and correct in all material respects as of the applicable Incremental
Facility Closing Date shall be the Specified Representations and (B) no
Specified Default shall have occurred and Section 4.02(b) shall not apply). The
proceeds of any Incremental Term Loans will be used only for working capital
needs and other general corporate purposes (including, without limitation,
capital expenditures, acquisitions and investments, working capital and/or
purchase price adjustments, restricted

 

-118-



--------------------------------------------------------------------------------

payments, prepayments of Subordinated Indebtedness and related fees and
expenses) and for any other purposes not prohibited by this Agreement. Upon each
increase in the Revolving Credit Commitments pursuant to this Section 2.14, each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Credit Commitment (each, an “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. Additionally, if any Revolving Credit Loans are outstanding at the
time any Incremental Revolving Credit Commitments are established, the Revolving
Credit Lenders immediately after effectiveness of such Incremental Revolving
Credit Commitments shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding at such time as the Administrative Agent may
require such that each Revolving Credit Lender holds its Applicable Percentage
of all Revolving Credit Loans outstanding immediately after giving effect to all
such assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(e) Any portion of any Incremental Facility incurred other than under the
Incremental Incurrence Test may be reclassified at any time, as the Borrower may
elect from time to time, as incurred under the Incremental Incurrence Test if
the Borrower meets the applicable ratio under the Incremental Incurrence Test at
such time on a pro forma basis for such reclassification at any time subsequent
to the incurrence of such Incremental Facility (or would have met such ratio, in
which case, such reclassification shall be deemed to have automatically occurred
if not elected by the Borrower).

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments (as defined below) shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, it being understood that an
Extension may be in the form of an increase in the amount of any other then
outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied: (i) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit

 

-119-



--------------------------------------------------------------------------------

Commitment of any Revolving Credit Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”), and the related outstandings, shall
be a Revolving Credit Commitment (or related outstandings, as the case may be)
with the same terms as the original Class of Revolving Credit Commitments (and
related outstandings); provided that at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates, (ii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii), (iv)
and (v), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Class of Term Loans subject to
such Extension Offer, (iii) the final maturity date of any Extended Term Loans
shall be no earlier than the then latest maturity date hereunder and the
amortization schedule applicable to Term Loans pursuant to Section 2.07(a) for
periods prior to the Maturity Date for Initial Term Loans may not be increased,
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, (v) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer, (vi) if the aggregate principal
amount of the Class of Term Loans (calculated on the face amount thereof) or
Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments of such Class, as the case may be,
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Term Loans or Revolving Credit Commitments of such Class, as the case may
be, of such Term Lenders or Revolving Credit Lenders, as the case may be, shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, (viii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower and (ix) the Minimum Tranche
Amount shall be satisfied unless waived by the Administrative Agent. No Lender
shall be obligated to extend its Term Loans or Revolving Credit Commitments
unless it so agrees.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered, (y) no Class of Extended Term Loans shall be in a Dollar Equivalent
amount of less than $15.0 million and (z) no Class of Extended Revolving Credit
Commitments shall be in a Dollar Equivalent amount of less than $5.0 million
(each amount in clause (y) and (z) above, the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05, 2.12
and 2.13) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.15.

 

-120-



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer (if such L/C Issuer is being requested to issue letters of credit with
respect to the Class of Extended Revolving Credit Commitments). All Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Secured Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new Classes in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes, in each case on terms consistent with this Section 2.15.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
then Latest Maturity Date so that such maturity date is extended to the then
Latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) The Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.01); provided that any
waiver, amendment or modification of a type described in clause (a), (b) or
(c) of the first proviso in Section 10.01 that would apply to the Commitments or
Secured Obligations owing to such Defaulting Lender shall require the consent of
such Defaulting Lender with respect to the effectiveness of such waiver,
amendment or modification with respect to the Commitments or Secured Obligations
owing to such Defaulting Lender;

(c) if any L/C Exposure exists at the time a Lender under the Revolving Credit
Facility becomes a Defaulting Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s L/C Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

-121-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent Cash Collateralize for the benefit
of the L/C Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(f) for so long as such L/C Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;

(iv) if the L/C Exposures of the non-Defaulting Lenders are increased pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.09(a) and 2.03(h) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such portion of such Defaulting Lender’s L/C Exposure shall be
payable to the L/C Issuer until and to the extent that such L/C Exposure is
reallocated and/or Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender under the Revolving Credit
Facility, the L/C Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless it has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure and/or cash collateral
will be provided by the Borrower in accordance with Section 2.16(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower and the L/C Issuer each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the L/C Exposures of the Revolving
Credit Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Credit Commitment and on such date such Lender shall purchase at par
such of the Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Applicable
Percentage.

Section 2.17 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Term Lenders (other than, with respect
to any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of

 

-122-



--------------------------------------------------------------------------------

senior secured, senior unsecured, senior subordinated, or subordinated notes or
loans) (such Indebtedness, “Permitted Debt Exchange Notes” and each such
exchange, a “Permitted Debt Exchange”), so long as the following conditions are
satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of
each applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the Latest Maturity Date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is or substantially concurrently
becomes a Loan Party;

(vi) if such Permitted Debt Exchange Notes are secured, such Permitted Debt
Exchange Notes are secured on a pari passu basis or junior priority basis to the
Secured Obligations and (A) such Permitted Debt Exchange Notes are not secured
by any assets not securing the Secured Obligations unless such assets
substantially concurrently secure the Secured Obligations and (B) the
beneficiaries thereof (or an agent on their behalf) shall have entered into a
Customary Intercreditor Agreement with the Administrative Agent;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Maturity Date of the Class or
Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance as reasonably determined by the Borrower in
good faith;

 

-123-



--------------------------------------------------------------------------------

(viii) all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $15.0 million in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt

 

-124-



--------------------------------------------------------------------------------

Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Debt Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes will be accepted for exchange. The Administrative Agent and
the Lenders hereby acknowledge and agree that the provisions of Sections 2.05,
2.06 and 2.13 do not apply to the Permitted Debt Exchange and the other
transactions contemplated by this Section 2.17 and hereby agree not to assert
any Default or Event of Default in connection with the implementation of any
such Permitted Debt Exchange or any other transaction contemplated by this
Section 2.17.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.17; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made. The Borrower shall provide the
final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

Section 2.18 Refinancing Facilities.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender (to the extent agreed to by such Lender or Additional
Lender in its sole discretion), Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans, Revolving Credit Loans and/or
Revolving Credit Commitments then outstanding under this Agreement (which will
be deemed to include any then outstanding Incremental Term Loans under any
Incremental Facilities or any Incremental Revolving Credit Commitments then
outstanding under this Agreement (or any Revolving Credit Loans outstanding
pursuant thereto)) or any then outstanding Refinancing Term Loans or any then
outstanding Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments in the form of Refinancing Revolving Credit Loans or Refinancing
Revolving Credit Commitments, respectively, in each case, pursuant to a
Refinancing Amendment, together with any applicable Customary Intercreditor
Agreement or other customary subordination agreement; provided, that such Credit
Agreement Refinancing Indebtedness (i) will, to the extent secured, rank pari
passu or junior in right of payment and of security with the other Loans and
Commitments hereunder (but for the avoidance of doubt, such Credit Agreement
Refinancing Indebtedness may be unsecured), (ii) will, to the extent permitted
by the definition of “Credit Agreement Refinancing Indebtedness,” have such
pricing, interest rate margins (including “MFN” provisions), rate floors,
discounts, fees, premiums and prepayment or redemption provisions and terms as
may be agreed by the Borrower and the Lenders or Additional Lenders with respect
thereto, (iii) will, to the extent in the form of Refinancing Revolving Credit
Loans or Refinancing

 

-125-



--------------------------------------------------------------------------------

Revolving Credit Commitments, participate in the payment, borrowing,
participation and commitment reduction provisions herein on a pro rata basis
with any then outstanding Revolving Credit Loans and Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(iv) will, to the extent in the form of Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments and unless the Required Revolving
Credit Lenders shall have consented thereto, have terms and conditions (other
than interest rate margins and commitment fees) identical to those applicable to
the Revolving Credit Commitments and Revolving Credit Loans being refinanced.
The effectiveness of any Refinancing Amendment shall be subject to, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of reaffirmation agreements and board resolutions,
officers’ certificates and legal opinions consistent with those delivered on the
Closing Date. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans,
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Loan
Commitments, as applicable) and any Indebtedness being replaced or refinanced
with such Credit Agreement Refinancing Indebtedness shall be deemed permanently
reduced and satisfied in all respects. Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, to effect the
provisions of this Section.

(b) This Section 2.18 shall supersede any provisions of Section 10.01 to the
contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as required by applicable law, any and all payments by or with
respect to any obligation of the Borrower (the term Borrower under this Article
III being deemed to include any Subsidiary for whose account a Letter of Credit
is issued) or any Guarantor to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes; provided that if any applicable law (as determined in
the good faith discretion of the applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding agent
and such Tax is an Indemnified Tax, then (i) the sum payable by the Borrower or
applicable Guarantor shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.01) any Recipient
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions and withholdings, and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. In addition,
and without duplication of any amounts payable pursuant to Section 3.01(a), the
Borrower agrees to pay, or at the option of the Administrative Agent timely
reimburse it for, all Other Taxes.

(b) Without duplication of any amounts payable pursuant to Section 3.01(a), the
Borrower agrees to indemnify each Agent and each Lender, within 10 Business Days
after written demand therefor, for (i) the full amount of any Indemnified Taxes
(including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable by such Agent and such

 

-126-



--------------------------------------------------------------------------------

Lender and (ii) any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, in each case, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided however that the Borrower shall not be required to indemnify any Agent
or Lender pursuant to this Section 3.01(b) for any interest, penalties or
expenses to the extent resulting from such Agent’s or such Lender’s failure to
notify the Borrower of such possible indemnification claim within 180 days after
such Agent or such Lender, as applicable, receives written notice from the
applicable Governmental Authority of the specific Tax assessment or deficiency
claim giving rise to such indemnification claim. A copy of a receipt or any
other document evidencing payment delivered to the Borrower by a Recipient, or
by the Administrative Agent on its own behalf or on behalf of a Recipient, shall
be conclusive absent manifest error. If any Lender or Agent determines, in its
reasonable discretion, that it has received a refund in respect of any
Indemnified Taxes as to which indemnification or additional amounts have been
paid to it by a Borrower or any Guarantor pursuant to this Section 3.01, it
shall reasonably promptly pay an amount equal to such refund after it is
determined that such refund pertains to Indemnified Taxes (but only to the
extent of indemnity payments made, or additional amounts paid, by a Borrower or
any Guarantor under this Section 3.01 with respect to the Indemnified Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that the Borrower or the Guarantor, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return an amount equal to such refund (plus any applicable interest, additions
to Tax or penalties) to such party in the event such party is required to repay
such refund to the relevant taxing authority. Such Lender or Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential). Notwithstanding anything to the contrary in this paragraph (b),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (b) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. Nothing herein contained shall oblige any Lender or
Agent to claim any Tax refund or to make available its Tax returns or disclose
any information relating to its Tax affairs or any computations in respect
thereof.

(c) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (b) with respect to such Lender it will, if
requested by the Borrower, use reasonable efforts (subject to legal and
regulatory restrictions), at Borrower’s expense, to designate another Applicable
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the judgment of such Lender, cause
such Lender and its Applicable Lending Office(s) to suffer no material economic,
Taxes, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(e) shall affect or postpone any of the Secured Obligations of
the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent

 

-127-



--------------------------------------------------------------------------------

that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.07(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(f) Status of the Lenders: (i) Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or inaccurate in any material
respect, deliver reasonably promptly to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the applicable withholding agent) or
reasonably promptly notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.

(ii) Without limiting the generality of the foregoing:

(A) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent, and if applicable, the assigning Lender (or, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) on or before the date on which it becomes a party to this
Agreement (or, in the case of (x) a Participant, on or before the date on which
such Participant purchases the related participation and (y) an assignee, on or
before the effective date of such assignment), on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding. Each
Lender that is not a “United States person” as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall, to the extent it is legally able to do so,
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of (x) a Participant, on
or before the date on which such Participant purchases the related participation
and (y) an assignee, on or before the effective date of such assignment), and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent, two properly completed and duly
signed copies of whichever of the following is applicable:

 

-128-



--------------------------------------------------------------------------------

(1) an executed original of Internal Revenue Service Form W-8BEN, W-8BEN-E, as
applicable (with respect to eligibility for benefits under any income tax
treaty), or successor and related applicable forms, as the case may be,
certifying to such Foreign Lender’s entitlement as of such date to an exemption
from or reduction of United States withholding tax with respect to payments to
be made under this Agreement,

(2) Internal Revenue Service Form W-8ECI (or any successor forms),

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit L (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent and
Borrower, to the effect that such Lender is not (A) a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable (or any successor forms),

(4) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by Internal Revenue Service Form W-8ECI, W-8BEN or W-8BEN-E, as
applicable (or any successor forms), United States Tax Compliance Certificate,
Internal Revenue Service Form W-9, Form W-8IMY (or other successor forms) and/or
any other required information from each beneficial owner, as applicable
(provided that, if the Lender is a partnership (and not a participating Lender)
and one or more direct or indirect partners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such direct or indirect partner(s)), or

(5) any other form prescribed by applicable U.S. federal income tax Laws
(including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents.

Further, each Foreign Lender agrees, (i) to the extent it is not precluded from
doing so by a Change in Law and otherwise legally able to do so, to deliver to
the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, an executed
original of the applicable Form W-8 or successor and related applicable forms or
certificates, on or before the date that any such form or certificate, as the
case may be, expires or becomes obsolete or invalid in accordance with
applicable U.S. laws and regulations, (ii) in the case of a Foreign Lender that
delivers a United States Tax Compliance Certificate, to deliver to the Borrower
and the Administrative Agent, and if applicable, the assigning Lender (or, in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), such statement on an annual basis reasonably
promptly after the anniversary of the date on which such Foreign Lender became a
party to this Agreement (or, in the case of a Participant, the date on which the
Participant purchased the related participation), and (iii) to notify promptly
the Borrower and the Administrative Agent (or, in the case of a Participant, the
Lender from which the related participation shall have been purchased) if it is
no longer able to deliver, or if it is required to withdraw or cancel, any form
or certificate previously delivered by it pursuant to this Section 3.01(f).

 

-129-



--------------------------------------------------------------------------------

(A) In addition, but without duplication of the covenant as to United States
withholding tax contained in Section 3.01(f)(i) and (ii), any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction(s) in which the Borrower is organized, or any treaty to which
any such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
original documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(B) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver. Each Lender authorizes the Administrative Agent to deliver to the
Borrower and to any successor Agent any documentation provided by the Lender to
the Agent pursuant to this Section 3.01(f).

(g) The Administrative Agent shall provide the Borrower with two properly
completed and duly executed original copies of, if it is a United States person
(as defined in Section 7701(a)(30) of the Code), Internal Revenue Service Form
W-9 certifying that it is exempt from U.S. federal backup withholding, and, if
it is not a United States person, (1) Internal Revenue Service Form W-8ECI with
respect to payments to be received by it as a beneficial owner and (2) Internal
Revenue Service Form W-8IMY (together with required accompanying documentation)
with respect to payments to be received by it on behalf of the Lenders, and
shall update such forms periodically upon the reasonable request of the
Borrower, and whenever a lapse in time or change in circumstances renders any
such form or documentation expired, obsolete or inaccurate in any material
respect, or promptly notify the Borrower in writing of its legal ineligibility
to do so. Notwithstanding any other provision of this clause (g), the
Administrative Agent shall not be required to deliver any form that such
Administrative Agent is not legally eligible to deliver.

Section 3.02 Inability to Determine Rates.

(a) If, after the Closing Date, either the Administrative Agent or the Required
Lenders reasonably determine that for any reason adequate and reasonable means
do not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan denominated in any
currency, or the Required Lenders (excluding for all purposes of this
Section 3.02 only, the portion of the Total Outstandings and unused Commitments
that are not available for Loans in such currency) determine that the
Eurocurrency Rate for any requested Interest Period with respect to such
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding

 

-130-



--------------------------------------------------------------------------------

such Loan, or that deposits are not being offered to banks in the applicable
London interbank Eurodollar, or other applicable market, for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in such currency shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Eurocurrency Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event or Early Opt-in
Election will become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Borrower, so long as the Administrative Agent has not received, by such
time, written notice of objection to such proposed amendment from Lenders
comprising the Required Lenders; provided that, with respect to any proposed
amendment containing any SOFR-Based Rate, the Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained therein. No
replacement of Eurocurrency Rate with a Benchmark Replacement will occur prior
to the applicable Benchmark Transition Start Date. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative
Agent, the Borrower or Lenders pursuant to this Section 3.02, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.02.

(d) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Committed Loan Notice that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Rate Borrowing shall be ineffective and (ii) if any Committed Loan
Notice requests a Eurocurrency Rate Borrowing, such Borrowing shall be made as a
Base Rate Borrowing.

Section 3.03 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan or issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.03(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes indemnifiable under Section 3.01, (ii)
Excluded Taxes described in clauses (b) through

 

-131-



--------------------------------------------------------------------------------

(d) of the definition of Excluded Taxes or (iii) Excluded Taxes described in
clause (a) of the definition of Excluded Taxes to the extent such Taxes are
imposed on or measured by such Lender’s net income or profits (or are franchise
Taxes imposed in lieu thereof) or (iv) reserve requirements contemplated by
Section 3.03(c)), then from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.05), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that as a result of any Change in Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.05), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

(d) Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use reasonable efforts to designate
another Applicable Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.03(e) shall affect or postpone any of
the Secured Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.03(a), (b), (c) or (d).

Section 3.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

-132-



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.05 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02,
Section 3.03 or Section 3.04, the Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event that gives
rise to such claim; provided that, if the circumstance giving rise to such claim
is retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.03, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurocurrency Rate Loans from one Interest Period
to another, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.05(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, Section 3.03 or
Section 3.04 hereof that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

(ii) all Loans denominated in Dollars that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

 

-133-



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurocurrency Rate Loans denominated in Dollars pursuant to this
Section 3.05 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.06 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.03 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
(provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register) and (ii) deliver Notes, if any, evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitments and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Loan Parties owing
to the assigning Lender relating to the Loan Documents and participations so
assigned shall be paid in full by the assignee Lender or the Loan Parties (as
applicable) to such assigning Lender concurrently with such assignment and
assumption, any amounts owing to the assigning Lender (other than a Defaulting
Lender) under Section 3.04 as a consequence of such assignment and, in the case
of an assignment of Term Loans in connection with a Repricing Transaction, the
premium, if any, that would have been payable by the Borrower on such date
pursuant to Section 2.05(a)(iv) if such Lender’s Term Loans subject to such
assignment had been prepaid on such date shall have been paid by the Borrower to
the assigning Lender and (C) upon such payment and, if so requested by the
assignee Lender, the assignor Lender shall deliver to the assignee Lender the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

-134-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders (A) consent to an extension of the Maturity Date of
any Class of Loans as permitted by Section 2.15, (B) consent to a departure or
waiver of any provisions of the Loan Documents or (C) agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Secured Obligations hereunder and any assignment of rights by or
replacement of a Lender or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Closing Date Conditions. The effectiveness of this Agreement and
the obligation of each Lender to make a Credit Extension on the Closing Date
shall be subject to satisfaction or waiver of the following conditions
precedent:

(a) Loan Documents. The Administrative Agent’s shall have received each of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) This Agreement. This Agreement from each of the parties listed on the
signature pages hereto and thereto.

(ii) Guaranty Agreement. Executed counterparts of the Guaranty from each of the
parties listed on the signature pages thereto.

(iii) Collateral Documents. Executed counterparts of each Collateral Document
set forth on Schedule 1.01A to the Closing Date Certificate required to be
executed on the Closing Date, duly executed by each Loan Party thereto and each
of the other parties listed on the signature pages thereto;

 

-135-



--------------------------------------------------------------------------------

(b) Notes. The Administrative Agent shall have received Notes executed by the
Borrower in favor of each Lender that has requested a Note at least five
(5) Business Days in advance of the Closing Date.

(c) Secretary’s Certificate. The Administrative Agent shall have received, (A) a
certificate from each Loan Party, signed by an Responsible Officer of such Loan
Party, and attested to by the secretary or any assistant secretary of such Loan
Party, together with (x) copies of the certificate or articles of incorporation
and by-laws (or other equivalent organizational documents), as applicable, of
such Loan Party, (y) the resolutions of such Loan Party referred to in such
certificate, and (z) a signature and incumbency certificate to the officers of
such persons executing the Loan Documents, in each case, each of the foregoing
shall be in form and substance reasonably acceptable to the Agents
(B) certificates of good standing or status (to the extent that such concepts
exist) from the applicable secretary of state (or equivalent authority) of the
jurisdiction of organization or formation of each Loan Party (in each case, to
the extent applicable).

(d) Fees and Expenses. All fees required to be paid on the Closing Date pursuant
to the Fee Letter and reasonable and documented or invoiced out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, shall, upon the initial Borrowing of the Initial Term Loans, have
been, or will be substantially simultaneously, paid (which amounts may be offset
against the proceeds of the Credit Facilities).

(e) Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice or Letter of Credit Application, as applicable, relating
to each Credit Extension to be made on the Closing Date.

(f) Legal Opinion. A customary legal opinion from Kirkland & Ellis LLP, counsel
to the Loan Parties, addressed to the Agents and the Lenders on the Closing
Date, and a customary legal opinion from Modrall Sperling, New Mexico counsel to
the Loan Parties, addressed to the Agents and the Lenders on the Closing Date.

(g) KYC; Patriot Act; Beneficial Ownership Certificate. The Administrative
Agent, the Lenders and the Lead Arrangers shall have received, at least three
(3) business days prior to the Closing Date, all documentation and other
information about Holdings and the Borrower as has been reasonably requested by
the Administrative Agent, the Lenders or the Lead Arrangers in writing at least
ten (10) business days prior to the Closing Date and that is reasonably required
by United States regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act and a beneficial ownership certificate to the extent expressly
required under the Beneficial Ownership Regulation (a “Beneficial Ownership
Certificate”).

(h) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension; provided, that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(i) No Default or Event of Default. No Default or Event of Default shall exist,
or would result from the funding of the Initial Term Loans and Initial Revolving
Borrowing, if applicable.

 

-136-



--------------------------------------------------------------------------------

(j) Collateral and Guarantee Requirement. The Administrative Agent shall have
received evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent (including, without limitation,
receipt of duly executed payoff letters and UCC-3 termination statements);
provided that to the extent any security interest in any Collateral is not or
cannot be provided and/or perfected on the Closing Date (other than (i) the
pledge and perfection of the security interest in the equity interests of the
Borrower and each domestic Guarantor (other than Holdings) (provided that such
certificates will be required to be delivered on the Closing Date) and
(ii) other assets pursuant to which a lien may be perfected by the filing of a
financing statement under the Uniform Commercial Code) after your use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition to any Borrowing on the Closing Date, but
instead shall be required to be provided and/or perfected within 90 days after
the Closing Date (or such later date after the Closing Date as the
Administrative Agent shall agree) pursuant to arrangements to be mutually agreed
by the Administrative Agent and the Borrower acting reasonably.

(k) Closing Date Refinancing. Prior to, or substantially concurrently with the
funding of the Initial Term Loans and the Initial Revolving Borrowing (if any),
all existing indebtedness of Holdings and its Subsidiaries under the Existing
Credit Agreement, and all Liens and guarantees in support thereof, will be
repaid, redeemed, defeased, discharged, refinanced or terminated and all
commitments thereunder terminated (the foregoing, collectively, the “Closing
Date Refinancing”).

(l) Insurance. The Administrative Agent shall have received evidence that all
insurance certificates required to be maintained pursuant to the Loan Documents
has been obtained and is in effect and that the Administrative Agent and
Collateral Agent has been named as loss payee and additional insured under each
United States insurance policy with respect to such insurance as to which the
Administrative Agent shall have requested to be so named.

(m) Closing Date Certificate. The Administrative Agent shall have received a
Closing Date Certificate.

(n) No MAE. Since December 31, 2019, no Material Adverse Effect shall have
occurred or is reasonably expected to occur.

(o) Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of Holdings substantially in the
form of Exhibit N hereto.

(p) Financial Statements. The Lead Arranges shall have received the Audited
Financial Statements, the Unaudited Financial Statements and the Pro Forma
Financial Statements.

(q) Inside Date. The Lead Arrangers shall have been afforded a period of at
least 14 consecutive Business Days after the commencement of general
syndication; provided that (x) the date of November 27, 2020 shall not be
included in the calculation such period (but for the avoidance of doubt, the
exclusion of such date shall not restart such period), (y) such period shall
have ended on or prior to December 18, 2020 and provided further that in no
event shall the Closing Date occur prior to the earlier of (x) December 23, 2020
and (y) the date of consummation of an initial public offering generating net
cash proceeds of at least $450 million. It is understood and agreed that, unless
the Borrower has breached the provisions of Section 3 of the Commitment Letter,
the Lead Arrangers shall launch general syndication on or before November 30,
2020.

 

-137-



--------------------------------------------------------------------------------

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be. The Administrative
Agent shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding.

Section 4.02 Conditions to Subsequent Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension after the Closing Date is
subject to satisfaction (or waiver in accordance with Section 10.01) of the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Limited Condition Transaction) submitted by the Borrower shall
be deemed to be a representation and warranty that the applicable conditions
specified in Sections 4.02(a) and, if applicable, (b) have been satisfied on and
as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each of Holdings and the Borrower represents and warrant to the Agents and the
Lenders, at the time of each Credit Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws (including the USA PATRIOT Act, Anti-Corruption Laws, anti-money
laundering laws and Sanctions), orders, writs, injunctions and orders and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clause (a) (other than with respect to Holdings and the
Borrower), (b)(i), (c), (d) or (e), to the extent that failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-138-



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents) or (iv) violate any material Law; except (in the case of
clauses (b)(ii) and (b)(iv)), to the extent that such conflict, breach,
contravention, payment or violation could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the consolidated financial condition of
Holdings and the Borrower, as applicable, in accordance with GAAP.

(ii) The pro forma unaudited consolidated balance sheet and related pro forma
unaudited consolidated statement of income of the Borrower and its Subsidiaries
as of and for the twelve-month period ending June 30, 2020 (the “Pro Forma
Financial Statements”), prepared in good faith after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income), which need not be prepared in compliance with Regulation
S-X under the Securities Act or include adjustments for purchase accounting
(including adjustments of the type contemplated by Financial Accounting
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R).

 

-139-



--------------------------------------------------------------------------------

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or the
interpretation thereof, and that such restatements will not result in a Default
under the Loan Documents.

Section 5.06 Litigation. Except as set forth on Schedule 5.06 to the Closing
Date Certificate, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any Restricted Subsidiary or against any of
their properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good and valid title to, or valid leasehold interests in, or
easements or other limited property interests in, all property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, Permitted
Liens and any Liens and privileges arising mandatorily by Law and, in each case,
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.08 Environmental Compliance. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

(a) there are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against Holdings or any Subsidiary alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law;

(b) (i) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any other Subsidiary; and
(ii) there has been no Release of Hazardous Materials by any of the Loan Parties
or any other Subsidiary at, on, under or from any location in a manner which
would reasonably be expected to give rise to liability under Environmental Laws;

(c) neither Holdings nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law;

(d) all Hazardous Materials transported from any property currently or, to the
knowledge of Holdings or its Subsidiaries, formerly owned or operated by any
Loan Party or any other Subsidiary for off-site disposal have been disposed of
in compliance with all Environmental Laws;

(e) none of the Loan Parties nor any other Subsidiary has contractually assumed
any liability or obligation under or relating to any Environmental Law;

 

-140-



--------------------------------------------------------------------------------

(f) none of the Loan Parties is subject to any Environmental Liability; and

(g) the Loan Parties and each other Subsidiary and their respective businesses,
operations and properties are and have been in compliance with all Environmental
Laws.

Section 5.09 Taxes. Holdings and each Restricted Subsidiary have timely filed
all federal, provincial, state, municipal, foreign and other Tax returns and
reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and,
except for failures to file or pay as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws and
applicable foreign laws, respectively.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Capital Stock. As of the Closing Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11 to the Closing Date Certificate, and all
of the outstanding Capital Stock in Holdings and its Subsidiaries have been
validly issued, are fully paid and, in the case of Capital Stock representing
corporate interests, nonassessable and, on the Closing Date, all Capital Stock
owned directly or indirectly by Holdings or any other Loan Party are owned free
and clear of all Liens except (i) those created under the Collateral Documents,
(ii) those Liens permitted under Section 7.01. As of the Closing Date, Schedule
5.11 (a) sets forth the name and jurisdiction of organization or incorporation
of each Subsidiary, (b) sets forth the ownership interest of Holdings, the
Borrower and any of their Subsidiaries in each of their Subsidiaries, including
the percentage of such ownership and (c) identifies each Person the Capital
Stock of which are required to be pledged on the Closing Date pursuant to the
Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.

 

-141-



--------------------------------------------------------------------------------

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole is incorrect in any material respect when furnished or
contains, when furnished any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (giving effect to all supplements and updates thereto);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such information was
furnished; it being understood that (i) such projections are as to future events
and are not to be viewed as facts and are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower, (ii) no
assurance can be given that any particular projections will be realized and that
actual results during the period or periods covered by any such projections may
differ significantly from the projected results and (iii) such differences may
be material.

As of the Closing Date, the information included in any Beneficial Ownership
Certificate is true and correct in all material respects.

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries owns, or has a license or possesses a valid
and enforceable right to use, all of the trademarks, service marks, trade names,
domain names, together with the goodwill associated with the foregoing,
copyrights, patents, patent rights, technology, software, know-how, data,
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are used in or necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
Borrower, without violation of the rights of any Person, except to the extent
such failures or violations, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the conduct of the respective business of any Loan Party or other
Restricted Subsidiary as currently conducted does not infringe, misappropriate
or otherwise violate any IP Rights held by any other Person, except to the
extent such infringements, misappropriations or violations which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No written claim or litigation regarding any IP Rights
is pending or, to the knowledge of Borrower, threatened in writing against any
Loan Party or other Restricted Subsidiary, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and the other Restricted Subsidiaries has complied with all
applicable Laws relating to the privacy and security of personal information or
personal data, except to the extent any non-compliance, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. There has been no security breach or incident, unauthorized access or
disclosure, or other compromise of any of the Loan Parties’ or the other
Restricted Subsidiaries’ information technology assets and equipment, computers,
information technology systems, networks, hardware, software, websites,
applications, data and databases, including the data and information of their
respective customers and employees or collected, maintained, processed or stored
by or on behalf of the Loan Parties or the other Restricted Subsidiaries, except
to the extent any such incident, access, disclosure or other compromise, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transactions, Holdings and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on and security interests in, the Collateral
described therein and to the extent intended to be created thereby,

 

-142-



--------------------------------------------------------------------------------

except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity, and (i) when all appropriate filings or recordings
are made in the appropriate offices as may be required under applicable Laws
(which filings or recordings shall be made to the extent required by any
Collateral Document) and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Collateral
Document), the Liens created by such Collateral Documents will constitute so far
as possible under relevant Law and to the extent required by any Collateral
Document fully perfected first-priority Liens on, and security interests in, all
right, title and interest of the Loan Parties in such Collateral, in each case
subject to no Liens other than Permitted Liens.

Section 5.17 Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans will be used in accordance with Section 6.11; provided that the proceeds
of any Incremental Credit Facility may be used for any purpose agreed to by the
lenders thereof to the extent not otherwise in violation of this Agreement.

Section 5.18 Sanctions and Anti-Corruption Laws.

(a) Each Credit Party will maintain in effect and enforce policies and
procedures that are reasonably designed to promote compliance by the Credit
Parties and their respective directors, officers, employees and agents with the
FCPA and other applicable anti-corruption laws.

(b) Each of Holdings and its Subsidiaries is in compliance, in all material
respects, with all applicable Sanctions. No Borrowing or Letter of Credit, or
use of proceeds, will violate or result in the violation of any Sanctions
applicable to any party hereto.

(c) None of (I) the Borrower or any other Loan Party and (II) the Restricted
Subsidiaries that are not Loan Parties any director, manager, officer, employee
or, to the knowledge of the Borrower, agent of Holdings or any of their
Restricted Subsidiaries, in each case, is a Sanctioned Person.

(d) No part of the proceeds of any Loan or any Letter of Credit will be used for
any improper payments, directly or, to the knowledge of the Borrower,
indirectly, to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, or any other party (if applicable) in order to obtain,
retain or direct business or obtain any improper advantage, in violation of
Anti-Corruption Laws.

Section 5.19 Labor Matters. Except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, (i) there are no strikes, lockouts or other labor disputes against any
Loan Party pending or, to the knowledge of the Borrower, threatened and (ii) the
hours worked by and payments made to employees of the Loan Parties have not
violated the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters. The execution, delivery and
performance by each Loan Parties of the Loan Documents to which they are a party
and the consummation of the financing contemplated by the Loan Documents will
not give rise to any right of termination or right of renegotiation on the part
of any union under any material collective bargaining agreement by which any
Loan Party is bound.

Section 5.20 Compliance with Law. Each of Holdings, the Borrower and each
Restricted Subsidiary is in compliance with all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such Laws or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

-143-



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Secured Obligation shall remain unpaid
or unsatisfied (other than contingent indemnification obligations not yet due
and payable, obligations under Secured Hedge Agreements and Secured Cash
Management Obligations), or any Letter of Credit shall remain outstanding (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), Holdings shall cause each Restricted
Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) Annual Financials. Within one hundred and twenty (120) days after the end of
each fiscal year of Holdings ending after the Closing Date, a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (a) a report and opinion of an independent registered public accounting firm
of nationally recognized standing or other accounting firm reasonably acceptable
to the Administrative Agent (it being understood that BDO is reasonably
acceptable to the Administrative Agent), which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any qualification (for the avoidance of doubt, excluding an
emphasis of the matter or explanatory paragraph) as to “going concern” (other
than any “going concern” qualification with respect to or as a result of (x) an
upcoming maturity date under any Indebtedness or (y) any breach or impending
breach of the covenant in Section 7.09 or any other financial covenant in the
documentation evidencing any Indebtedness) or any qualification or exception as
to the scope of such audit and (b) prior to the consummation of an IPO, a
customary management discussion and analysis (in form reasonably acceptable to
the Administrative Agent) of the financial performance of Holdings and its
Restricted Subsidiaries;

(b) Quarterly Financials. Within sixty (60) days after the end of each of the
first three (3) fiscal quarters of each fiscal year of Holdings (or, with
respect to the first two (2) fiscal quarters for which financial statements are
due, seventy five (75) days) beginning with the first fiscal quarter ending
March 31, 2021, (A) a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes and (B) prior to the consummation of an
IPO, a conference call between management of Holdings and Lenders at a time to
be mutually agreed upon and upon reasonable notice; and

(c) Reconciliation. Simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

-144-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable consolidated financial
statements of any direct or indirect parent of Holdings that, directly or
indirectly, holds all of the Capital Stock of Holdings or (B) Holdings’ (or any
direct or indirect parent thereof, as applicable) Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to Holdings and its Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion an independent registered
public accounting firm of nationally recognized standing, which report and
opinion, subject to the same exceptions set forth above in Section 6.01, shall
be prepared in accordance with generally accepted auditing standards.

Any information required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include acquisition method accounting
adjustments relating to the Transactions (if applicable) or any Permitted
Investment to the extent it is not practicable to include any such adjustments
in such financial statement.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) Compliance Certificate. No later than five (5) Business Days after the
delivery of the financial statements referred to in Section 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(b) SEC Filings. Promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) Material Notices. Promptly after the furnishing thereof, copies of any
material requests or material notices received by any Loan Party or any of its
Restricted Subsidiaries (other than in the ordinary course of business) that
could reasonably be expected to result in a Material Adverse Effect;

(d) Other Required Information. Together with the delivery of the financial
statements pursuant to Section 6.01(a) and each Compliance Certificate pursuant
to Section 6.02(a), (i) a report setting forth the information required by
Section 4(b) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last
Compliance Certificate, (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a prepayment under Section 2.05(b), (iii) a list of
Subsidiaries that identifies each Subsidiary as a Material Subsidiary or an
Immaterial Subsidiary as of the date of delivery of such Compliance Certificate
or a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list and (iv) such other
information required by the Compliance Certificate;

 

-145-



--------------------------------------------------------------------------------

(e) Annual Budget. Prior to the consummation of an IPO, concurrently with the
delivery of any financial statements under Section 6.01(a) above, an annual
budget (on a quarterly basis) for such fiscal year in form customarily prepared
by the Borrower; and

(f) Additional Information. Promptly, such additional information regarding the
business, legal, financial or corporate affairs of any Loan Party or any
Material Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; provided that none of Holdings, the Borrower
nor any other Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

Documents required to be delivered pursuant to Section 6.01(a) and (b),
Section 6.02(a), or Section 6.02(c) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on Holdings’ or the
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

Holdings hereby acknowledges that (a) the Administrative Agent and/or the Lead
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Holdings hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holdings or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Holdings hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Holdings shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or its Affiliates or any of their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

-146-



--------------------------------------------------------------------------------

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent for prompt further
distribution to each Lender:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action Holdings proposes to
take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any Environmental Laws) pending against Holdings or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 6.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, and licenses
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) (other than with respect to Holdings and the Borrower) and (b),
(i) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.05 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, (b) maintain, protect, preserve and renew all
of its IP Rights and (c) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto with respect to tangible properties in accordance with prudent industry
practice.

Section 6.06 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons. If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then, to
the extent required by applicable Laws, Holdings shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon request, deliver to the Administrative Agent evidence of such
compliance in form reasonably acceptable to the Administrative Agent. Any such
insurance (excluding business interruption insurance) maintained in the United
States or Canada shall name the Collateral Agent as additional insured or loss
payee, as applicable.

Section 6.07 Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions, decrees and judgments applicable to Holdings, the Borrower or any
Subsidiary Guarantor or to their

 

-147-



--------------------------------------------------------------------------------

business or property (including without limitation Environmental Laws, ERISA,
Anti-Corruption Laws and Sanctions), except if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdings
or such Subsidiary, as the case may be.

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, managers, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to Holdings; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Holdings at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give Holdings the opportunity to participate in any
discussions with Holdings’ independent public accountants. Notwithstanding
anything to the contrary in this Section 6.09, none of Holdings or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.

Section 6.10 Covenant to Guarantee Secured Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect Wholly Owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party,
the designation in accordance with Section 6.13 of any existing direct or
indirect Wholly Owned Subsidiary as a Restricted Subsidiary or any Excluded
Subsidiary ceasing to be an Excluded Subsidiary:

(i) within sixty (60) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary to deliver any and all certificates
representing Capital Stock (to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (if applicable) instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; and

 

-148-



--------------------------------------------------------------------------------

(B) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected first priority Liens required by the Collateral and
Guarantee Requirement, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law).

Section 6.11 Use of Proceeds. Use the proceeds of any Credit Extension (i) on
the Closing Date, whether directly or indirectly, in a manner consistent with
the uses set forth in the Preliminary Statements to this Agreement and
(ii) after the Closing Date, whether directly or indirectly, for working
capital, capital expenditures, other general corporate purposes (including the
financing of Permitted Acquisitions, other Permitted Investments, working
capital and/or purchase price adjustments, prepayments of Specified Indebtedness
and related fees and expenses, and dividends and other distributions permitted
under this Agreement) and any other use not prohibited by this Agreement.

Section 6.12 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) subject to the limitations set forth in the Collateral and Guarantee
Requirement, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or
the Collateral Agent may reasonably request from time to time in order to carry
out more effectively the purposes of this Agreement and the Collateral
Documents; provided, however, that except as set forth in clause (e) of the
Collateral and Guarantee Requirement, notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement or any other Loan
Document shall require the Borrower or Loan Party (A) to make any filings or
take any actions to record or to perfect the Collateral Agent’s lien on or
security interest in (x) any IP Rights other than UCC filings and the filing of
documents effecting the recordation of security interests in the United States
Copyright Office and United States Patent and Trademark Office or (y) any IP
Rights subsisting outside of the United States or (B) to reimburse the
Administrative Agent for any costs or expenses incurred in connection with
making such filings or taking any other such action;

(b) Within the time periods specified on Schedule 6.12 hereto (as each may be
extended by the Administrative Agent in its reasonable discretion), complete
such undertakings as are set forth on Schedule 6.12 hereto.

Section 6.13 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Borrower may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary if that designation would not cause an Event of Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
fair market value of all outstanding Investments owned by Holdings and its
Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments
pursuant to Section 7.06 or under one or more clauses of the definition of
Permitted Investments, as determined by the Borrower. That designation will only
be permitted if the

 

-149-



--------------------------------------------------------------------------------

Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Notwithstanding
the foregoing, no Subsidiary may be designated an Unrestricted Subsidiary if
such Subsidiary owns any Material Intellectual Property.

(b) Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by an Officer’s
Certificate certifying that such designation complies with the preceding
conditions and was permitted by Section 7.06.

(c) The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 7.03 (including
pursuant to Section 7.03(b)(v) treating such redesignation as an acquisition for
the purpose of such clause (v)), calculated on a pro forma basis as if such
designation had occurred at the beginning of the applicable reference period;
and (2) no Event of Default would be in existence following such designation.
Any such designation by the Borrower shall be evidenced to the Administrative
Agent by an Officer’s Certificate certifying that such designation complies with
the preceding conditions.

Section 6.14 Payment of Taxes. Holdings will pay and discharge or cause to paid
and discharged, and will cause each of the Restricted Subsidiaries to pay and
discharge, all Taxes imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any properties of Holdings or any of the Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither Holdings nor any
of the Restricted Subsidiaries shall be required to pay or cause to be paid any
such Tax or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP, or which would not reasonably be expected, individually or
in the aggregate, to constitute a Material Adverse Effect.

Section 6.15 Lender Calls. Holdings will hold a conference call (at a time
mutually agreed upon by Holdings and the Administrative Agent but, in any event,
no earlier than the Business Day following the delivery of applicable financial
information pursuant to Sections 6.01(a) and (b) above) with all Lenders who
choose to attend such conference call to discuss the results of the previous
fiscal quarter; provided that notwithstanding the foregoing, the requirement set
forth in this Section 6.16 may be satisfied with an earnings call held for the
benefit of the Borrower’s securities holders that is open to the Lenders.

Section 6.16 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to obtain and to maintain public corporate credit facility
ratings in respect of the Initial Term Loans and corporate family ratings in
respect of the Borrower, in each case, from Moody’s and S&P; provided, however,
in each case, that the Borrower shall not be required to obtain or maintain any
specific rating.

Section 6.17 Anti-Terrorism; Sanctions; Anti-Corruption. Comply in all material
respects with all applicable Sanctions, Anti-Corruption Laws and Anti-Terrorism
Laws; (i) Not repay the Loans, or make any other payment to any Lender, using
funds or properties of Holdings, the Borrower or any Restricted Subsidiaries
that are, to the knowledge of the Borrower, the property of any Person that is
the subject or target of applicable Sanctions or that are, to the knowledge of
the Borrower, beneficially owned, directly or indirectly, by any Person that is
the subject or target of applicable Sanctions, in each case, that would cause a
violation of Anti-Terrorism Laws or applicable Sanctions or any other applicable
Requirement of Law by any Person participating in the Loans or Letters of
Credit, or (ii) to the knowledge of Borrower, not permit any Person that is the
subject of Sanctions to have any direct or indirect interest, in Holdings, the
Borrower or any of the Subsidiaries, with the result that the investment in
Holdings, the Borrower or any of the Subsidiaries (whether directly or
indirectly) or the Loans made by the Lenders would be in violation of any
applicable Sanctions.

 

-150-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Secured Obligation shall remain unpaid
or unsatisfied (other than contingent indemnification obligations not yet due
and payable, obligations under Secured Hedge Agreements and Secured Cash
Management Obligations), or any Letter of Credit shall remain outstanding (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made):

Section 7.01 Liens.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or permit to exist any Lien on any asset
or property of the Borrower or any Restricted Subsidiary, unless such Lien is a
Permitted Lien.

(b) With respect to any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness, such Lien
shall also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

Section 7.02 [Reserved].

Section 7.03 Indebtedness.

(a) The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Borrower and any of the Restricted Subsidiaries may
Incur additional Indebtedness (including Acquired Indebtedness) for any purpose,
in an aggregate principal amount equal to the sum of any unused portion of the
(1) Unrestricted Incremental Amount and (2) additional unlimited amounts, if on
the date of such Incurrence and after giving pro forma effect thereto (including
pro forma application of the proceeds thereof) and after giving effect to any
Permitted Investment consummated in connection therewith, any indebtedness
repaid with the proceeds thereof and any other acquisition, disposition, debt
incurrence, debt retirement and other appropriate pro forma adjustments and all
other appropriate pro forma adjustments (but excluding the cash proceeds of any
such Indebtedness and without giving effect to any amount incurred
simultaneously under (x) the Unrestricted Incremental Amount, (y) any other
fixed dollar incurrence basket or (z) the Revolving Credit Facility) (and, in
each case, for the avoidance of doubt, for purposes of calculating the Interest
Coverage Ratio, without giving effect to any interest expense attributable to
any such Indebtedness in connection therewith), (A) if such Indebtedness is
secured by a Lien on the Collateral that is pari passu with the Liens securing
the Initial Term Loans, the Consolidated First Lien Secured Leverage Ratio for
the most recently ended Test Period does not exceed 2.55:1.00 (or, to the extent
such

 

-151-



--------------------------------------------------------------------------------

Indebtedness is incurred in connection with any Permitted Investment, the
Consolidated First Lien Secured Leverage Ratio for the most recently ended Test
Period does not exceed the greater of 2.55:1.00 and the Consolidated First Lien
Secured Leverage Ratio immediately prior to such Permitted Investment), (B) if
such Indebtedness is secured by a Lien on the Collateral that is junior to the
Liens securing the Initial Term Loans, the Consolidated Total Senior Secured
Leverage Ratio for the most recently ended Test Period does not exceed 3.05:1.00
(or, to the extent such Indebtedness is incurred in connection with any
Permitted Investment, the Consolidated Total Senior Secured Leverage Ratio for
the most recently ended Test Period does not exceed the greater of 3.05:1.00 and
the Consolidated Total Senior Secured Leverage Ratio immediately prior to such
Permitted Investment) or (C) if such Indebtedness is secured by assets not
constituting Collateral or is unsecured, Consolidated Total Leverage Ratio for
the most recently ended Test Period does not exceed 3.05:1.00 (or, to the extent
such Indebtedness is incurred in connection with any Permitted Investment, the
Consolidated Total Leverage Ratio for the most recently ended Test Period does
not exceed the greater of 3.05:1.00 and the Consolidated Total Leverage Ratio
immediately prior to such Permitted Investment) or provided, further, that to
the extent so utilized, such incurrence pursuant to Section 7.03(a)(1) above
shall reduce, dollar for dollar, the availability under the Unrestricted
Incremental Amount for all other purposes (provided, that such amounts may be
reclassified at any time, as the Borrower may elect from time to time, as
incurred under the applicable incurrence ratio set forth in this clause (a) if
the Borrower meets the applicable leverage (or coverage) ratio at such time on a
pro forma basis; provided, further, that (A) upon the effectiveness of such
Indebtedness, except in connection with a Limited Condition Transaction (in
which case no Specified Default shall have occurred and is continuing or would
result therefrom), no Default or Event of Default has occurred and is continuing
or shall result therefrom (or, in the case of incurrences in connection with a
Permitted Investment or other Investment not prohibited hereunder, no Specified
Default shall have occurred and is continuing or would result therefrom),
(B) such Indebtedness shall not mature earlier than the Maturity Date applicable
to the Initial Term Loans, (C) as of the date of the incurrence of such
Indebtedness, the Weighted Average Life to Maturity of such Indebtedness shall
not be shorter than that of the Term Loans, (D) the other terms and conditions
of such Indebtedness (excluding pricing, optional prepayment or redemption
terms) reflect market terms on the date of incurrence or issuance of such
Indebtedness (as reasonably determined by the Borrower in good faith), (E) if
such Indebtedness is secured by the Collateral, such Indebtedness shall be
subject to a Customary Intercreditor Agreement (which, to the extent such
Indebtedness is funded into escrow, may be effective (or entered into) only
immediately after the proceeds thereof are released from such escrow), (F) if
such Indebtedness is in the form of MFN Qualifying Term Loans, then the MFN
Adjustment shall be made to the Initial Term Loans to the extent otherwise
required under Section 2.14(b) (other than to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted or exchanged would
not otherwise be subject to the MFN Adjustments) and (G) the aggregate principal
amount of such Indebtedness incurred by Restricted Subsidiaries that are not
Loan Parties shall not exceed the greater of (x) $107.0 million and (y) 50.0% of
LTM EBITDA at the time of Incurrence.

(b) Section 7.03(a) shall not prohibit the Incurrence of the following
Indebtedness;

(i) Indebtedness of Borrower and any of the Restricted Subsidiaries under the
Loan Documents, including any refinancing thereof incurred under Section 2.18,
Indebtedness incurred under Section 2.14, Section 2.15 or Section 2.17, and in
each case, any Refinancing Indebtedness thereof (or successive Refinancing
Indebtedness thereof);

 

-152-



--------------------------------------------------------------------------------

(ii) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of Borrower or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness or other obligations is not prohibited by the
terms of this Agreement;

(iii) Indebtedness of Borrower to any Restricted Subsidiary or Indebtedness of a
Restricted Subsidiary to Borrower or any Restricted Subsidiary; provided that
Indebtedness owed by any Loan Party to any Restricted Subsidiary that is not a
Loan Party incurred pursuant to this clause (iii) shall be subordinated in right
of payment to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent (provided, for the avoidance of doubt a Global Intercompany
Note shall be reasonably satisfactory); provided, further, that:

(A) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than Holdings or a Restricted Subsidiary; and

(B) any sale or other transfer of any such Indebtedness to a Person other than
Holdings or a Restricted Subsidiary,

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by Holdings or such Restricted Subsidiary, as the case may be;

(iv) Indebtedness represented by (i) any Indebtedness outstanding on the Closing
Date; provided that any such Indebtedness in a principal amount in excess of
$3.0 million is set forth on Schedule 7.03 to the Closing Date Certificate,
(ii) Refinancing Indebtedness Incurred in respect of any Indebtedness described
in clause (iv)(i) and (iii) Management Advances;

(v) Indebtedness of (x) the Borrower or any Restricted Subsidiary incurred or
issued to finance a Permitted Investment or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary in accordance with the terms of this
Agreement or merged into, amalgamated or consolidated with the Borrower or a
Restricted Subsidiary in accordance with the terms of the this Agreement
(including designating an Unrestricted Subsidiary as a Restricted Subsidiary);
provided that after giving pro forma effect to such acquisition, merger,
amalgamation or consolidation, either:

(A) the Borrower would be permitted to incur such Indebtedness pursuant to
Section 7.03(a); or

(B) such Indebtedness constitutes Acquired Indebtedness (other than Indebtedness
incurred in contemplation of the transaction or series of related transactions
pursuant to which such Person became a Restricted Subsidiary or was otherwise
acquired by Holdings or a Restricted Subsidiary), and after giving pro forma
effect to such Acquired Indebtedness, (A) if such Indebtedness is secured by a
Lien on the Collateral that is pari passu with the Liens securing the Initial
Term Loans, the Consolidated First Lien Secured Leverage Ratio for the most
recently ended Test Period does not exceed the Consolidated First Lien Secured
Leverage Ratio immediately prior to the acquisition of such Acquired
Indebtedness, (B) if such Indebtedness is secured by a Lien on the Collateral
that is junior to the Liens securing the Initial Term Loans, the Consolidated
Total Senior Secured Leverage Ratio for the most recently ended Test Period does
not exceed the Consolidated Total Senior Secured Leverage Ratio immediately
prior to the acquisition of such Acquired Indebtedness or (C) if such
Indebtedness is

 

-153-



--------------------------------------------------------------------------------

secured by assets not constituting Collateral or is unsecured, Consolidated
Total Leverage Ratio for the most recently ended Test Period does not exceed the
Consolidated Total Leverage Ratio immediately prior to the acquisition of such
Acquired Indebtedness;

(vi) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(vii) the incurrence of (i) Indebtedness (including Indebtedness represented by
Capitalized Lease Obligations or Purchase Money Obligations) Incurred to finance
the purchase, lease, expansion, construction, installation, replacement, repair
or improvement of property (real or personal), equipment or other assets,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this subclause (i) and then outstanding, does not exceed the greater
of (x) $54.0 million and (y) 25.0% of LTM EBITDA at the time of Incurrence and
any Refinancing Indebtedness in respect thereof and (ii) arising out of Sale and
Leaseback Transactions in an aggregate outstanding principal amount, which does
not exceed the greater of (a) $54.0 million and (b) 25.0 % of LTM EBITDA at the
time of incurrence, and any Refinancing Indebtedness in respect thereof;

(viii) Indebtedness in respect of (i) workers’ compensation claims, health,
disability or other employee benefits, property, casualty or liability
insurance, self-insurance obligations, customer guarantees, performance,
indemnity, surety, judgment, bid, appeal, advance payment (including progress
premiums), customs, value added or other tax or other guarantees or other
similar bonds, instruments or obligations and completion guarantees and
warranties or relating to liabilities, obligations or guarantees Incurred in the
ordinary course of business or consistent with past practice; (ii) the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or
consistent with past practice; (iii) customer deposits and advance payments
(including progress premiums) received from customers for goods or services
purchased in the ordinary course of business or consistent with past practice;
(iv) letters of credit, bankers’ acceptances, discounted bills of exchange,
discounting or factoring of receivables or payables for credit management
purposes, warehouse receipts, guarantees or other similar instruments or
obligations issued or entered into, or relating to liabilities or obligations
Incurred in the ordinary course of business or consistent with past practice;
(v) Cash Management Obligations and (vi) Settlement Indebtedness;

(ix) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs, deferred purchase price or
other adjustments of purchase price or, in each case, similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business, assets, a Person (including any Capital Stock of a Subsidiary)
or Investment (other than Guarantees of Indebtedness Incurred by any Person
acquiring or disposing of such business, assets, Person or Investment for the
purpose of financing such acquisition or disposition);

(x) Indebtedness in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause (x) and then outstanding, will not exceed 100.0% of the Net Cash
Proceeds received by Holdings from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock or otherwise contributed to the
equity (in each case, other than through the issuance of Disqualified Stock,
Designated Preferred Stock or an Excluded Contribution or Cure Amount) of
Holdings, in each case, subsequent to the Closing Date, and any Refinancing
Indebtedness in respect thereof; provided,

 

-154-



--------------------------------------------------------------------------------

however, that (i) any such Net Cash Proceeds that are so received or contributed
shall not increase the amount available for making Restricted Payments to the
extent Holdings and its Restricted Subsidiaries Incur Indebtedness in reliance
thereon and (ii) any Net Cash Proceeds that are so received or contributed shall
be excluded for purposes of Incurring Indebtedness pursuant to this clause
(x) to the extent such Net Cash Proceeds or cash have been applied to make
Restricted Payments;

(xi) Indebtedness of Non-Loan Parties and joint ventures in an aggregate
principal amount not to exceed the greater of (i) $96.0 million and (ii) 45.0%
of LTM EBITDA at the time of incurrence, and any Refinancing Indebtedness in
respect thereof;

(xii) (i) Indebtedness issued by Borrower or any of its Subsidiaries to any
future, present or former employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) of Holdings, any of its Subsidiaries or any Parent
Entity (or permitted transferees, assigns, estates, or heirs of such employee,
director, contractor or consultant), in each case to finance the purchase or
redemption of Capital Stock of Holdings or any Parent Entity that is permitted
by Section 7.06 hereof and (ii) Indebtedness consisting of obligations under
deferred compensation or any other similar arrangements incurred in the ordinary
course of business, consistent with past practice or in connection with the
Transactions, any Investment or any acquisition (by merger, consolidation,
amalgamation or otherwise);

(xiii) Indebtedness of Borrower or any of the Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case Incurred in the ordinary course
of business or consistent with past practice;

(xiv) Indebtedness in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (xiv) and then outstanding, will not exceed the greater
of (a) $96.0 million and (b) 45.0% of LTM EBITDA and, any Refinancing
Indebtedness in respect thereof; provided, if secured by a Lien on the
Collateral, Indebtedness incurred pursuant to clause (xiv) shall be secured on a
junior basis to the Liens on securing the Facilities;

(xv) Indebtedness in respect of any Qualified Securitization Financing or any
Receivables Facility;

(xvi) any obligation, or guaranty of any obligation, of Borrower or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of Holdings or a Restricted Subsidiary incurred in the ordinary course
of business or consistent with past practice for all or any portion of the
amounts payable by such customers to the Person extending such credit;

(xvii) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including, if so consistent, that
(1) the repayment of such Indebtedness is conditional upon such customer
ordering a specific amount of goods or services and (2) such Indebtedness does
not bear interest or provide for scheduled amortization or maturity;

(xviii) Indebtedness of Borrower or any of the Restricted Subsidiaries arising
pursuant to any Permitted Intercompany Activities, Permitted IPO Reorganization
and Permitted Tax Restructuring or related transaction;

 

-155-



--------------------------------------------------------------------------------

(xix) [reserved];

(xx) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes (issued in a public offering, Rule 144A
offering or other private placement or a bridge financing in lieu of the
foregoing) or loans) (such Indebtedness incurred pursuant to this clause
(xx) being referred to as “Permitted Alternative Incremental Facilities Debt”)
incurred by Borrower or any Restricted Subsidiary to the extent that the
Borrower could establish such Permitted Alternative Incremental Facilities Debt
under the Unrestricted Incremental Amount or satisfy the Incremental Incurrence
Test were such Permitted Alternative Incremental Facilities Debt an Incremental
Facility, and such Indebtedness shall be deemed to be incurred in reliance on
Section 2.14 and, solely to the extent incurred in reliance on the Unrestricted
Incremental Amount, result in a dollar-for-dollar reduction of the amount of
Indebtedness that may be incurred under the Unrestricted Incremental Amount;
provided that (A) upon the effectiveness of such Indebtedness, except in
connection with a Limited Condition Transaction (in which case no Specified
Default shall have occurred and is continuing or would result therefrom), no
Default or Event of Default has occurred and is continuing or shall result
therefrom (or, in the case of incurrences in connection with a Permitted
Investment or other Investment not prohibited hereunder, no Specified Default
shall have occurred and is continuing or would result therefrom), (B) such
Indebtedness shall not mature earlier than the Maturity Date applicable to the
Initial Term Loans, (C) as of the date of the incurrence of such Indebtedness,
the Weighted Average Life to Maturity of such Indebtedness shall not be shorter
than that of the Term Loans (without giving effect to any prepayments), (D) no
Subsidiary is an obligor with respect to such Indebtedness unless such
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed the Secured Obligations, (E) the other terms and
conditions of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, premiums, fees and prepayment or redemption terms and
provisions, which shall be determined by the Borrower) either, at the option of
the Borrower, (x) reflect market terms and conditions (taken as a whole) on the
date of incurrence, issuance or effectiveness of such Indebtedness (as
determined by the Borrower in good faith) or are reasonably acceptable to the
Administrative Agent or (y) are not materially more restrictive of Holdings and
its Restricted Subsidiaries (when taken as a whole) than the terms and
conditions of this Agreement (when taken as a whole) (except, in the case of
either clause (x) or (y), for covenants or other provisions applicable only to
periods after the Maturity Date applicable to the Initial Term Loans) (it being
understood that (A) to the extent that any financial maintenance covenant is
added for the benefit of any such Indebtedness, the terms and conditions of such
Indebtedness shall be deemed not to be more restrictive than the terms and
conditions of this Agreement if such financial maintenance covenant is also
added for the benefit of all Facilities hereunder, and (B) no consent shall be
required from the Administrative Agent for terms or conditions that are not
market terms or are more restrictive than this Agreement if such terms are added
to this Agreement), (F) such Indebtedness shall not be secured by any assets
that are not Collateral and shall be subject to a Customary Intercreditor
Agreement (which, to the extent such Indebtedness is funded into escrow, may be
effective (or entered into) only immediately after the proceeds thereof are
released from such escrow), (G) if such Indebtedness is in the form of MFN
Qualifying Term Loans, then the MFN Adjustment shall be made to the Initial Term
Loans to the extent otherwise required under Section 2.14(b) (other than to the
extent such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged would not otherwise be subject to the MFN Adjustments)
and (H) any Indebtedness incurred pursuant to this clause (xx)(i) in the form of
notes shall not have any mandatory prepayment or redemption features (other than
customary asset sale events, insurance and condemnation proceeds events, change
of control offers or events of default and, if applicable, AHYDO Catch-Up
Payments) that could result in prepayments or redemptions of such Indebtedness
prior to the Maturity Date applicable to the Initial Term Loans and (ii) any
Refinancing Indebtedness incurred under the foregoing clause (xx)(i);

 

-156-



--------------------------------------------------------------------------------

(xxi) seller paper or other indebtedness incurred to finance the payment of
earn-out obligations with respect to Permitted Investments;

(xxii) trade letters of credit in an amount not to exceed the greater of
(a) $25 million and (b) 10.0% of LTM EBITDA at any one time outstanding; and

(xxiii) Disqualified Stock so long as on a pro forma basis the Interest Coverage
Ratio is greater than or equal to 2.00 to 1.00.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 7.03:

(i) in the event that all or any portion of any item of Indebtedness meets the
criteria of more than one of the types of Indebtedness described in Sections
7.03(a) and (b), the Borrower, in its sole discretion, will classify, and may
from time to time reclassify, such item of Indebtedness (or any portion thereof)
and only be required to include the amount and type of such Indebtedness in
Section 7.03(a) or in one of the clauses of Section 7.03(b);

(ii) additionally, all or any portion of any item of Indebtedness may later be
reclassified as having been Incurred pursuant to any type of Indebtedness
described in Sections 7.03(a) and (b) so long as such Indebtedness is permitted
to be Incurred pursuant to such provision and any related Liens are permitted to
be incurred at the time of reclassification (it being understood that any
Indebtedness incurred pursuant to one of the clauses of Section 7.03(b) shall
cease to be deemed incurred or outstanding for purposes of such clause but shall
be deemed incurred for the purposes of Section 7.03(a) from and after the first
date on which the Borrower or the Restricted Subsidiaries could have incurred
such Indebtedness under Section 7.03(a) without reliance on such clause);

(iii) all Indebtedness under this Agreement shall be deemed to have been
incurred under Section 7.03(b)(i) and such Indebtedness shall at all times be
deemed incurred under such clause and shall not be reclassified;

(iv) in the case of any Refinancing Indebtedness, when measuring the outstanding
amount of such Indebtedness, such amount shall not include the aggregate amount
of accrued and unpaid interest, dividends, premiums (including tender premiums),
defeasance costs, underwriting discounts, fees, costs and expenses (including
original issue discount, upfront fees or similar fees) in connection with such
refinancing;

(v) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(vi) [Reserved];

(vii) the principal amount of any Disqualified Stock of Borrower or a Restricted
Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;

 

-157-



--------------------------------------------------------------------------------

(viii) Indebtedness permitted by this Section 7.03 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 7.03 permitting such Indebtedness;

(ix) for all purposes under this Agreement, including for purposes of
calculating the Interest Coverage Ratio, the Consolidated First Lien Secured
Leverage Ratio, the Consolidated Total Senior Secured Leverage Ratio or the
Consolidated Total Leverage Ratio, as applicable, in connection with the
incurrence, issuance or assumption of any Indebtedness pursuant to Sections
7.03(a) or (b) or the incurrence or creation of any Lien pursuant to the
definition of “Permitted Liens,” the Borrower may elect, at its option, to treat
all or any portion of the committed amount of any Indebtedness (and the issuance
and creation of letters of credit and bankers’ acceptances thereunder) which is
to be incurred (or any commitment in respect thereof) or secured by such Lien,
as the case may be (any such committed amount elected until revoked as described
below, the “Reserved Indebtedness Amount”), as being incurred as of such
election date, and, if such Interest Coverage Ratio, the Consolidated First Lien
Secured Leverage Ratio, the Consolidated Total Leverage Ratio or other provision
of this Agreement, as applicable, is complied with (or satisfied) with respect
thereto on such election date, any subsequent borrowing or reborrowing
thereunder (and the issuance and creation of letters of credit and bankers’
acceptances thereunder) will be deemed to be permitted under this Section 7.03
or the definition of “Permitted Liens,” as applicable, whether or not the
Interest Coverage Ratio, the Consolidated First Lien Secured Leverage Ratio, the
Consolidated Total Senior Secured Leverage Ratio, the Consolidated Total
Leverage Ratio or other provision of this Agreement, as applicable, at the
actual time of any subsequent borrowing or reborrowing (or issuance or creation
of letters of credit or bankers’ acceptances thereunder) is complied with (or
satisfied) for all purposes (including as to the absence of any continuing
Default or Event of Default); provided that for purposes of subsequent
calculations of the Interest Coverage Ratio, the Consolidated First Lien Secured
Leverage Ratio, the Consolidated Total Senior Secured Leverage Ratio, the
Consolidated Total Leverage Ratio or other provision of this Agreement, as
applicable, the Reserved Indebtedness Amount shall be deemed to be outstanding,
whether or not such amount is actually outstanding, for so long as such
commitments are outstanding or until the Borrower revokes an election of a
Reserved Indebtedness Amount;

(x) [Reserved];

(xi) notwithstanding anything in this Section 7.03 to the contrary, in the case
of any Indebtedness incurred to refinance Indebtedness initially incurred in
reliance on a clause of Section 7.03(b) measured by reference to a percentage of
LTM EBITDA at the time of incurrence, if such refinancing would cause the
percentage of LTM EBITDA restriction to be exceeded if calculated based on the
percentage of LTM EBITDA on the date of such refinancing, such percentage of LTM
EBITDA restriction shall not be deemed to be exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced, plus accrued and unpaid interest, dividends,
premiums (including tender premiums), defeasance costs, underwriting discounts,
fees, costs and expenses (including original issue discount, upfront fees or
similar fees) in connection with such refinancing; and

(xii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.

 

-158-



--------------------------------------------------------------------------------

(d) Accrual of interest, accrual of dividends, the accretion of accreted value,
the accretion or amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the payment of dividends in the
form of additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 7.03.

(e) If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary of the Borrower as of such date (and, if such Indebtedness
is not permitted to be Incurred as of such date under this Section 7.03, the
Borrower shall be in default of this Section 7.03).

(f) For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. Dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided, that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. Dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (a) the principal amount of such
Indebtedness being refinanced plus (b) the aggregate amount of accrued and
unpaid interest, dividends, premiums (including tender premiums), defeasance
costs, underwriting discounts, fees, costs and expenses (including original
issue discount, upfront fees or similar fees) in connection with such
refinancing.

(g) Notwithstanding any other provision of this Section 7.03, the maximum amount
of Indebtedness that the Borrower or a Restricted Subsidiary may Incur pursuant
to this Section 7.03 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.

(h) The Borrower shall not, and shall not permit any Guarantor to Incur any
Indebtedness (including Acquired Indebtedness) that is subordinated or junior in
right of payment to any Indebtedness of the Borrower or such Guarantor, as the
case may be, unless such Indebtedness is expressly subordinated in right of
payment to the Secured Obligations or such Guarantor’s Guarantee to the extent
and in the same manner as such Indebtedness is subordinated to other
Indebtedness of the Borrower or such Guarantor, as the case may be.

Section 7.04 Merger and Consolidation:

(a) The Borrower will not consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless
either:

(i) the Borrower is the surviving Person or

(ii) if the Borrower is not the surviving Person,

 

-159-



--------------------------------------------------------------------------------

(A) the resulting, surviving or transferee Person (the “Successor Company”) will
be a Person organized or existing under the laws of the jurisdiction of the
Borrower or the United States of America, any State of the United States or the
District of Columbia or any territory thereof and the Successor Company (if not
the Borrower) will expressly assume all the obligations of the Borrower
hereunder;

(B) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the applicable Successor Company or
any Subsidiary of the applicable Successor Company as a result of such
transaction as having been incurred by the applicable Successor Company or such
Subsidiary at the time of such transaction), no Event of Default shall have
occurred and be continuing;

(C) immediately after giving pro forma effect to such transaction, either
(a) the Consolidated Total Leverage Ratio for the most recently ended Test
Period does not exceed 2.80:1.00 or (b) the Consolidated Total Leverage Ratio of
the Borrower and the Restricted Subsidiaries would not be higher than it was
immediately prior to giving effect to such transaction; and

(D) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders, including a
beneficial ownership certificate;

(b) For purposes of this Section 7.04, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be a transfer of all or substantially all of the
properties and assets of the Borrower.

(c) [Reserved].

(d) [Reserved].

(e) Notwithstanding any other provision of this Section 7.04, (i) any Restricted
Subsidiary may consolidate, amalgamate or otherwise combine with, merge into or
transfer all or part of its properties and assets to the Borrower or a
Guarantor, (ii) any Restricted Subsidiary may consolidate, amalgamate or
otherwise combine with, merge into or transfer all or part of its properties and
assets to any other Restricted Subsidiary and (iii) the Borrower and the
Restricted Subsidiaries may complete any Disposition permitted under this
Agreement, Permitted Investment, Permitted IPO Reorganization or Permitted Tax
Restructuring.

(f) The foregoing provisions (other than the requirements of Section 7.04(b))
shall not apply to the creation of a new Subsidiary as a Restricted Subsidiary
of the Borrower.

(g) No Guarantor may consolidate with or merge or amalgamate with or into, or
convey, transfer or lease all or substantially all its assets, in one or a
series of related transactions, to any Person, unless:

 

-160-



--------------------------------------------------------------------------------

(i) the other Person is the Borrower or any Restricted Subsidiary that is
Guarantor or becomes a Guarantor concurrently with the transaction; or

(ii) (A) either (x) the Borrower or a Guarantor is the continuing Person or
(y) the resulting, surviving or transferee Person expressly assumes all of the
obligations of the Guarantor under its Guarantee of the Secured Obligations,
this Agreement and the Collateral Documents; and (B) immediately after giving
effect to the transaction, no Event of Default shall have occurred and be
continuing; or

(iii) the transaction constitutes a sale, disposition (including by way of
consolidation, merger or amalgamation) or transfer of the Guarantor or the sale,
disposition, conveyance, transfer or lease of all or substantially all of the
assets of the Guarantor (in each case other than to the Borrower or a Restricted
Subsidiary) otherwise permitted by this Agreement.

(h) Notwithstanding any other provision of this Section 7.04, any Guarantor may
(a) consolidate, amalgamate or otherwise combine with, merge into or transfer
all or part of its properties and assets to another Guarantor or the Borrower,
(b) consolidate, amalgamate or otherwise combine with or merge into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Guarantor, reincorporating the Guarantor in another jurisdiction, or changing
the legal form of the Guarantor, (c) convert into a corporation, partnership,
limited partnership, limited liability company or trust organized or existing
under the laws of the jurisdiction of organization of such Guarantor,
(d) liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and
(e) complete any Disposition permitted under this Agreement, Permitted
Investment, Permitted IPO Reorganization or Permitted Tax Restructuring.
Notwithstanding anything to the contrary in this Section 7.04, the Borrower may
contribute Capital Stock of any or all of its Subsidiaries to any Guarantor.

(i) [Reserved].

(j) Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such a division or allocation), as if
it were a merger, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company, limited partnership or trust shall
constitute a separate Person hereunder (and each division of any limited
liability company, limited partnership or trust that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

Section 7.05 Limitation on Sales of Assets and Subsidiary Stock.

(a) The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, make any Asset Disposition other than Dispositions contemplated
on the Closing Date; provided that any such Dispositions in a principal amount
in excess of $3.0 million is set forth on Schedule 7.05 to the Closing Date
Certificate, unless:

(i) Holdings or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Borrower, of the shares and assets subject to such Asset Disposition
(including, for the avoidance of doubt, if such Asset Disposition is a Permitted
Asset Swap);

 

-161-



--------------------------------------------------------------------------------

(ii) any such Asset Disposition, or series of related Asset Dispositions (except
to the extent the Asset Disposition is a Permitted Asset Swap) with a purchase
price in excess of the greater of $32.0 million and 15.0% of LTM EBITDA, at
least 75.0% of the consideration from such Asset Disposition, together with all
other Asset Dispositions since the Closing Date (on a cumulative basis),
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; and

(iii) the Borrower complies with Section 2.05(b)(ii).

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) For the purposes of Section 7.05(a)(ii) hereof, the following shall be
deemed to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Borrower or a Guarantor) and the release of the
Borrower or such Restricted Subsidiary from all liability on such Indebtedness
or other liability in connection with such Asset Disposition;

(ii) securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents, or by their terms are
required to be satisfied for cash and Cash Equivalents (to the extent of the
cash or Cash Equivalents received), in each case, within 270 days following the
closing of such Asset Disposition;

(iii) any Capital Stock or assets of the kind referred to in
Section 2.05(b)(ii)(B)(i) and (ii);

(iv) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
payment of such Indebtedness in connection with such Asset Disposition;

(v) consideration consisting of Indebtedness of the Borrower (other than
Disqualified Stock or Subordinated Indebtedness) received after the Closing Date
from Persons who are not Holdings or any Restricted Subsidiary; and

(vi) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 7.05 that is at that time outstanding, not to exceed
the greater of $64.0 million and 30.0% of LTM EBITDA (with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

 

-162-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Loan Party be permitted to
dispose of any Material Intellectual Property, whether as a Disposition,
Investment, Restricted Payment or otherwise in the ordinary course of such Loan
Party’s business, to any Unrestricted Subsidiary or any Restricted Subsidiary
that is not a Loan Party; provided that Loan Parties shall be permitted to grant
non-exclusive licenses to to any Unrestricted Subsidiary or any Restricted
Subsidiary that is not a Loan Party in the ordinary course of business.

Section 7.06 Restricted Payments & Modification of Subordinated Indebtedness
Documents.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries,
directly or indirectly, to:

(i) declare or pay any dividend or make any distribution on or in respect of
Holdings or any Restricted Subsidiary’s Capital Stock (including any such
payment in connection with any merger, amalgamation or consolidation involving
Holdings or any of its Restricted Subsidiaries) except:

(A) dividends, payments or distributions payable in Capital Stock of Holdings
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock of Holdings; and

(B) dividends, payments or distributions payable to Holdings or a Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than Holdings or
another Restricted Subsidiary on no more than a pro rata basis);

(ii) purchase, repurchase, redeem, retire or otherwise acquire or retire for
value any Capital Stock of Holdings, the Borrower or any Parent Entity held by
Persons other than Holdings or a Restricted Subsidiary;

(iii) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness in excess of $20,000,000, or

(iv) make any Restricted Investment;

(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in clauses (i) through (iv) above are referred to herein as a “Restricted
Payment”), if at the time Holdings or such Restricted Subsidiary makes such
Restricted Payment the aggregate amount of such Restricted Payment and all other
Restricted Payments made subsequent to the Closing Date (and not returned or
rescinded) (including Permitted Payments made pursuant to Section 7.06(b)(i)
(without duplication) and (vii), but excluding all other Restricted Payments
permitted by Section 7.06(b)) would exceed the sum of (without duplication):

(1) 50% of Cumulative Consolidated Net Income of Holdings and the Restricted
Subsidiaries for the period from the first day of the first full fiscal

 

-163-



--------------------------------------------------------------------------------

quarter commencing after the Closing Date until the last day of the then-most
recent fiscal quarter or fiscal year of Holdings, as applicable, for which
financial statements have been delivered pursuant to Section 6.01 (such amount,
the “Growth Amount”); provided that (x) in the case of Restricted Payments
(other than pursuant to clause (iv) above), immediately after giving pro forma
effect to such transaction, the Consolidated Total Leverage Ratio for the most
recently ended Test Period does not exceed 2.80:1.00 and (y) in the case of
Restricted Investments, immediately after giving pro forma effect to such
transaction, the Interest Coverage Ratio for the most recently ended Test Period
does not exceed 2.00:1.00;

(2) 100.0% of the aggregate amount of cash, and the fair market value of
property or assets or marketable securities, received by Holdings from the issue
or sale of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) or as a result of a merger or consolidation with another Person
subsequent to the Closing Date or otherwise contributed to the equity (other
than through the issuance of Disqualified Stock or Designated Preferred Stock)
of Holdings or a Restricted Subsidiary (including the aggregate principal amount
of any Indebtedness of Holdings or a Restricted Subsidiary contributed to
Holdings or a Restricted Subsidiary for cancellation) or that becomes part of
the capital of Holdings or a Restricted Subsidiary through consolidation or
merger subsequent to the Closing Date and, in each case, contributed to the
Borrower (other than (w) Net Cash Proceeds or property or assets or marketable
securities received from an issuance or sale of such Capital Stock to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by Holdings or any Subsidiary of Holdings for the benefit of its employees to
the extent funded by Holdings or any Restricted Subsidiary, (x) cash or property
or assets or marketable securities to the extent that any Restricted Payment has
been made from such proceeds in reliance on Section 7.06(b)(vi) hereof, and
(y) Excluded Contributions and Cure Amounts;

(3) 100.0% of the aggregate amount of cash, and the fair market value of
property or assets or marketable securities, received by Holdings or any
Restricted Subsidiary from the issuance or sale (other than to Holdings or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by Holdings or any Subsidiary of Holdings for the benefit of their employees to
the extent funded by Holdings or any Restricted Subsidiary) by Holdings or any
Restricted Subsidiary subsequent to Closing Date of any Indebtedness or
Disqualified Stock or Designated Preferred Stock that has been converted into or
exchanged for Capital Stock of Holdings (other than Disqualified Stock or
Designated Preferred Stock) plus, without duplication, the amount of any cash,
and the fair market value of property or assets or marketable securities,
received by Holdings or any Restricted Subsidiary upon such conversion or
exchange and, in each case, contributed to the Borrower;

(4) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of: (i) the sale or
other disposition (other than to Holdings or a Restricted Subsidiary) of, or
other returns, profits, distributions and similar amounts on Investments from,
Restricted Investments made by Holdings or its Restricted Subsidiaries and
repurchases and redemptions of, or cash distributions or cash interest received
in respect of, such Investments from Holdings or its Restricted Subsidiaries and

 

-164-



--------------------------------------------------------------------------------

repayments of loans or advances, and releases of guarantees, which constitute
Restricted Investments by Holdings or its Restricted Subsidiaries, in each case
after the Closing Date; or (ii) the sale or other disposition (other than to
Holdings or a Restricted Subsidiary) of the Capital Stock of an Unrestricted
Subsidiary or a JV Entity or a dividend, payment or distribution from an
Unrestricted Subsidiary or a JV Entity (other than to the extent of the amount
of the Investment that constituted a Permitted Investment and will increase the
amount available under the applicable clause of the definition of “Permitted
Investment”) or a dividend, payment or distribution from a Person that is not a
Restricted Subsidiary after the Closing Date (other than to the extent of the
amount of the Investment that constituted a Permitted Investment and will
increase the amount available under the applicable clause of the definition of
“Permitted Investment”);

(5) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into Holdings or a Restricted Subsidiary or the transfer
of all or substantially all of the assets of an Unrestricted Subsidiary to
Holdings or a Restricted Subsidiary after the Closing Date, the fair market
value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith by Holdings, at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, amalgamation or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred), other than to the
extent of the amount of the Investment that constituted a Permitted Investment
and will increase the amount available under the applicable clause of the
definition of “Permitted Investment” below;

(6) the greater of $64.0 million and 30.0% of LTM EBITDA; and

(7) Retained Declined Proceeds.

(b) Section 7.06(a) will not prohibit any of the following (collectively,
“Permitted Payments”):

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement or the redemption, repurchase or
retirement of Indebtedness if, at the date of any redemption notice, such
payment would have complied with the provisions of this Agreement as if it were
and is deemed at such time to be a Restricted Payment at the time of such
notice;

(ii) (a) any prepayment, purchase, repurchase, redemption, defeasance, discharge
or other acquisition or retirement of Capital Stock, including any accrued and
unpaid dividends thereon (“Treasury Capital Stock”) or Subordinated Indebtedness
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Capital Stock of Holdings (other than
Disqualified Stock or Designated Preferred Stock) or a contribution to the
equity of Holdings (other than through the issuance of Disqualified Stock or
Designated Preferred Stock or through an Excluded Contribution or Cure Amount)
(“Refunding Capital Stock”) (b) the declaration and payment of dividends on

 

-165-



--------------------------------------------------------------------------------

Treasury Capital Stock out of the proceeds of the substantially concurrent sale
or issuance of such Treasury Capital Stock (other than to a Subsidiary of
Holdings or to an employee stock ownership plan or any trust established by
Holdings or any of its Subsidiaries); and (c) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends
thereon was permitted under Section 7.06(b)(xiii) hereof, the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Capital Stock of a Parent Entity) in an aggregate amount
per year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

(iii) any prepayment, purchase, repurchase, exchange, redemption, defeasance,
discharge or other acquisition or retirement of Subordinated Indebtedness made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
Refinancing Indebtedness permitted to be Incurred pursuant to Section 7.03
hereof;

(iv) any prepayment, purchase, repurchase, exchange, redemption, defeasance,
discharge or other acquisition or retirement of Preferred Stock of Holdings or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Preferred Stock of Holdings or a Restricted
Subsidiary, as the case may be, that, in each case, is permitted to be Incurred
pursuant to Section 7.03 hereof;

(v) any prepayment, purchase, repurchase, redemption, defeasance, discharge or
other acquisition or retirement of Subordinated Indebtedness of Holdings or a
Restricted Subsidiary:

(A) [reserved]; or

(B) to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of (A) a Change of Control (or other
similar event described therein as a “change of control”) or (B) an Asset
Disposition (or other similar event described therein as an “asset disposition”
or “asset sale”) but only if the Borrower shall have first complied with the
terms described under Section 2.05 and shall not be in default of
Section 8.01(j) hereof, as applicable; or

(C) consisting of Acquired Indebtedness (other than Indebtedness Incurred (x) to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary or was otherwise acquired by Holdings or a Restricted
Subsidiary or (y) otherwise in connection with or contemplation of such
acquisition);

(vi) a Restricted Payment to pay for the prepayment, purchase, repurchase,
redemption, defeasance, discharge, retirement or other acquisition of Capital
Stock (other than Disqualified Stock) of Holdings or of any Parent Entity held
by any future, present or former employee, director, officer, manager,
contractor, consultant or advisor (or their respective Controlled Investment
Affiliate or Immediate Family Members) of Holdings, any of its Subsidiaries or
of any Parent Entity (or permitted transferees, assigns, estates, trusts or
heirs of such employee, director, officer, manager, contractor, consultant or
advisor or their respective Controlled Investment Affiliates or Immediate Family
Members) either pursuant to any management equity plan, stock option plan,
phantom equity plan or any other management, employee benefit or other
compensatory plan or agreement (and any successor plans or arrangements
thereto), employment, termination or severance agreement, or any stock
subscription or equityholder agreement (including, for the

 

-166-



--------------------------------------------------------------------------------

avoidance of doubt, any principal and interest payable on any Indebtedness
issued by Holdings or any Parent Entity in connection with such prepayment,
purchase, repurchase, redemption, defeasance, discharge, retirement or other
acquisition), including any Capital Stock rolled over, accelerated or paid out
by or to any employee, director, officer, manager, contractor, consultant or
advisor (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, any of its Subsidiaries or any Parent Entity in
connection with any transaction; provided, however, that the aggregate
Restricted Payments made under this clause (vi) do not exceed the greater of
$5.5 million and 2.5% of LTM EBITDA in any calendar year (with unused amounts in
any calendar year being carried over to succeeding calendar years); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

(A) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock, Designated Preferred Stock, Excluded Contributions or Cure Amounts) of
Holdings and, to the extent contributed to the capital of Holdings, the cash
proceeds from the sale of Capital Stock of any Parent Entity, in each case to
any future, present or former employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) of Holdings, any of its Subsidiaries or any Parent
Entity that occurred after the Closing Date, to the extent the cash proceeds
from the sale of such Capital Stock have not otherwise been applied to the
payment of Restricted Payments by virtue of Section 7.06(a) hereof; plus

(B) the cash proceeds of key man life insurance policies received by Holdings or
any of its Restricted Subsidiaries after the Closing Date (or any Parent Entity
to the extent contributed to Holdings); less

(C) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (A) and (B) of this Section 7.06(b)(vi);

and provided, further, that (i) cancellation of Indebtedness owing to Holdings
or any Restricted Subsidiary from any future, present or former employee,
director, officer, manager, contractor, consultant or advisor (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings or its Restricted Subsidiaries or any Parent Entity in connection with
a repurchase of Capital Stock of Holdings or any Parent Entity and (ii) the
repurchase of Capital Stock deemed to occur upon the exercise of options,
warrants or similar instruments if such Capital Stock represents all or a
portion of the exercise price thereof and payments, in lieu of the issuance of
fractional shares of such Capital Stock or withholding to pay other taxes
payable in connection therewith, in the case of each of clauses (i) and (ii),
will not be deemed to constitute a Restricted Payment for purposes of this
Section 7.06 or any other provision of this Agreement;

(vii) the declaration and payment of dividends on Disqualified Stock of Holdings
or any of its Restricted Subsidiaries or Preferred Stock of a Restricted
Subsidiary, issued in accordance with the terms of Section 7.03 hereof;

(viii) payments made or expected to be made by Holdings or any Restricted
Subsidiary in respect of withholding or similar taxes payable in connection with
the exercise or vesting of Capital Stock or any other equity award by any
future, present or former employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) of Holdings or any Restricted Subsidiary or any Parent
Entity and purchases, repurchases, redemptions, defeasances or other
acquisitions or retirements of Capital Stock deemed to occur upon the exercise,
conversion or exchange of stock options, warrants,

 

-167-



--------------------------------------------------------------------------------

equity-based awards or other rights in respect thereof if such Capital Stock
represents a portion of the exercise price thereof or payments in respect of
withholding or similar taxes payable upon exercise or vesting thereof;

(ix) dividends, loans, advances or distributions to any Parent Entity or other
payments by Holdings or any Restricted Subsidiary in amounts equal to (without
duplication):

(A) the amounts required for any Parent Entity to pay any Parent Entity
Expenses;

(B) the amounts required to permit any Parent Entity to pay franchise and
similar taxes, and other fees and expenses of such Parent Entity, in each case,
required to maintain the corporate or other organizational existence of such
Parent Entity;

(C) with respect to any taxable year (or portion thereof) in which Holdings or
any Subsidiary is a member (or a disregarded entity of a member) of a group
filing a consolidated, combined, group, affiliated or unitary tax return with
any Parent Entity or Subsidiary of a Parent Entity (or in which Holdings is a
disregarded entity wholly owned, directly or indirectly, by a corporate Parent
Entity), any dividends or other distributions to fund any income or in-lieu of
income Taxes for such taxable year (or portion thereof) for which such Parent
Entity or Subsidiary is liable up to an amount not to exceed the amount of any
such Taxes that Holdings and/or its applicable Subsidiaries would have been
required to pay for such taxable year (or portion thereof) if Holdings and/or
its applicable Subsidiaries had paid such Taxes on a separate company basis, or
a consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of Holdings and such Subsidiaries, for all
relevant taxable periods; or (b) for any taxable year (or portion thereof)
ending after the Effective Date for which Holdings is treated as a disregarded
entity, partnership, or other flow-through entity for U.S. federal, state,
provincial, territorial, and/or local income Tax purposes, the payment of
dividends or other distributions to the direct or indirect owner or owners of
equity of Holdings in an aggregate amount equal to each of the direct or
indirect owners’ Tax Amount. Each direct or indirect owner’s “Tax Amount” is the
product of (i) the aggregate taxable income of Holdings and its Subsidiaries
allocated to such owners for U.S. federal income tax purposes for such taxable
year (or portion thereof) and (ii) the highest combined marginal federal, state
and/or local income tax rate applicable to any direct or indirect equity owner
of Holdings residing in California or New York, New York (whichever is higher
for the relevant taxable year or portion thereof); provided that any payments
pursuant to this clause (C) for Taxes attributable to the income of an
Unrestricted Subsidiary shall be limited to the amount of any cash actually paid
by such Unrestricted Subsidiary to the Borrower or any Guarantor for such
purpose;

(D) amounts constituting or to be used for purposes of making payments to the
extent specified in Section 7.07(b)(ii), (iii), (v), (xi), (xii), (xiii), (xv)
and (xix); or

(x) (a) so long as no Specified Default has occurred and is continuing (or would
result therefrom), the declaration and payment of dividends on the common stock
or common equity interests of Holdings or any Parent Entity (and any equivalent
declaration and payment of a distribution of any security exchangeable for such
common stock or common equity interests to the

 

-168-



--------------------------------------------------------------------------------

extent required by the terms of any such exchangeable securities and any
Restricted Payment to any such Parent Entity to fund the payment by such Parent
Entity of dividends on such entity’s Capital Stock), following a public offering
of such common stock or common equity interests (or such exchangeable
securities, as applicable), in an amount in any fiscal year not to exceed an
aggregate amount equal to up to the lesser of (x) 6.0% of the amount of net cash
proceeds received by or contributed to the Borrower or any of its Restricted
Subsidiaries from any such public offering and (y) the aggregate principal
amount of Term Loans prepaid with the proceeds of such public offering; or
(b) in lieu of all or a portion of the dividends permitted by clause (a), any
prepayment, purchase, repurchase, redemption, defeasance, discharge, retirement
or other acquisition of the Capital Stock of Holdings or any Parent Entity (and
any equivalent declaration and payment of a distribution of any security
exchangeable for such common stock or common equity interests to the extent
required by the terms of any such exchangeable securities and any Restricted
Payment to any such Parent Entity to fund the payment by such Parent Entity of
dividends on such entity’s Capital Stock) for aggregate consideration that, when
taken together with dividends permitted by clause (a), does not exceed the
amount contemplated by clause (a);

(xi) payments by Holdings, or loans, advances, dividends or distributions to any
Parent Entity to make payments, to holders of Capital Stock of Holdings or any
Parent Entity in lieu of the issuance of fractional shares of such Capital
Stock, provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
Section 7.06 or otherwise to facilitate any dividend or other return of capital
to the holders of such Capital Stock (as determined in good faith by Holdings);

(xii) Restricted Payments that are made (a) in an amount not to exceed the
amount of Excluded Contributions or (b) in an amount equal to the amount of net
cash proceeds from an asset sale or disposition in respect of property or assets
acquired, if the acquisition of such property or assets was financed with
Excluded Contributions; provided that the amount of Restricted Payments
permitted pursuant to this clause (b) shall not exceed the original amount of
Excluded Contributions that were used to finance the acquisition or such
property or assets;

(xiii) (i) the declaration and payment of dividends on Designated Preferred
Stock of Holdings or any of its Restricted Subsidiaries issued after the Closing
Date; (ii) the declaration and payment of dividends to a Parent Entity in an
amount sufficient to allow the Parent Entity to pay dividends to holders of its
Designated Preferred Stock issued after the Closing Date; and (iii) the
declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock; provided, however, that, in the case of clause (ii), the amount
of dividends declared and paid to a Person pursuant to such clause shall not
exceed the cash proceeds received by Holdings or the aggregate amount
contributed in cash to the equity of Holdings (other than through the issuance
of Disqualified Stock, a Cure Amount or an Excluded Contribution of Holdings),
from the issuance or sale of such Designated Preferred Stock; provided, further,
in the case of clauses (i) and (iii), that for the most recently ended four
fiscal quarters for which consolidated financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock or
declaration of such dividends on such Refunding Capital Stock, after giving
effect to such payment on a pro forma basis Holdings would be permitted to Incur
at least $1.00 of additional Indebtedness pursuant to the test set forth in
Section 7.03(a) hereof;

(xiv) [reserved];

(xv) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets or Receivables Assets and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation, in each case in connection with a Qualified
Securitization Financing or Receivables Facility;

 

-169-



--------------------------------------------------------------------------------

(xvi) the Closing Distribution and any fees, costs and expenses (including all
legal, accounting and other professional fees, costs and expenses) related
thereto, including Transaction Expenses, or used to fund amounts owed to
Affiliates in connection with the Transactions (including dividends to any
Parent Entity to permit payment by such Parent Entity of such amounts);

(xvii) so long as no Event of Default has occurred and is continuing (or would
result therefrom), (i) Restricted Payments (including loans or advances) in an
aggregate amount outstanding at the time made not to exceed the greater of
$53.0 million and 25.0% of LTM EBITDA at such time minus amounts reallocated to
clause (w) of the definition of “Permitted Investments” or to Section 7.03(xiv),
(ii) any Restricted Payments, so long as, immediately after giving pro forma
effect to the payment of any such Restricted Payment and the incurrence of any
Indebtedness the net proceeds of which are used to make such Restricted Payment,
the Consolidated Total Leverage Ratio shall be no greater than 1.80 to 1.00;

(xviii) mandatory redemptions of Disqualified Stock issued as a Restricted
Payment or as consideration for a Permitted Investment;

(xix) the redemption, defeasance, repurchase, exchange or other acquisition or
retirement of Subordinated Indebtedness, so long as, immediately after giving
pro forma effect to the payment of any such Restricted Payment and the
incurrence of any Indebtedness the net proceeds of which are used to make such
Restricted Payment, the Consolidated Total Leverage Ratio shall be no greater
than 1.80 to 1.00;

(xx) payments or distributions to dissenting stockholders pursuant to applicable
law (including in connection with, or as a result of, exercise of dissenters’ or
appraisal rights and the settlement of any claims or action (whether actual,
contingent or potential)), pursuant to or in connection with a merger,
amalgamation, consolidation or transfer of assets that complies with
Section 7.04 hereof;

(xxi) Restricted Payments to a Parent Entity to finance Investments that would
otherwise be permitted to be made pursuant to this Section 7.06 if made by
Holdings; provided that (a) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (b) such Parent Entity shall,
promptly following the closing thereof, cause (1) all property acquired (whether
assets or Capital Stock) to be contributed to the capital of Holdings or one of
its Restricted Subsidiaries or (2) the merger or amalgamation of the Person
formed or acquired into Holdings or one of its Restricted Subsidiaries (to the
extent not prohibited by Section 7.04 hereof) to consummate such Investment,
(c) such Parent Entity and its Affiliates (other than Holdings or a Restricted
Subsidiary) receives no consideration or other payment in connection with such
transaction except to the extent Holdings or a Restricted Subsidiary could have
given such consideration or made such payment in compliance with this Agreement,
(d) any property received by Holdings shall not increase amounts available for
Restricted Payments pursuant to Section 7.06(a), except to the extent the fair
market value at the time of such receipt of such property exceeds the Restricted
Payment made pursuant to this clause (xxi) and (e) such Investment shall be
deemed to be made by Holdings or such Restricted Subsidiary pursuant to another
provision of this Section 7.06 (other than pursuant to Section 7.06(b)(xiii)) or
pursuant to the definition of “Permitted Investment” (other than pursuant to
clause (l) thereof);

 

-170-



--------------------------------------------------------------------------------

(xxii) any Restricted Payment made in connection with a Permitted Intercompany
Activity or Permitted Tax Restructuring;

(xxiii) [reserved];

(xxiv) prepayments, purchases or redemptions of Subordinated Indebtedness in an
aggregate amount outstanding at the time made not to exceed the greater of
$53.0 million and 25.0% of LTM EBITDA at such time minus amounts reallocated to
clause (w) of the definition of “Permitted Investments”;

(xxv) [reserved];

(xxvi) conversions of Subordinated Indebtedness into Common Stock or other
Qualified Capital Stock; and

(xxvii) obligations owing (x) pursuant to the TRA and (y) in respect of the
Original Acquisition Agreement Earn-Out.

(c) The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries, directly or indirectly, to amend, modify or change any term or
condition of documents evidencing Subordinated Indebtedness in a manner that
violates the applicable subordination agreement or such document evidencing
Subordinated Indebtedness in a manner that is material and adverse to the
Lenders.

(d) [Reserved].

(e) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment, property or assets
other than cash shall be determined conclusively by the Borrower acting in good
faith.

(f) For the avoidance of doubt, this Section 7.06 shall not restrict the making
of, or dividends or other distributions in amounts sufficient to make, any
“AHYDO Catch-Up Payment” with respect to any Indebtedness of any Parent Entity,
the Borrower or any of the Restricted Subsidiaries permitted to be Incurred
under this Agreement.

(g) Notwithstanding anything to the contrary in this Section 7.06, Holdings, the
Borrower and its Restricted Subsidiaries shall not make any Restricted Payments
(other than pursuant to clause (a)(iii) and (iv) above) permitted under clause
(a) or (b)(xvii) until such time after the Closing Date as the Borrower shall
have prepaid at least $100.0 million of the Term Loans in accordance with the
terms of this Agreement.

(h) Notwithstanding the foregoing, in no event shall any Loan Party be permitted
to dispose of any Material Intellectual Property, whether as a Disposition,
Investment, Restricted Payment or otherwise in the ordinary course of such Loan
Party’s business, to any Unrestricted Subsidiary or any Restricted Subsidiary
that is not a Loan Party; provided that Loan Parties shall be permitted to grant
non-exclusive licenses to to any Unrestricted Subsidiary or any Restricted
Subsidiary that is not a Loan Party in the ordinary course of business.

 

-171-



--------------------------------------------------------------------------------

Section 7.07 Affiliate Transactions.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries
to enter into or conduct any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings (an “Affiliate Transaction”) involving aggregate value in excess of the
greater of $16.0 million and 7.5% of LTM EBITDA unless:

(i) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to Holdings or such Restricted Subsidiary, as the case may be,
than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

(ii) in the event such Affiliate Transaction involves an aggregate value in
excess of the greater of $21.3 million and 10.0% of LTM EBITDA, the terms of
such transaction have been approved by a majority of the members of the Board of
Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in Section 7.07(a)(ii) if such Affiliate Transaction is approved by a
majority of the Disinterested Directors, if any.

(b) Section 7.07(a) shall not apply to:

(i) any Restricted Payment or other transaction permitted to be made or
undertaken pursuant to Section 7.06 hereof (including Permitted Payments), or
any Permitted Investment;

(ii) any issuance, transfer or sale of (a) Capital Stock, options, other
equity-related interests or other securities, or other payments, awards or
grants in cash, securities or otherwise to any Parent Entity, Permitted Holder
or future, current or former employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) of the Borrower, any of its Subsidiaries or any of its
Parent Entities and (b) directors’ qualifying shares and shares issued to
foreign nationals as required under applicable law;

(iii) any Management Advances and any waiver or transaction with respect
thereto;

(iv) (a) any transaction between or among Holdings and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries and (b) any merger,
amalgamation or consolidation with any Parent Entity, provided that such Parent
Entity shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Capital Stock of the Borrower and such merger,
amalgamation or consolidation is otherwise permitted under this Agreement;

(v) the payment of compensation, fees, costs and expenses to, and indemnities
(including under insurance policies) and reimbursements, employment and
severance arrangements, and employee benefit and pension expenses provided on
behalf of, or for the benefit of, future, current or former employees,
directors, officers, managers, contractors, consultants, distributors or
advisors (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, any Parent Entity or any Restricted Subsidiary
(whether directly or indirectly including through any Person owned or controlled
by any of such employees, directors, officers, managers, contractors,
consultants, distributors or advisors (or their respective Controlled Investment
Affiliates or Immediate Family Members));

 

-172-



--------------------------------------------------------------------------------

(vi) the entry into and performance of obligations of Holdings or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Closing Date or entered into on or about the Closing
Date in connection with the Transactions (provided that any such Affiliate
Transaction in a principal amount in excess of $3.0 million is set forth on
Schedule 7.07 to the Closing Date Certificate), as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this
Section 7.07 or to the extent not more disadvantageous to the Lenders in any
material respect in the reasonable determination of Holdings when taken as a
whole as compared to the applicable agreement as in effect on the Closing Date
or when entered into in connection with the Transactions, as applicable;

(vii) any transaction effected as part of a Qualified Securitization Financing
or Receivables Facility, any disposition or acquisition of Securitization
Assets, Receivables Assets or related assets in connection with any Qualified
Securitization Financing or Receivables Facility;

(viii) transactions with customers, vendors, clients, joint venture partners,
suppliers, contractors, distributors or purchasers or sellers of goods or
services, in each case in the ordinary course of business or consistent with
past practice, which are fair to Holdings or the relevant Restricted Subsidiary,
in the reasonable determination of Holdings, or are on terms, taken as a whole,
that are not materially less favorable as might reasonably have been obtained at
such time from an unaffiliated party;

(ix) any transaction between or among Holdings or any Restricted Subsidiary and
any Person (including a joint venture or an Unrestricted Subsidiary) that is an
Affiliate of Holdings or similar entity solely because Holdings or a Restricted
Subsidiary or any Affiliate of Holdings or a Restricted Subsidiary or any
Affiliate of any Permitted Holder owns an equity interest in or otherwise
controls such Affiliate or similar entity;

(x) issuances, sales or transfers of Capital Stock (other than Disqualified
Stock or Designated Preferred Stock) of Holdings, any Parent Entity or any of
the Restricted Subsidiaries or options, warrants or other rights to acquire such
Capital Stock and the granting of registration and other customary rights (and
the performance of the related obligations) in connection therewith or any
contribution to capital of Holdings or any Restricted Subsidiary;

(xi) the payment of financial advisory, monitoring, management, consulting,
oversight and similar fees (including refinancing, subsequent transaction and
termination fees) under any management agreement in effect on the Closing Date
and expenses and indemnities of the Sponsor and to directors (with no
restrictions on the payment of such advisory, monitoring, management,
consulting, oversight and similar fees or the payment of such expenses and
indemnities);

(xii) payment to any Permitted Holder of all out of pocket expenses Incurred by
such Permitted Holder in connection with its direct or indirect investment in
Holdings and its Subsidiaries;

(xiii) the Transactions and the payment of all fees, costs and expenses
(including all legal, accounting and other professional fees, costs and
expenses) related to the Transactions, including Transaction Expenses;

 

-173-



--------------------------------------------------------------------------------

(xiv) transactions in which Holdings or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to Holdings or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 7.07(a)(i) hereof;

(xv) the existence of, or the performance by Holdings or any Restricted
Subsidiary of its obligations under the terms of, any equityholders, investor
rights or similar agreement (including any registration rights agreement or
purchase agreements related thereto) to which it is party as of the Closing Date
and any similar agreement that it (or any Parent Entity) may enter into
thereafter; provided, however, that the existence of, or the performance by
Holdings or any Restricted Subsidiary (or any Parent Entity) of its obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise, when taken as a whole, more disadvantageous to the Lenders in any
material respect in the reasonable determination of the Borrower than those in
effect on the Closing Date;

(xvi) any purchases by Holdings’ Affiliates of Indebtedness or Disqualified
Stock of Holdings or any of the Restricted Subsidiaries the majority of which
Indebtedness or Disqualified Stock is purchased by Persons who are not Holdings’
Affiliates;

(xvii) (i) investments by Affiliates in securities or loans of Holdings or any
of its Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by Holdings or such Restricted Subsidiary generally to other
non-affiliated third party investors on the same or more favorable terms and
(ii) payments to Affiliates in respect of securities or loans of Holdings or any
of its Restricted Subsidiaries contemplated in the foregoing subclause (i) or
that were acquired from Persons other than Holdings and its Restricted
Subsidiaries, in each case, in accordance with the terms of such securities or
loans;

(xviii) payments by any Parent Entity, Holdings and its Restricted Subsidiaries
pursuant to any tax sharing agreement to the extent permitted by
Section 7.06(b)(ix)(B) or Section 7.06(b)(ix)(C);

(xix) payments, Indebtedness and Disqualified Stock (and cancellation of any
thereof) of Holdings and its Restricted Subsidiaries and Preferred Stock (and
cancellation of any thereof) of any Restricted Subsidiary to any future, current
or former employee, director, officer, manager, contractor, consultant or
advisor (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, any of its Subsidiaries or any of its Parent
Entities pursuant to any management equity plan, stock option plan, phantom
equity plan or any other management, employee benefit or other compensatory plan
or agreement (and any successor plans or arrangements thereto), employment,
termination or severance agreement, or any stock subscription or equityholder
agreement with any such employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) that are, in each case, approved by Holdings in good
faith;

(xx) any management equity plan, stock option plan, phantom equity plan or any
other management, employee benefit or other compensatory plan or agreement (and
any successor plans or arrangements thereto), employment, termination or
severance agreement, or any stock subscription or equityholder agreement between
Holdings or its Restricted Subsidiaries and any distributor, employee, director,
officer, manager, contractor, consultant or advisor (or their respective
Controlled Investment Affiliates or Immediate Family Members) approved by the
reasonable determination of Holdings or entered into in connection with the
Transactions;

 

-174-



--------------------------------------------------------------------------------

(xxi) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Capital Stock in any Restricted Subsidiary permitted
under Section 7.05 hereof or entered into with any Business Successor, in each
case, that Holdings determines in good faith is either fair to Holdings or
otherwise on customary terms for such type of arrangements in connection with
similar transactions;

(xxii) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the day such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary under Section 6.13 and pledges of Capital Stock of Unrestricted
Subsidiaries;

(xxiii) (i) any lease entered into between Holdings or any Restricted
Subsidiary, as lessee, and any Affiliate of Holdings, as lessor and (ii) any
operational services arrangement entered into between Holdings or any Restricted
Subsidiary and any Affiliate of Holdings, in each case, which is approved as
being on arm’s length terms by the reasonable determination of Holdings;

(xxiv) any IP Rights licenses or sublicenses or research or development
agreements in the ordinary course of business or consistent with past practice;

(xxv) payments to or from, and transactions with, any Subsidiary or any joint
venture in the ordinary course of business or consistent with past practice
(including any cash management arrangements or activities related thereto);

(xxvi) the payment of fees, costs and expenses related to registration rights
and indemnities provided to equityholders pursuant to equityholders, investor
rights, registration rights or similar agreements;

(xxvii) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium;

(xxviii) any Permitted Intercompany Activities, Permitted Tax Restructuring,
Permitted IPO Reorganization and Intercompany License Agreements; and

(xxix) transfer pricing or shared services agreements and intercompany loans in
connection therewith.

(c) In addition, if Holdings or any of its Restricted Subsidiaries (i) purchases
or otherwise acquires assets or properties from a Person which is not an
Affiliate, the purchase or acquisition by an Affiliate of Holdings of an
interest in all or a portion of the assets or properties acquired shall not be
deemed an Affiliate Transaction (or cause such purchase or acquisition by
Holdings or a Restricted Subsidiary to be deemed an Affiliate Transaction) or
(ii) sells or otherwise disposes of assets or other properties to a Person who
is not an Affiliate, the sale or other disposition by an Affiliate of Holdings
of an interest in all or a portion of the assets or properties sold shall not be
deemed an Affiliate Transaction (or cause such sale or other disposition by
Holdings or a Restricted Subsidiary to be deemed an Affiliate Transaction).

Section 7.08 Limitation on Restrictions on Distributions from Restricted
Subsidiaries and Negative Pledges.

 

-175-



--------------------------------------------------------------------------------

(a) Holdings shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(i) to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation;

(ii) pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to Holdings or
any Restricted Subsidiary;

(iii) make any loans or advances to Holdings or any Restricted Subsidiary; or

(iv) sell, lease or transfer any of its property or assets to Holdings or any
Restricted Subsidiary;

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to Holdings or any
Restricted Subsidiary to other Indebtedness Incurred by Holdings or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.

(b) Section 7.08(a) shall not prohibit:

(i) any encumbrance or restriction pursuant to any agreement or instrument, in
each case, in effect at or entered into on the Closing Date in connection with
the Transactions;

(ii) any encumbrance or restriction pursuant to this Agreement, the Collateral
Documents and the Guarantees;

(iii) [reserved];

(iv) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
amalgamated, consolidated or otherwise combined with or into Holdings or any
Restricted Subsidiary, or was designated as a Restricted Subsidiary or on which
such agreement or instrument is assumed by Holdings or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by Holdings or was merged, amalgamated, consolidated or otherwise
combined with or into Holdings or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause (iv), if another Person is
the Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by Holdings or
any Restricted Subsidiary when such Person becomes the Successor Company;

(v) any encumbrance or restriction:

(A) that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar contract
or agreement, or the assignment or transfer of any lease, license or other
contract or agreement;

 

-176-



--------------------------------------------------------------------------------

(B) contained in mortgages, pledges, charges or other security agreements
permitted under this Agreement and the Collateral Documents or securing
Indebtedness of Holdings or a Restricted Subsidiary permitted under this
Agreement and the Collateral Documents to the extent such encumbrances or
restrictions restrict the transfer or encumbrance of the property or assets
subject to such mortgages, pledges, charges or other security agreements;

(C) contained in any trading, netting, operating, construction, service, supply,
purchase, sale or other agreement to which Holdings or any of its Restricted
Subsidiaries is a party entered into in the ordinary course of business or
consistent with past practice; provided that such agreement prohibits the
encumbrance of solely the property or assets of Holdings or such Restricted
Subsidiary that are subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of Holdings or such Restricted Subsidiary or the assets or property of
another Restricted Subsidiary; or

(D) pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of Holdings or any
Restricted Subsidiary;

(vi) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalized Lease Obligations permitted under this Agreement and the Collateral
Documents, in each case, that impose encumbrances or restrictions on the
property so acquired;

(vii) any encumbrance or restriction imposed pursuant to an agreement entered
into for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of Holdings or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;

(viii) customary provisions in leases, licenses, equityholder agreements, joint
venture agreements, organizational documents and other similar agreements and
instruments;

(ix) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order, or required by any regulatory
authority;

(x) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;

(xi) any encumbrance or restriction pursuant to Hedging Obligations;

(xii) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be Incurred or issued subsequent to the Closing Date
pursuant to the provisions of Section 7.03 that impose restrictions solely on
the Foreign Subsidiaries party thereto or their Subsidiaries;

 

-177-



--------------------------------------------------------------------------------

(xiii) restrictions created in connection with any Qualified Securitization
Financing or Receivables Facility that, in the good faith determination of the
Borrower, are necessary or advisable to effect such Securitization Facility or
Receivables Facility;

(xiv) any encumbrance or restriction arising pursuant to an agreement or
instrument (which, if it relates to any Indebtedness, shall only be permitted if
such Indebtedness is permitted to be Incurred pursuant to the provisions of
Section 7.03 hereof) if (i) the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Lenders than (a) the encumbrances and restrictions contained in the this
Agreement, together with the security documents associated therewith or (b) in
comparable financings (as determined in good faith by the Borrower) or
(ii) either (a) the Borrower determines at the time of entry into such agreement
or instrument that such encumbrances or restrictions will not adversely affect,
in any material respect, the Borrower’s ability to make principal or interest
payments on the Secured Obligations or (b) such encumbrance or restriction
applies only during the continuance of a default in respect of a payment
relating to such agreement or instrument;

(xv) any encumbrance or restriction existing by reason of any Lien permitted
under Section 7.01 hereof; or

(xvi) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (i) to (xv) of
this Section 7.08(b) or this clause (xvi) (an “Initial Agreement”) or contained
in any amendment, supplement or other modification to an agreement referred to
in clauses (i) to (xv) of this Section 7.08(b) or this clause (xvi); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Borrower).

Section 7.09 Financial Covenant. Except with the written consent of the Required
Revolving Credit Lenders and subject to Section 8.05, Holdings shall not permit
the Consolidated First Lien Secured Leverage Ratio as of the last day of any
Test Period (commencing with the last day of the first full fiscal quarter of
Holdings commencing after the Closing Date) to be greater than 7.10:1.00.
Notwithstanding the foregoing, this Section 7.09 shall only be tested when the
sum of (i) the Outstanding Amount of Letters of Credit (other than those
(x) that remain undrawn in an amount not to exceed $50,000,000 and (y) that are
Cash Collateralized in an amount equal to the Outstanding Amount thereof) and
(ii) the Outstanding Amount of Revolving Credit Loans exceeds 35.0% of the
Revolving Credit Commitments as of the last day of such Test Period; provided,
Revolving Credit Loans originally borrowed on the Closing Date to pay a portion
of the Transactions (including any working capital) or pay transaction expense
or to fund original issue discount or upfront fees in connection with the
“market flex” provisions of the Fee Letter shall be excluded from such
calculation for the first four full fiscal quarter periods ending after the
Closing Date (the “Financial Covenant”).

Section 7.10 Permitted Activities of Holdings.

Holdings shall not:

(a) incur any Indebtedness for borrowed money other than (i) Guarantees of
Indebtedness or other obligations of the Borrower and/or any Restricted
Subsidiary, which Indebtedness or other obligations are otherwise permitted
hereunder and (ii) Indebtedness owed to the Borrower or any Restricted
Subsidiary otherwise permitted hereunder;

 

-178-



--------------------------------------------------------------------------------

(b) create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired by it other than (i) the Liens created under the Collateral
Documents and, subject to any Customary Intercreditor Agreement, as applicable,
to which it is a party, (ii) [reserved], or (iii) Permitted Liens on the
Collateral that are secured on a pari passu or junior basis with the Secured
Obligations, so long as such Permitted Liens secure Guarantees permitted under
clause(a)(i) above and the underlying Indebtedness subject to such Guarantee is
permitted to be secured on the same basis pursuant to Section 7.01 and
(iv) Liens of the type permitted under Section 7.01 (other than in respect of
Indebtedness for borrowed money not referred to in clause (a)(i) of this
Section 7.10); or

(c) engage in any material business activity or own any material assets other
than (i) holding the Capital Stock of the Borrower, and, indirectly, any other
subsidiary of the Borrower (and/or any joint venture of any thereof); (ii)
performing its obligations under the Loan Documents and other Indebtedness,
Liens (including the granting of Liens) and Guarantees permitted hereunder;
(iii) issuing its own Capital Stock (including, for the avoidance of doubt, the
making of any dividend or distribution on account of, or any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of, any shares of any class of Capital Stock permitted hereunder); (iv)
filing tax reports and paying Taxes, including tax distributions made pursuant
to Section 7.06(ix) and other customary obligations in the ordinary course (and
contesting any Taxes); (v) preparing reports to Governmental Authorities and to
its shareholders; (vi) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable Laws;
(vii) effecting any initial public offering of its Capital Stock; (viii) holding
(A) cash, Cash Equivalents and other assets received in connection with
permitted distributions or dividends received from, or Permitted Investments or
permitted Dispositions made by, any of its subsidiaries or permitted
contributions to the capital of, or proceeds from the issuance of Capital Stock
of, Holdings pending the application thereof, or otherwise received and held so
long as such other assets are not “operated” and (B) the proceeds of
Indebtedness permitted by Section 7.03; (ix) providing indemnification for its
officers, directors, members of management, employees and advisors or
consultants; (x) participating in tax, accounting and other administrative
matters; (xi) making payments of the type permitted under Section 7.07(b)(xi)
and the performance of its obligations under any document, agreement and/or
Investment contemplated by the Transactions or otherwise not prohibited under
this Agreement; (xii) complying with applicable Laws (including with respect to
the maintenance of its existence); (xiii) financing activities, including the
receipt and payment of dividends and distributions, making contributions to the
capital of its Subsidiaries and guaranteeing the obligations of the Borrower and
the Borrower’s other Subsidiaries to the extent permitted hereunder;
(xiv) repurchases of Indebtedness through open market purchases and/or “Dutch
Auctions” permitted hereunder; (xv) activities incidental to Permitted
Acquisitions or similar Investments consummated by the Borrower and/or any
Restricted Subsidiaries, including the formation of acquisition vehicle entities
and intercompany loans and/or Investments incidental to such Permitted
Acquisitions or similar Investments; (xvi) consummating any Permitted IPO
Reorganization or any Permitted Tax Restructuring; (xvii) the maintenance of its
legal existence (including the ability to incur and pay, as applicable, fees,
costs and expenses and taxes related to such maintenance); (xviii) any
transaction expressly permitted pursuant to clauses (a), (b) and/or (d) of this
Section 7.10 and (xix) activities incidental or reasonably related to any of the
foregoing; or

(d) consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Event of Default exists or would result therefrom,
Holdings may consolidate or amalgamate with, or merge with or into, any other
Person (other than the Borrower and any of its Subsidiaries) so long as
(i) Holdings is the continuing or surviving Person or (ii) if the Person formed
by or surviving any such consolidation, amalgamation or

 

-179-



--------------------------------------------------------------------------------

merger is not Holdings, (x) (i) the successor Person expressly assumes all
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent and (ii) the successor
Person will be a Person organized or existing under the laws of the jurisdiction
of the Borrower or the United States of America, any State of the United States
or the District of Columbia or any territory thereo, (y) the Borrower delivers a
certificate of a Responsible Officer with respect to the satisfaction of the
conditions set forth in clause (x) of this clause (A)(ii), and (z) the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act reasonably requested by the Lenders.

Section 7.11 Nature of Business. Holdings and its Restricted Subsidiaries will
engage only in material lines of business substantially similar to those lines
of business conducted by Holdings and its Restricted Subsidiaries on the Closing
Date or any business reasonably related, complementary or ancillary thereto.

Section 7.12 Amendments of Material Documents. The Borrower shall not, nor shall
the Borrower permit any Loan Party to, amend or modify its organizational
documents in a manner that is materially adverse to the Lenders (in their
capacities as such) without obtaining the prior written consent of the
Administrative Agent; provided that, for the avoidance of doubt, it is
understood and agreed that the Borrower and/or any Loan Party may amend or
modify its organizational documents to effect a change to its respective
organizational form and/or consummate any other transaction that is permitted
under Section 7.04.

Section 7.13 Changes in Fiscal Year. Holdings will not permit any change to its
fiscal year; provided, that Holdings may change its fiscal year end one or more
times with the consent of the Administrative Agent, subject to such adjustments
to this Agreement as the Borrower and Administrative Agent shall reasonably
agree are necessary or appropriate in connection with such change (and the
parties hereto hereby authorize the Borrower and the Administrative Agent to
make any such amendments to this Agreement as they jointly deem necessary to
give effect to the foregoing).

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (j) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or Section 6.04
(solely with respect to the Borrower), Section 6.11 or Article VII (other than
Section 7.09) or Section 7.09; provided that (i) a Default or an Event of
Default in respect of Section 7.09 (a “Financial Covenant Event of Default”)
shall not occur until the earlier of (x) the expiration of the fifteenth
(15th) Business Day subsequent to the date the financial statements for the
applicable fiscal quarter or fiscal year are

 

-180-



--------------------------------------------------------------------------------

required to be delivered pursuant to Section 6.01(a) or Section 6.01(b) and
(y) the date on which the Borrower notifies the Administrative Agent that the
Cure Right shall not be exercised with respect to such breach, and then shall
occur only if the Cure Amount has not been received on or prior to such date and
(ii) a Financial Covenant Event of Default (or in each case, under any revolving
facility that constitutes a Refinancing Indebtedness thereof) shall not
constitute an Event of Default with respect to any Term Loans; provided further
that, and any Incremental Revolving Credit Commitments if such Incremental
Revolving Lenders shall have agreed not to have the benefit of the Financial
Covenant) unless and until the Required Revolving Credit Lenders have declared
all amounts outstanding under the Revolving Credit Facility to be immediately
due and payable and all outstanding Revolving Credit Commitments to be
immediately terminated, in each case in accordance with this Agreement and such
declaration has not been rescinded on or before such date (the “Term Loan
Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; provided that the
Administrative Agent shall not be entitled to notify the Borrower of a Default
under this Section 8.01(c) for actions taken and reported by the Borrower to the
Administrative Agent and the Lenders pursuant to a notice provided by the
Borrower to the Administrative Agent more than two years prior to such notice of
Default and no Default or Event of Default can occur as a result thereof;
provided that such two year limitation shall not apply if (i) the Administrative
Agent has commenced any remedial action in respect of any such Event of Default
or (ii) any Loan Party had actual knowledge of such Default or Event of Default
and failed to notify to Administrative Agent as required hereby; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made and such incorrect or misleading
representation, warranty, certification or statement of fact, if capable of
being cured, remains so incorrect or misleading for thirty (30) days; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount exceeding the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment pursuant to customary asset sale events, insurance and condemnation
proceeds events, change of control offers events and excess cash flow and
indebtedness sweeps), the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, all such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due (or requires an offer to purchase) as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that (x) such
failure is

 

-181-



--------------------------------------------------------------------------------

unremedied and is not waived by the required holders of such Indebtedness and
(y) for the avoidance of doubt, any event or condition set forth under this
paragraph (e) shall not, until the expiration of any applicable grace period or
the delivery of notice by the applicable holder or holders of such Indebtedness,
constitute a Default or an Event of Default for purposes of this Agreement; or

(f) Insolvency Proceedings, Etc. Except with respect to any dissolution or
liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted IPO Reorganization or Permitted
Tax Restructuring, any Loan Party or any of the Restricted Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, interim receiver, receiver and
manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, interim receiver, receiver
and manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days; or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) days after such judgment becomes final;

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
by the Administrative Agent in the sole control of the Administrative Agent or,
omissions by the Administrative Agent in the sole control of the Administrative
Agent or the payment in full of all the Obligations and termination of all
Commitments, ceases to be in full force and effect or ceases to create a valid
and perfected lien on a material portion the Collateral covered thereby other
than Collateral having a fair market value not exceeding $10.0 million; or any
Loan Party contests in writing the validity or enforceability of any material
provision of any Collateral Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Collateral Document
(other than as a result of repayment in full of the Obligations and termination
of the Aggregate Commitments), or purports in writing to revoke or rescind any
Collateral Document;

(j) Change of Control. There occurs any Change of Control or

 

-182-



--------------------------------------------------------------------------------

(k) ERISA Event. An ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
have a Material Adverse Effect.

Notwithstanding anything to the contrary contained herein, any “Default” under
this Section 8.01 will not constitute an “Event of Default” until the Loan
Parties do not cure such “Default” within the time period (if any) specified in
the applicable clauses of this Section 8.01 after receipt of any required notice
provided for therein to the extent such clauses of Section 8.01 provide for such
cure periods; provided that the Administrative Agent shall not be entitled to
notify the Borrower of a Default under this Section 8.01 for actions taken and
reported by the Borrower to the Administrative Agent and the Lenders pursuant to
a notice provided by the Borrower to the Administrative Agent more than two
years prior to such notice of Default and no Default or Event of Default can
occur as a result thereof; provided that such two year limitation shall not
apply if (i) the Administrative Agent has commenced any remedial action in
respect of any such Event of Default or (ii) any Loan Party had actual knowledge
of such Default or Event of Default and failed to notify to Administrative Agent
as required hereby.

If any Default or Event of Default occurs due to (i) the failure by any Loan
Party or Restricted Subsidiary to take any action by a specified time, such
Default or Event of Default shall be deemed to have been cured at the time, if
any, that the applicable Loan Party or any Restricted Subsidiary takes such
action (regardless of whether taken before or after the specified time) or
(ii) the taking of any action by any Loan Party or any Restricted Subsidiary
that is not then permitted by the terms of this Agreement or any other Loan
Document, such Default or Event of Default shall be deemed to be cured on the
earlier to occur of (x) the date on which such action would be permitted at such
time to be taken under this Agreement and the other Loan Documents and (y) the
date on which such action is unwound or otherwise modified to the extent
necessary for such modified action to be permitted at such time by this
Agreement and the other Loan Documents, but only so long as, in the case of each
of the foregoing clauses (i) and (ii), such Event of Default has been cured
pursuant to clause (i) or (ii), as applicable, prior to the time at which the
Administrative Agent and/or the Required Lenders (as applicable) have declared
that an Event of Default has occurred and the Loans have been accelerated
hereunder. If any Default or Event of Default has occurred hereunder (any such
Default or Event of Default, an “Initial Default”) and is subsequently cured (a
“Cured Default”), any other Default or Event of Default that resulted from
(i) the making or deemed making of any representation or warranty by any Loan
Party or any Restricted Subsidiary or (ii) the taking of (or the failure to
take) any action by any Loan Party or any Restricted Subsidiary that was
prohibited (or required) hereunder solely as a result of the continuation of
such Cured Default (and was not otherwise prohibited (or required) by this
Agreement), in each case which subsequent Default or Event of Default would not
have arisen had the Cured Default not been continuing at the time of such
representation, warranty or action or inaction, shall be deemed to automatically
be cured upon, and simultaneously with, the cure of the Cured Default, so long
as at the time of such representation, warranty, action or inaction, no
Responsible Officer of the Borrower had actual knowledge of any such Initial
Default. Furthermore, any court of competent jurisdiction may (x) extend or stay
any grace period prior to when any actual or alleged Default becomes an actual
or alleged Event of Default or (y) stay the exercise of remedies by any
Administrative Agent upon the occurrence of an actual or alleged Event of
Default, in each case of clauses (x) and (y), in accordance with the
requirements of applicable law.

Section 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing, the Administrative Agent
may, and shall, at the request of the Required Lenders, take any or all of the
following actions (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the Term Loan Standstill Period, if
the only Events of Default then having occurred and continuing are pursuant to a
Financial Covenant Event of Default, at the request of the Required Revolving
Credit Lenders under the Revolving Credit Facility only, and in such case only
with respect to the Revolving Credit Commitments, Revolving Credit Loans, L/C
Obligations, any Letters of Credit and L/C Credit Extensions):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-183-



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralizes the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f), (g) or (h) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause, shall exceed 5.0% of the Consolidated
EBITDA of Holdings and its Restricted Subsidiaries.

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Secured Obligations (and proceeds of Collateral) shall be applied by the
Administrative Agent, subject to any Customary Intercreditor Agreement then in
effect, in each case, in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and obligations
under Secured Hedge Agreements and Secured Cash Management Obligations) payable
to the Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

-184-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal, Unreimbursed Amounts or face amounts of the Revolving Credit
Loans, L/C Borrowings and Swap Termination Value under Secured Hedge Agreements
and Secured Cash Management Obligations and for the account of the L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Secured Obligations other than Excluded Swap Obligations as
a result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Secured Cash Management Obligations and
Obligations under Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank. Each Cash Management Bank and Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

Section 8.05 Permitted Holders’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that Holdings fails to comply with the requirement of the Financial
Covenant as of the last day of

 

-185-



--------------------------------------------------------------------------------

the any Test Period, any of the Permitted Holders shall have the right, during
the period beginning at the start of any fiscal quarter in which Holdings
determines that a breach of the Financial Covenant may occur, until the
expiration of the fifteenth Business Day (the “Cure Period”) after the date on
which financial statements with respect to the applicable Test Period in which
the Financial Covenant is being measured are required to be delivered pursuant
to Section 6.01, to make a direct or indirect equity investment in Holdings in
cash in the form of common Capital Stock (or other Qualified Capital Stock
reasonably acceptable to the Administrative Agent), which proceeds shall be
contributed to the Borrower (the “Cure Right”), and upon the receipt by the
Borrower of Net Cash Proceeds pursuant to the exercise of the Cure Right (the
“Cure Amount”), the Financial Covenant shall be recalculated, giving effect to a
pro forma increase to Consolidated EBITDA for such Test Period in an amount
equal to such Cure Amount; provided, that (x) such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the Financial Covenant with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document
(including for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.09 and no Cure Amounts will reduce (or
count towards) the Consolidated First Lien Secured Leverage Ratio, Consolidated
Total Senior Secured Leverage Ratio or the Consolidated Total Leverage Ratio for
purposes of any calculation thereof for the fiscal quarter with respect to which
such Cure Right was exercised.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the Financial Covenant during such Test Period (including for purposes of
Section 4.02), Holdings shall be deemed to have satisfied the requirements of
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided, that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four consecutive fiscal quarter
period, there shall be at least two fiscal quarters in respect of which no Cure
Right is exercised, and (iii) with respect to any exercise of the Cure Right,
the Cure Amount shall not be given effect in an amount greater than the amount
required to cause Holdings to be in compliance with the Financial Covenant.

Notwithstanding anything herein to the contrary, prior to the expiration of the
Cure Period (x) the Lenders shall not be permitted to exercise any rights then
available as a result of an Event of Default under Article VII on the basis of a
breach of the Financial Covenant so as to enable Holdings to consummate its Cure
Rights as permitted under this Section 8.05(c) and (y) the Lenders shall not be
required to make any Credit Extension, unless and until Holdings has received
the Cure Amount required to cause Holdings to be in compliance with the
Financial Covenant or all existing Events of Default are waived or cured

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those

 

-186-



--------------------------------------------------------------------------------

expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of the Loan
Documents and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, L/C
Issuer (if applicable) and a potential Hedge Bank or Cash Management Bank)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest, charge or other Lien created by
the Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates (including without limitation J.P.
Morgan Europe Limited), agents, employees or attorneys-in-fact, such sub-agents
as shall be deemed necessary by the Administrative Agent, and shall be entitled
to advice of counsel, both internal and external, and other consultants or
experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, including their respective

 

-187-



--------------------------------------------------------------------------------

activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent (except for its own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, or for any failure of any Loan Party or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof. No Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Agent shall not
be required to take any action that, in its judgment or the judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), or in the absence of its own gross
negligence or willful misconduct.

Section 9.04 Reliance by Agents and Lead Arrangers.

(a) Each Agent and Lead Arranger shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, request, consent, certificate, instrument, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent or Lead Arranger and shall not incur any liability for relying thereon.
Each Agent shall be fully justified in failing or refusing to take any action
under any Loan Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-188-



--------------------------------------------------------------------------------

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. Subject to the other provisions of
this Article IX, the Administrative Agent shall take such action with respect to
any Event of Default as may be directed by the Required Lenders (or, if a
Financial Covenant Event of Default occurs and is continuing and prior to the
expiration of the Term Loan Standstill Period, if the only Events of Default
then having occurred and continuing are pursuant to a Financial Covenant Event
of Default, the Required Revolving Credit Lenders under the Revolving Credit
Facility only, and in such case only with respect to the Revolving Credit
Commitments, Revolving Credit Loans, L/C Obligations, Letters of Credit and L/C
Credit Extensions) in accordance with Article VIII; provided that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person or Lead Arranger has made any
representation or warranty to it, and that no act by any Agent or Lead Arranger
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
or Lead Arranger to any Lender as to any matter, including whether Agent-Related
Persons or Lead Arrangers have disclosed material information in their
possession. Each Lender represents to each Agent and Lead Arranger that it has,
independently and without reliance upon any Agent-Related Person or Lead
Arranger and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful

 

-189-



--------------------------------------------------------------------------------

misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. Goldman Sachs and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Capital Stock in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Goldman Sachs were
not the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Goldman
Sachs or its Affiliates may receive information regarding any Loan Party or any
Affiliate of a Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Goldman Sachs shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Goldman Sachs in its individual
capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent and Collateral Agent upon ten (10) days’ notice to the
Borrower and the Lenders. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
resigning Administrative Agent may appoint, after consulting with the Borrower
and the Lenders, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and Collateral Agent and the term “Administrative
Agent” shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be (and the term “Collateral Agent” shall
mean such successor collateral agent and/or supplemental agent, as described in
Section 9.01(c)), and the retiring Administrative Agent’s appointment, powers
and duties as the Administrative Agent and Collateral Agent shall be terminated.
After the retiring Administrative Agent’s resignation hereunder as the
Administrative Agent and Collateral Agent, the provisions of this Article IX and
Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent and
Collateral Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent and Collateral Agent by the date which
is thirty (30) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent and Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of

 

-190-



--------------------------------------------------------------------------------

the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of any appointment as the Administrative Agent
and Collateral Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to any Mortgages, and such other security agreements,
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent and Collateral Agent, and the retiring Administrative Agent
and Collateral Agent shall, to the extent not previously discharged, be
discharged from its duties and obligations under the Loan Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.09 and Section 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Secured Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Secured Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations

 

-191-



--------------------------------------------------------------------------------

not yet accrued and payable), the expiration or termination of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized or
back-stopped or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer have been made), (ii) at the
time the property subject to such Lien is transferred as part of or in
connection with any transfer permitted hereunder (including any Asset
Disposition permitted hereunder) or under any other Loan Document to any Person
other than any other Loan Party (provided that in the event of a transfer of
assets from a Loan Party to another Loan Party organized in a different
jurisdiction, the Collateral Agent shall, upon request of the Borrower or any
other Loan Party, release such Lien if such transferee Loan Party takes all
actions reasonably necessary to grant a Lien in such transferred assets to the
Collateral Agent (to the extent required by the Collateral and Guarantee
Requirement)), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) or (d)
below or (v) if the property subject to such Lien becomes Excluded Property;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is a Permitted Lien under clauses
(i) or (l) (in the case of clause (l), upon the reasonable request of the
Borrower, to the extent required by the terms of the agreements governing such
Permitted Lien) of the definition thereof.

(c) if any Subsidiary Guarantor ceases to be a Restricted Subsidiary, or becomes
an Excluded Subsidiary, in each case as a result of a transaction permitted
hereunder or designation permitted hereunder (as certified in writing delivered
to the Administrative Agent by a Responsible Officer of the Borrower) (provided
that the release of any Subsidiary Guarantor from its obligations under the Loan
Documents solely as a result of such Subsidiary Guarantor becoming an Excluded
Subsidiary of the type described in clause (j) or (l) of the definition thereof
shall only be permitted if such Subsidiary Guarantor becomes such an Excluded
Subsidiary pursuant to a transaction with a third party that is not otherwise an
Affiliate of the Borrower and such transaction was not for the primary purpose
of release the Guarantee of such Subsidiary Guarantor, and, in the case of an
Excluded Subsidiary of the type described in clause (j) of the definition
thereof, only if such Subsidiary Guarantor ceases to be a Restricted
Subsidiary).

Notwithstanding anything contained herein to the contrary, upon request by the
Administrative Agent at any time, the Required Lenders shall confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11; provided that the
absence of such confirmation shall not affect in any way the validity of the
automatic releases of security interest or Guaranty contemplated by this
Agreement or the Administrative Agent’s obligations to comply with the
provisions of the immediately following sentence. In each case as specified in
this Section 9.11, the Administrative Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request (i) to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents (including the filing of termination statements or the
return of pledged collateral), or to evidence the release of such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.11; provided, that prior to any such
request, the Borrower shall have in each case delivered to the Administrative
Agent written request therefor and, to the extent requested by the
Administrative Agent, a certificate of the Borrower to the effect that the
release of such Guarantor or Collateral, as applicable, is in compliance with
the Loan Documents. Each of the Lenders irrevocably

 

-192-



--------------------------------------------------------------------------------

authorizes the Administrative Agent to rely on any such certificate without
independent investigation and release its interests in any Collateral or release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 9.11 (including, in each case of the foregoing, by filing applicable
termination statements and/or returning pledged Collateral); it being
acknowledged and agreed by each Secured Party that the Administrative Agent, in
its capacity as such, shall have no liability with respect to relying on such
certificate and taking actions to evidence such release.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arrangers or other Persons identified on the facing page or
signature pages of this Agreement as a “co-arranger” shall have any obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Agents, Lead Arrangers, Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder. Each Lead Arranger shall be an intended
third party beneficiary of the provisions of this Agreement applicable thereto.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly

 

-193-



--------------------------------------------------------------------------------

upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender under
any Loan Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.14. The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations. For the avoidance
of doubt, (1) the term “Lender” shall, for purposes of this Section 9.14,
include any L/C Issuer and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.

Section 9.15 Secured Cash Management Obligations; Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Obligations
or Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

Section 9.16 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,

 

-194-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the Collateral or the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default or Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

 

-195-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby (it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, covenant, Event of Default,
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans, waiver of default interest, waiver of the MFN Adjustment or mandatory
reduction of the Commitments shall not constitute a postponement of any date
scheduled for the payment of principal or interest);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
Consolidated First Lien Secured Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in the rate of interest or fees;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate”, to waive any obligation of the Borrower
to pay interest at the Default Rate or to waive the MFN Adjustment;

(d) change any provision of this Section 10.01 or the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or Sections 2.05(b)(iv), 2.13
or 8.04 that would alter the pro rata sharing payments without the written
consent of each Lender directly and adversely affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral;

(f) release all or substantially all of the Guarantees in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guarantees;

(g) subordinate the Liens on the Collateral for the benefit of any of the
Lenders (in its capacity as a Secured Party hereunder) in respect of any of its
Obligations to any other Lien in respect of any Indebtedness without the prior
written consent of each Lender adversely affected thereby; or

(h) effectuate any payment subordination with respect to the Obligations owing
to any Lender without the prior written consent of each Lender adversely
effected thereby;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) [reserved]; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the

 

-196-



--------------------------------------------------------------------------------

Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) any amendment or
waiver that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders; (vi) the
consent of the Required Revolving Credit Lenders (and no other Lenders) shall be
necessary to amend or waive the terms and provisions of Sections 7.09,
8.01(b)(ii) and 8.05 (and related definitions as used in such Sections, but not
as used in other Sections of this Agreement); and (vii) the consent of the
Required Revolving Credit Lenders and the Required Lenders shall be necessary to
permit the Borrower to incur additional Indebtedness that is pari passu with or
senior to the Revolving Credit Facility in right of payment and with respect to
security. Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Loans, the Incremental Term Loans, if
any, and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and, if applicable, the Required Revolving Credit Lenders;
provided that for the avoidance of doubt, the consent of the Required Revolving
Credit Lenders shall be required with respect to any amendment that permits the
Loan Parties to incur Indebtedness that ranks pari passu with or senior to the
Revolving Credit Facility in right of security and payment.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, inconsistencies,
omissions, mistakes or defects (including to correct or cure incorrect cross
references or similar inaccuracies), (iii) to effect administrative changes of a
technical or immaterial nature or (iv) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Furthermore, with the consent of the Administrative Agent
at the request of the Borrower (without the need to obtain any consent of any
Lender), any Loan Document may be amended to cure ambiguities, inconsistencies,
omissions, mistakes or defects (including to correct or cure incorrect cross
references or similar inaccuracies.

Notwithstanding anything in this Section 10.01 to the contrary, (a) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary (i) to
integrate any Incremental Facilities, Refinancing Revolving Credit Commitments,
Refinancing Term Loans, Extended Term Loans or Extended Revolving Credit
Commitments, (ii) to integrate or make administrative modifications with respect
to borrowings and issuances of Letters of Credit and (iii) to integrate and
terms or conditions from any Incremental Facility Amendment that are more
restrictive than this Agreement in accordance with Section 2.14(d) and
(b) without the consent of any Lender or L/C Issuer, the Loan Parties, the
Administrative Agent or the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
(x) any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the

 

-197-



--------------------------------------------------------------------------------

Secured Parties to give effect to, or protect any security interest for benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable law or this Agreement or in each case to
otherwise enhance the rights or benefits of any Lender under any Loan Document
or (y) any applicable intercreditor agreement contemplated by this Agreement, in
each case with the holders of Indebtedness permitted by this Agreement to be
secured by the Collateral. Without limitation of the foregoing, the Borrower
may, without the consent of any Lenders, upon delivery to the Administrative
Agent (i) increase the interest rates (including any interest rate margins or
interest rate floors), fees and other amounts payable to any Class or Classes of
Lenders hereunder, (ii) increase, expand and/or extend the call protection
provisions and any “most favored nation” provisions benefiting any Class or
Classes of Lenders hereunder (including, for the avoidance of doubt, the
provisions of Section 2.05(a)(iv) and 2.14(b)(ii) hereof) and/or (iii) with the
consent of the Administrative Agent (provided that any amendment shall not
become effective unless the Lenders have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment), modify any other provision hereunder or under any
other Loan Document in a manner, as determined by the Administrative Agent in
its sole discretion, more favorable to the then-existing Lenders or Class or
Classes of Lenders, in each case in connection with the issuance or incurrence
of any Incremental Facilities or other Indebtedness permitted hereunder, where
the terms of any such Incremental Facilities or other Indebtedness are more
favorable to the lenders thereof than the corresponding terms applicable to
other Loans or Commitments then existing hereunder, and it is intended that one
or more then-existing Classes of Loans or Commitments under this Agreement share
in the benefit of such more favorable terms in order to comply with the
provisions hereof relating to the incurrence of such Incremental Facilities or
other Indebtedness; provided that the Administrative Agent will have at least
five Business Days (or such shorter period to which the Administrative Agent may
consent in its reasonable discretion) after written notice from the Borrower to
provide such consent and may, in its sole discretion, provide written notice to
the Lenders regarding any such proposed amendment.

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the Required Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than (x) any Lender that is a Regulated Bank and (y) any Revolving Credit
Lender) that, as a result of its interest in any total return swap, total rate
of return swap, credit default swap or other derivative contract (other than any
such total return swap, total rate of return swap, credit default swap or other
derivative contract entered into pursuant to bona fide market making
activities), has a net short position with respect to the Loans and/or
Commitments (each, a “Net Short Lender”) shall have no right to vote any of its
Loans and Commitments and shall be deemed to have voted its interest as a Lender
without discretion in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Net Short Lenders. For purposes of
determining whether a Lender has a “net short position” on any date of
determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the dollar equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Loan Parties or
any instrument issued or guaranteed by any of the Borrower or other Loan Parties
shall not be deemed to create a short position with respect to the Loans and/or
Commitments, so long as (x) such index is not created, designed, administered or
requested by such Lender and (y) the Borrower and other Loan Parties and any
instrument issued or guaranteed by any of the Borrower or other Loan Parties,
collectively, shall represent less than 5.0% of the components of such index,
(iv) derivative

 

-198-



--------------------------------------------------------------------------------

transactions that are documented using either the 2014 ISDA Credit Derivatives
Definitions or the 2003 ISDA Credit Derivatives Definitions (collectively, the
“ISDA CDS Definitions”) shall be deemed to create a short position with respect
to the Loans and/or Commitments if such Lender is a protection buyer or the
equivalent thereof for such derivative transaction and (x) the Loans or the
Commitments are a “Reference Obligation” under the terms of such derivative
transaction (whether specified by name in the related documentation, included as
a “Standard Reference Obligation” on the most recent list published by Markit,
if “Standard Reference Obligation” is specified as applicable in the relevant
documentation or in any other manner), (y) the Loans or the Commitments would be
a “Deliverable Obligation” under the terms of such derivative transaction or
(z) any of the Borrower or other Loan Parties (or its successor) is designated
as a “Reference Entity” under the terms of such derivative transactions, and
(v) credit derivative transactions or other derivatives transactions not
documented using the ISDA CDS Definitions shall be deemed to create a short
position with respect to the Loans and/or Commitments if such transactions are
functionally equivalent to a transaction that offers the Lender protection in
respect of the Loans or the Commitments, or as to the credit quality of any of
the Borrower or other Loan Parties other than, in each case, as part of an index
so long as (x) such index is not created, designed, administered or requested by
such Lender and (y) the Borrower and other Loan Parties and any instrument
issued or guaranteed by any of the Borrower or other Loan Parties, collectively,
shall represent less than 5.0% of the components of such index. In connection
with any such determination, each Lender (other than (x) any Lender that is a
Regulated Bank and (y) any Revolving Credit Lender as of the Closing Date) shall
promptly notify the Administrative Agent in writing that it is a Net Short
Lender, or shall otherwise be deemed to have represented and warranted to the
Borrower and the Administrative Agent that it is not a Net Short Lender (it
being understood and agreed that the Administrative Agent shall be entitled to
rely on each such representation and deemed representation and shall have no
duty to (x) inquire as to or investigate the accuracy of any such representation
or deemed representation or (y) otherwise ascertain or monitor whether any
Lender, Eligible Assignee or Participant or prospective Lender, Eligible
Assignee or Participant is a Net Short Lender or make any calculations,
investigations or determinations with respect to any derivative contracts and/or
net short positions). Without limiting the foregoing, the Administrative Agent
shall not (A) be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to the Net Short Lenders or (B) have any liability with respect
to or arising out of any assignment or participation of Loans to any Net Short
Lender).

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent and the L/C Issuers.

 

-199-



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuer pursuant to Article
II shall not be effective until actually received by such Person during the
person’s normal business hours. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, any L/C Issuer may change its address, telecopier or telephone number for
notices and other

 

-200-



--------------------------------------------------------------------------------

communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuers. In addition, each Lender agrees to notify the
Administrative Agents from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or their securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct.

(f) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the Lead
Arranger for all reasonable and documented or invoiced out-of-pocket costs and
expenses associated with the syndication of the Initial Term Loans and Revolving
Credit Loans and the preparation, execution and delivery, administration,
amendment, modification, waiver and/or enforcement of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), including all Attorney Costs of Davis
Polk & Wardwell LLP (and any other counsel retained with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed)) and one local and
foreign counsel in each relevant jurisdiction, and (b) to pay or reimburse the
Administrative Agent, the Lead Arranger and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and, in the case of

 

-201-



--------------------------------------------------------------------------------

legal fees, limited to all Attorney Costs of one counsel for all such Persons
(and, in the case of an actual or perceived conflict of interest, where such
Person affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Person)). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other reasonable and documented out-of-pocket expenses incurred by any Agent.
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, the Lead Arranger, and their
respective Affiliates, directors, officers, employees, counsel, agents,
advisors, and other representatives (collectively, the “Indemnitees”) from and
against any and all losses, liabilities, damages, claims, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including reasonable
Attorney Costs of one counsel for all Indemnitees and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected
Indemnitee)) of any such Indemnitee arising out of or relating to any claim or
any litigation or other proceeding (regardless of whether such Indemnitee is a
party thereto and whether or not such proceedings are brought by the Borrower,
its equity holders, its Affiliates, creditors or any other third person) that
relates to the Transactions, including the financing contemplated hereby, of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, under or from any property currently or to the extent arising from the
former ownership or operation of the Borrower, any Subsidiary or any other Loan
Party, formerly owned or operated by the Borrower, any Subsidiary or any other
Loan Party, or any Environmental Liability related in any way to the Borrower,
any Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (w) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or controlling Persons or any of the officers, directors,
employees, agents, advisors or members of any of the foregoing, in each case who
are involved in or aware of the Transactions (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (x) a material
breach of the Loan Documents by such Indemnitee or one of its Affiliates (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), or (y) disputes solely between and among such Indemnitees to the
extent such disputes do not arise from any act or omission of the Borrower or
any of its Affiliates (other than with respect to a claim against an

 

-202-



--------------------------------------------------------------------------------

Indemnitee acting in its capacity as an Agent or Lead Arranger or similar role
under the Loan Documents, unless such claim arose from the gross negligence, bad
faith or willful misconduct of such Indemnitee). No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement. No Indemnitee nor any Loan Party
shall have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing contained in this sentence shall limit the
Borrower’s indemnification obligations under the Loan Documents to the extent
such special, punitive, indirect or consequential damages are included in any
third-party claim in connection with which any Indemnitee is entitled to
indemnification hereunder. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, managers, partners, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), neither Holdings nor any of
its Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e), the Lead Arrangers to the extent provided
in Sections 9.04, 9.06, 9.12, 10.07 and 10.21, and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

-203-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that, no consent of the Borrower shall be required
for an assignment (1) of any Term Loan to any other Lender, any Affiliate of a
Lead Arranger or Lender or any Approved Fund, (2) of any Revolving Credit Loans
or Revolving Credit Commitment to any other Revolving Lender, any Affiliate of a
Revolving Lender or any Approved Fund of a Revolving Lender or, (3) of any Term
Loan, Revolving Credit Loans or Revolving Credit Commitment, if an Event of
Default under Section 8.01(a) or under Section 8.01(f) has occurred and is
continuing, to any Assignee; provided, further, that such consent shall be
deemed to have been given if the Borrower has not responded within 10 Business
Days after notice by the Administrative Agent;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to another Lender, an Affiliate of a
Lead Arranger or Lender or an Approved Fund;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
such L/C Issuers shall be required for any assignment of a Term Loan; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
consent of each L/C Issuer.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5.0 million (in the case of the Revolving Credit Facility) or $1.0 million (in
the case of a Term Loan) unless the Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8.01(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

(D) the Assignee shall not be a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person), a Disqualified Lender or, except to the extent permitted pursuant to
Section 2.17 or Section 10.07(k), Holdings or any of its Subsidiaries;

(E) the Assignee shall not be a Defaulting Lender.

 

-204-



--------------------------------------------------------------------------------

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that (i) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment and
(ii) such fee shall not be applicable in the case of an assignment to an
Affiliate of the assigning Lender or to an Affiliate of a Lead Arranger), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (including, for the
avoidance of doubt, any rights and obligations pursuant to Section 3.01), and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note (if any), the
Borrower (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) and currencies of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings, owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent demonstrable error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent, any Lead
Arranger and any Lender (but in the case of any Lender solely with respect to
such Lender’s outstanding Loans or Commitments) at any reasonable time and from
time to time upon reasonable prior notice. No assignment shall be effective
unless recorded in the Register. The parties hereto agree and intend that the
Secured Obligations shall be treated as being in registered form for the
purposes of the Code (including Sections 163(f), 871(h)(2), 881(c)(2), and 4701
of the Code).

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this

 

-205-



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a),
(b), (c), (d), (e) or (f) that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
provided that each Participant shall be subject to the requirements and
limitations of such Sections (including Sections 3.01(f) and (g) and Sections
3.05 and 3.06) (it being understood that the Participant shall deliver the forms
described in Section 3.01(f) solely to the participating Lender, it being
understood that copies of such forms may be required to be included (and, if so,
will be included) as part of a non-U.S. Granting Lender’s IRS Form W-8IMY
provided to the Administrative Agent or the Borrower), to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant complies with Section 2.13 as though it
were a Lender. Any Lender that sells participations shall maintain a register on
which it enters the name and the address of each Participant and the principal
and interest amounts of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and the Borrower and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation interest as the owner thereof for all purposes
notwithstanding any notice to the contrary. In maintaining the Participant
Register, such Lender shall be acting as the non-fiduciary agent of the Borrower
solely for purposes of applicable United States federal income tax law and
undertakes no duty, responsibility or obligation to the Borrower (without
limitation, in no event shall such Lender be a fiduciary of the Borrower for any
purpose). No Lender shall have any obligation to disclose all or any portion of
a Participant Register to any Person (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, or its other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish in connection with a Tax audit that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or, if different,
under Sections 871(h) or 881(c) of the Code.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make

 

-206-



--------------------------------------------------------------------------------

pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(f) and (g) and Sections
3.05 and 3.06 (it being understood that the SPC shall deliver the forms
described in Section 3.01(f) solely to the Granting Lender, it being understood
that copies of such forms may be required to be included (and, if so, will be
included) as part of a non-U.S. Lender’s IRS Form W-8IMY provided to the
Administrative Agent or the Borrower)), to the same extent as if such SPC were a
Lender, but neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.03 or 3.04) except to the extent any entitlement to
greater amounts results from a Change in Law after the grant to the SPC
occurred, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable and such
liability shall remain with the Granting Lender, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC. Any Granting Lender
shall maintain a register with respect to any grant described in this clause
(h) on which it enters the name and the address of each SPC and the principal
and interest amounts of each SPC’s interest in the granted Commitments and/or
Loans (or other rights or obligations with respect thereto), which shall be
maintained in a manner similar to any Participant Register described in
Section 10.07(e), mutatis mutandis.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer, respectively; provided that on or prior to the expiration of such
30-day period with respect to such resignation, the relevant L/C Issuer shall
have identified, in consultation with the Borrower, a successor L/C Issuer
willing to accept its appointment as successor L/C Issuer, as applicable. In the
event of any such resignation of an L/C Issuer, the Borrower shall be entitled
to appoint from among the Lenders willing to accept such appointment a successor
L/C Issuer; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer, as the case
may be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).

 

-207-



--------------------------------------------------------------------------------

(k) Any Lender may, so long as (i) no proceeds of Revolving Credit Loans are
applied to fund the consideration for any such assignment and (ii) no Event of
Default has occurred and is then continuing, at any time, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings or any of its Subsidiaries through (x) Dutch auctions open
to all Term Lenders in accordance with procedures of the type described in
Section 2.17 or (y) notwithstanding Section 2.05(d) or Section 2.17 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided, that, in connection with assignments pursuant to this clause (k):

(i) the assigning Lender and Holdings or such Subsidiary, as applicable, shall
execute and deliver to the Administrative Agent an Assignment and Assumption in
form and substance reasonably satisfactory to the Administrative Agent and all
parties to the relevant repurchases shall render customary “big boy” disclaimer
letters or any such disclaimers shall be incorporated into the terms of the
Assignment and Assumption;

(ii) if Holdings or any of its Subsidiaries (other than the Borrower) is the
assignee, upon such assignment, transfer or contribution, Holdings or such
Subsidiary shall automatically be deemed to have contributed the principal
amount of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; and

(iii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (ii) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Term Lenders shall reflect such cancellation and extinguishing of the Term Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register.

(l) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to any Affiliated Lender; provided that:

(i) no Affiliated Lender (other than a Debt Fund Affiliate) shall have any right
to (x) attend or participate in (including, in each case, by telephone) any
meeting (including “Lender only” meetings) or discussions (or portion thereof)
among the Administrative Agent or any Lender to which representatives of the
Borrower are not then present or invited thereto, (y) receive any information or
material prepared by the Administrative Agent or any Lender or any communication
by or among the Administrative Agent and one or more Lenders or any other
material which is “Lender only”, except to the extent such information or
materials have been made available to the Borrower or its representatives (and
in any case, other than the right to receive notices of prepayments and other
administrative notices in respect of its Term Loans required to be delivered to
Lenders pursuant to Section 2) or receive any advice of counsel to the
Administrative Agent or (z) make any challenge to the Administrative Agent’s or
any other Lender’s attorney-client privilege on the basis of its status as a
Lender;

(ii) except with respect to any amendment, modification, waiver, consent or
other action (a) that requires the consent of all Lenders, all Lenders directly
and adversely affected or specifically such Lender, (b) that alters the
applicable Affiliated Lender’s pro rata share of any payments given to all
Lenders, or (c) affects the applicable Affiliated Lender (in its capacity as a
Lender) in a manner that is disproportionate to the effect on any Lender in the
same Class, the

 

-208-



--------------------------------------------------------------------------------

Term Loans held by the applicable Affiliated Lender (other than a Debt Fund
Affiliate) shall be disregarded in both the numerator and denominator in the
calculation of any Lender vote (and, in the case of a plan of reorganization
that does not affect the applicable Affiliated Lender in a manner that is
adverse to such Affiliated Lender relative to other Lenders, such Affiliated
Lender shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders in the same Class) (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph) (but, in any event, in
connection with any amendment, modification, waiver, consent or other action,
shall be entitled to any consent fee, calculated as if all of the applicable
Affiliated Lender’s Term Loans had voted in favor of any matter for which a
consent fee or similar payment is offered); and

(iii) no such acquisition by an Affiliated Lender (other than a Debt Fund
Affiliate) shall be permitted if, after giving effect to such acquisition, the
aggregate principal amount of Term Loans of any Class held by Affiliated Lenders
(other than Debt Fund Affiliates) would exceed 25% of the aggregate principal
amount of all Term Loans, of such Class outstanding at the time of such
purchase; provided that to the extent any assignment to an Affiliated Lender
(other than a Debt Fund Affiliate) would result in the aggregate principal
amount of the applicable Term Loans held by Affiliated Lenders (other than Debt
Fund Affiliates) exceeding such 25% threshold at the time of such purchase, the
purchase of such excess amount will be void ab initio.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.

(m) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Revolving Credit Lenders” to the contrary, for purposes
of determining whether the Required Lenders and Required Revolving Credit
Lenders (in respect of a Class of Loans) have (i) consented (or not consented)
to any amendment, modification, waiver, consent or other action (other than a
Debt Fund Affiliate) with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to Section 10.07(l)(ii),
any plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender (other than a Debt Fund Affiliate) shall have any right to consent (or
not consent), otherwise act or direct or require the Administrative Agent or any
Lender to take (or refrain from taking) any such action (other than any such
amendment, waiver, consent, modification or other action that requires the
consent of each Lender, each affected Lender, affects such Affiliated Lender as
compared to other Lenders in a disproportionately adverse manner or that
deprives such Affiliated Lender of its pro rata share of any payments to which
it is entitled, as to which items each Affiliated Lender shall have the right to
vote, consent, act or direct or require the Administrative Agent to take (or
refrain from taking) action) and:

(i) all Loans held by any Affiliated Lenders (other than a Debt Fund Affiliate)
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders and Required Revolving Credit Lenders (in respect of a
Class of Loans) have taken any actions; and

(ii) all Loans held by Affiliated Lenders (other than a Debt Fund Affiliate)
shall be deemed to be not outstanding for all purposes of calculating whether
all Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

-209-



--------------------------------------------------------------------------------

(n) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than a Debt Fund Affiliate) hereby
agrees that if a proceeding under any Debtor Relief Law shall be commenced by or
against the Borrower or any other Loan Party at a time when such Lender is an
Affiliated Lender (other than a Debt Fund Affiliate), such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Affiliated Lender in a disproportionately adverse
manner to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliated Lenders.

(o) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans held by
Debt Fund Affiliates may not account for more than 49.9% (pro rata among such
Debt Fund Affiliates) of the Loans of consenting Lenders included in determining
whether the Required Lenders have consented to any action pursuant to
Section 10.01.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority, to any pledgee referred to in Section 10.07(g); (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process (in which case such Agent or Lender agrees (except with respect to any
audit or examination conducted by bank accountants or any regulatory authority
including any self-regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the applicable Loan Party promptly thereof prior to
disclosure and upon the reasonable request of any Loan Party cooperate with the
Loan Party to obtain a protective order or similar confidential treatment); (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(i), counterparty to a Swap Contract or Qualified Securitization
Financing, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement; (f) with the written consent of the Borrower; (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08; (h) to any Governmental Authority or examiner regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the

 

-210-



--------------------------------------------------------------------------------

lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, managers, officers,
employees, trustees, investment advisors or agents, relating to Holdings, the
Borrower or any of their Subsidiaries or their business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08, including, without limitation, information delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness (in any currency) at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party that is a Foreign Subsidiary or a Domestic Foreign Holding Company. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission. The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter

 

-211-



--------------------------------------------------------------------------------

hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND
WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR

 

-212-



--------------------------------------------------------------------------------

ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN
CONNECTION WITH EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN
WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender and L/C Issuer that each such
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

-213-



--------------------------------------------------------------------------------

Section 10.18 Lender Action. The Lenders and each other holder of an Obligation
under a Loan Document shall act collectively through the Administrative Agent
for any right or remedy against any Loan Party under any of the Loan Documents
(other than set-off rights) in each case with respect to the Collateral or any
other property of any Loan Party. Without limiting the delegation of authority
to the Administrative Agent set forth herein, only the Required Lenders (or, if
applicable, the Required Revolving Credit Facility Lenders) shall have the
authority to direct the Administrative Agent with respect to the exercise of
rights and remedies hereunder and under the other Loan Documents (including with
respect to alleging the existence or occurrence of, and exercising rights and
remedies as a result of, any Default or Event of Default) with respect to
(i) the Loans and (ii) any Collateral, and (ii) any other property of any Loan
Party. Any such rights and remedies arising under the Loan Documents shall not
be exercised other than through the Administrative Agent. Each Lender agrees
that it shall not, and hereby waives any right to, take or institute any actions
or proceedings, judicial or otherwise, for any such right or remedy under any
Loan Document against any Loan Party or any past, present, or future Subsidiary
of any Loan Party concerning any Collateral, or any other property of any Loan
Party or any past, present or future Loan Party other than through the
Administrative Agent; provided, that, for the avoidance of doubt, this sentence
may be enforced against any Secured Party by the Required Lenders, any Agent or
the Borrower (or any of its Affiliates) and each Secured Party expressly
acknowledge that this sentence shall be available as a defense of the Borrower
(or any of its Affiliates) in any such action, proceeding or remedial procedure.
Each Lender, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Collateral and of the Guarantees of the Secured Obligations,
to have agreed to the foregoing provisions.

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender to identify the Borrower and the Guarantors in accordance with
the USA PATRIOT Act and the Beneficial Ownership Regulation.

Section 10.20 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

 

-214-



--------------------------------------------------------------------------------

Section 10.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and Holdings acknowledge and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings have consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Lender and
each Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, nor any Lender or any Lead Arranger has any obligation to
the Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and each Lead Arranger and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, Holdings and their respective Affiliates, and neither the
Administrative Agent nor any Lead Arranger has any obligation to disclose any of
such interests to the Borrower, Holdings, or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Borrower and Holdings hereby
waive and release any claims that it may have against the Administrative Agent,
each Lender and the Lead Arrangers with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 10.22 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority.

Section 10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Obligations or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated

 

-215-



--------------------------------------------------------------------------------

thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 10.24 Acknowledgment of Intercreditor Agreements. The Lenders and the
other Secured Parties hereby irrevocably authorize and instruct the
Administrative Agent and the Collateral Agent to, without any further consent of
any Lender or any other Secured Party, enter into (or acknowledge and consent
to) or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify any Customary Intercreditor Agreement, with the collateral agent or other
representatives of the holders of Indebtedness that is to be secured by a Lien
on the Collateral that is permitted (including as to priority) under this
Agreement and to subject the Liens on the Collateral securing the Secured
Obligations to the provisions thereof (any of the foregoing, an “Specified
Intercreditor Agreement”). The Lenders and the other Secured Parties irrevocably
agree that (x) the Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the Borrower as to whether any such other Liens are not
prohibited and (y) any Specified Intercreditor Agreement entered into by the
Administrative Agent and/or the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Specified Intercreditor Agreement. No Lender is nor shall it be
deemed to be a fiduciary of any kind for any other Lender or any other Person.
The foregoing provisions are intended as an inducement to any provider of any
Indebtedness not prohibited by Section 7.03 hereof to extend credit to the Loan
Parties and such persons are intended third-party beneficiaries of such
provisions.

[Signature Pages Follow]

 

-216-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ARRAY TECHNOLOGIES, INC., as Borrower By:  

/s/ Brad Forth

Name:   Brad Forth Title:   President ATI INVESTMENT SUB, INC. By:  

/s/ Nipul Patel

Name:   Nipul Patel Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent and L/C Issuer
By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender and L/C Issuer

By:  

/s/ Sean Duggan

  Name:   Sean Duggan   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender and L/C Issuer

By:  

/s/ William O’Daly

  Name:   William O’Daly   Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Lender and L/C Issuer

By:  

/s/ Julie Lilienfeld

  Name:   Julie Lilienfeld   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Lender and L/C Issuer

By:  

/s/ Mario Perricone

  Name:   Mario Perricone   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC,

as Lender and L/C Issuer

By:  

Garrett P. Carpenter

  Name:   Garrett P. Carpenter   Title:   Managing Director

 

[Signature Page to Credit Agreement]